Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 1 of 94 PageID:
                                  43302




           EXHIBIT C14
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 2 of 94 PageID:
                                  43303


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  IN RE JOHNSON & JOHNSON                           MDL NO. 16-2738 (FLW) (LHG)
  TALCUM POWDER PRODUCTS
  MARKETING, SALES PRACTICES,
  AND PRODUCTS LIABILITY
  LITIGATION

  THIS DOCUMENT RELATES TO ALL CASES




                              RULE 26 EXPERT REPORT OF
                            DANIEL L. CLARKE-PEARSON, MD




  Date: November 16, 2018
                                       Daniel L. Clarke-Pearson, MD
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 3 of 94 PageID:
                                  43304


  Daniel L. Clarke-Pearson, MD
  Robert A. Ross Distinguished Professor and Chair
  Department of Obstetrics and Gynecology
  University of North Carolina, Chapel Hill

  Background and Qualifications
  I am certified by the American Board of Obstetrics and Gynecology as a specialist in obstetrics
  and gynecology as well as a subspecialist in gynecologic oncology. The focus of my clinical
  practice, teaching and research for the past 40 years has been the care of women with
  gynecologic cancers (cancers of the ovary, fallopian tube, uterus, cervix, vagina, and vulva). In
  addition, I also provide care for complex gynecologic surgical problems (endometriosis, large
  ovarian tumors, leiomyomata).
  I received a BA from Harvard College (major in biology). I spent a year as a laboratory
  technician developing a device to noninvasively detect deep venous thrombosis. I then
  attended medical school at Case Western Reserve University School of Medicine (Cleveland,
  OH). After graduating in 1975, I completed a four-year residency in Obstetrics and Gynecology
  at Duke University Medical Center (Durham, NC). I then completed a three-year fellowship in
  Gynecologic Oncology at Duke. From 1982-1985 I was an assistant professor on the Duke
  faculty (Division of Gynecologic Oncology). From 1985-1987 I was the Director of Gynecology
  and Gynecologic Oncology at the University of Illinois (Chicago, IL). I returned to Duke in 1987
  to serve as the Director of Gynecologic Oncology and Director of the Gynecologic Oncology
  Fellowship program. I was appointed a full professor with tenure and was awarded a
  Distinguished Professorship (James Ingram Professor of Gynecologic Oncology) in 1993.
  In 2005, I was appointed Chair of the Department of Obstetrics and Gynecology at the
  University of North Carolina (Chapel Hill, NC). As the Robert A. Ross Distinguished Professor
  and Chair, I have administrative responsibilities over 75 faculty, 28 residents in obstetrics and
  gynecology and 29 fellows receiving subspecialty training in eight subspecialties. I have
  continued to provide clinical care to women with gynecologic cancers including surgery,
  administration of chemotherapy, conducting clinical trials and educating residents in Obstetrics
  and Gynecology and Fellows in Gynecologic Oncology.
  I have published over 200 peer-reviewed manuscripts in the medical literature. I have also
  written over 50 chapters for medical textbooks and edited three medical textbooks. My
  research has focused on the treatment of gynecologic cancers, surgical techniques, and the
  prevention of venous thromboembolic (VTE) disease. I have conducted the practice defining
  clinical trials evaluating various methods to prevent VTE in gynecologic surgery. I have served
  on the editorial boards of two peer-review journals (Obstetrics and Gynecology and Gynecologic
  Oncology). I served as a board examiner for the American Board of Obstetrics and Gynecology
  for eighteen years.


                                                                                                      1
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 4 of 94 PageID:
                                  43305


  I have been actively involved with relevant medical organizations including the American
  College of Obstetricians and Gynecologists (ACOG), the Society of Gynecologic Oncology (SGO),
  the American College of Surgeons (ACS) and the Gynecologic Oncology Group (GOG). I have
  lead numerous postgraduate continuing education courses sponsored by ACOG. Most have
  focused on teaching obstetricians and gynecologists complex pelvic surgery and management
  (and prevention) of surgical complications. I have served on several ACOG committees
  (Technical Bulletins, Gynecologic Management and Grievance) and was the chair of the
  Gynecologic Management Committee that wrote Clinical Opinions distributed to ACOG
  members. I also served a three-year term on the ACOG Executive Board. As a gynecologic
  oncologist, I have been an active member of the SGO and have served on a number of SGO
  Committees and the Executive Board. In 2010, I was the SGO President. As a member of the
  American College of Surgeons, I have presented CME lectures at the ACS annual meeting and
  have served on the ACS Obstetrics and Gynecology Advisory Committee. I am currently a
  member of the ACS Commission on Cancer. The GOG is a cooperative group organization
  sponsored by the National Cancer Institute to conduct clinical trials investigating new
  treatments to improve the outcomes of women with gynecologic cancers. Many of the
  publications on my CV (Exhibit A) derive from participation in these clinical trials.
  Currently, I am a member of the SGO Ethics Committee and the President of the Council of
  University Chairs of Ob Gyn (CUCOG).
  Materials and Methods
  I was asked to provide opinions on these questions: 1) Can the use of talcum powder in the
  perineal area cause epithelial ovarian cancer? and 2) If so, what is the biological mechanism for
  this occurrence?
  To answer these questions and prepare this report, I sought to obtain relevant information
  through several sources. I primarily relied on a PubMed search of “talc AND Ovarian Cancer”,
  “Ovarian Cancer AND risk factors”, “Talcum Powder AND Ovarian Cancer”, “Talcum Powder
  AND Cancer”, “Talc AND Cancer”, “Asbestos AND Ovarian Cancer”, “Asbestos AND Cancer”.
  These searches provided peer-reviewed papers that included original research, case-controlled
  studies, cohort studies, meta-analysis studies, and review papers and systematic analysis. I also
  searched some of the references cited in these papers. Google searches were also performed. I
  also reviewed a number of textbooks searching for “ovarian cancer risk factors” and
  “talc/talcum powder”. In addition to my literature review, I received relevant materials at my
  request to clarify a particular topic or answer a question. I approached this research with the
  same scientific rigor that I would use in my own clinical, academic, and research practice.
  I assessed the data and conclusions of these peer-reviewed articles considering the strengths
  and weaknesses of each particular study. The medical and scientific literature on these topics
  varies in the quality of the study design and, at times, in conclusions. I approached each article
  objectively and critically, assessing for factors such as design, power, reputation of author(s),

                                                                                                       2
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 5 of 94 PageID:
                                  43306


  quality of journal, and potential biases. The increased risk associated with the genital use of
  talcum powder is consistently described over decades. When formulating my opinions
  regarding causality, I considered the extensive body of literature in its totality, weighing the
  data and information according to its importance using the concepts outlined by Bradford Hill.
  Overall, I believe that the opinions expressed in this report are strongly supported by credible
  scientific research.
  Overview of Ovarian Cancer
  Approximately 22,000 women in the US will be diagnosed with ovarian cancer annually. To
  date, there is no method to screen for ovarian cancer and symptoms associated with ovarian
  cancer are vague and not specific. Therefore, at the time of initial diagnosis, nearly 75% of
  women will have ovarian cancer spread throughout the abdominal cavity and into the lung
  (pleural effusion). Current treatment includes initial surgery to attempt to remove the bulk of
  the cancer (“debulking surgery”) followed by treatment with multi-agent chemotherapy.
  Unfortunately, the majority of women will ultimately die from this malignancy. The most
  common histologic type of ovarian cancer is high-grade serous cancer, also termed “epithelial
  ovarian cancer” (EOC).
  Pathogenesis of Ovarian Cancer
  There are several theories as to the origin of ovarian cancer. One holds that “incessant
  ovulation” requires “repair” of the ovarian surface epithelium after each ovulation. The
  “repair” mechanism is prone to generate DNA errors (mutations) that result in malignant
  transformation. (Fathalla 1971). This theory is supported by observations that events that
  reduce ovulation are associated with a lower risk of a woman developing ovarian cancer.
  (Pregnancy, breast feeding, use of oral contraceptives all reduce the risk of ovarian cancer).
  (Havrilesky et al. 2013; La Vecchia 2017).
  Before 2008, it was presumed two other cancers in women (fallopian tube and primary
  peritoneal) were distinct from ovarian cancer. However, Levanon recognized that many EOCs
  actually arise in the fallopian tube and metastasize to the ovary and peritoneal cavity.
  (Levanon, Crum, and Drapkin 2008). This observation is supported by molecular data
  (especially the frequent finding of P53 mutations in the fallopian tube and EOC metastases.
  (Fathalla 2013; Kurman and Shih 2016; Dubeau and Drapkin 2013; Chien et al. 2015). Today, we
  believe that EOC, fallopian tube carcinoma and primary peritoneal carcinoma are the same
  entity and share similar risk factors and pathogenesis.
  By definition, cancer results from gene mutations in normal cells that transform the normal cell
  into a cell that has lost its regulation of controlled growth. Mutations can occur through a
  number of processes. Some mutations may be inherited from either the patient’s mother or
  father. BRCA1, BRCA 2 and mismatch repair gene (Lynch Syndrome) mutations are such
  examples. In most instances, the mutations occur due to exposures such as virus (HPV virus
  causing cervix, anal, vulvar and oropharyngeal cancers), tobacco smoking (lung cancer) and
                                                                                                     3
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 6 of 94 PageID:
                                  43307


  exposure to x-rays (leukemia). Some exposures result in a chronic inflammatory response that
  induces mutations as the normal cell attempts to repair damage such as that caused by
  asbestos (pulmonary mesothelioma, ovarian cancer). These mutations can also occur
  spontaneously as cells (and individuals) age. (Bottazzi, Riboli, and Mantovani 2018).
  Inflammation and Cancer
  There is a clear link between inflammation (resulting in oxidative stress) and cancer risk. This is
  true for many types of cancer including ovarian cancer. (Balkwill and Mantovani 2001;
  Coussens and Werb 2002; Okada 2007; Reuter et al. 2010; Crusz and Balkwill 2015; Fernandes
  2015). Inflammation causes cancer through promoting cell proliferation, oxidative stress, and
  DNA damage and gene mutations. This process is associated with many steps in the genesis of
  cancers including initiation, progression, metastases and chemoresistance. Both inflammatory
  cells and cancers produce cytokines and chemokines that contribute to cancer growth and
  spread. Cytokines, particularly TNF-alpha and IL 1 beta, generate reactive oxygen species (ROS)
  and reactive nitrogen species (RNS). These are potent mutagens and are comparable to the
  cell damage caused by ionizing radiation (Yan, 2006). These ROS radicals cause DNA breaks and
  DNA adducts. The inflammation cascade has been shown to occur in the pathogenesis of EOC.
  (Shan and Liu 2009; Saed, Diamond, and Fletcher 2017; Khan et al. 2011; Saed et al. 2018;
  Trabert et al. 2014). Harper and Saed recently reported the induction of single nucleotide
  polymorphisms (SNPs) following exposure of normal ovarian and tubal cells and ovarian cancer
  cells to talcum powder. (Harper and Saed 2019). In a “normal cell”, DNA damage may be
  repaired. Alternately, the damaged cell may undergo “programmed cell death” (apoptosis) as
  directed by the P53 pathway. (P53 is a tumor suppressor gene).
  Talcum powder is known to elicit an inflammatory response in animal and humans. (Eberl and
  George 1948; Radic et al. 1988; “NTP Toxicology and Carcinogenesis Studies of Talc (CAS No.
  14807-96-6)(NonAsbestiform) in F344/N.Rats and B6C3Fl Mice (Inhalation Studies)” 1993).
  Shukla demonstrated in vitro that crocidolite asbestos and non-fibrous talc caused expression
  of genes in ovarian epithelial cells producing inflammatory cytokines. (Shukla et al. 2009).
  Gates documented absence of some DNA repair mechanisms in patients who were genital
  talcum powder exposed when compared to controls in the New England Case Control Study.
  (Gates et al. 2008). In another series of in vitro experiments, Buz’Zard transformed normal
  ovarian epithelial cells to malignant cells by talc exposure. (Buz’Zard and Lau 2007). Yan and
  Kahn have demonstrated similar findings in their laboratories. (Yan et al. 2006; Khan et al.
  2011).
  EOC Risk Factors
  Inherited mutations such as BRCA1, BRCA 2 are the most significant risk factor. The lifetime
  risk of developing ovarian cancer is 39-46% in BRCA1 carriers and 11-27% in women with BRCA
  2 mutation. (Ring et al. 2017). This is compared to 1.3% lifetime risk in non-carriers. However,
  BRCA mutations only account for 10-15% of all EOC (Lancaster 2015). Women with hereditary

                                                                                                    4
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 7 of 94 PageID:
                                  43308


  risk are also affected by genetic modifiers, including nongenetic and environmental factors.
  (Levy-Lahad 2007). In addition to talcum powder use and asbestos, other risk factors include
  increasing age, family history of ovarian or breast cancer, nulliparity, early menarche or late
  menopause, high fat diet, infertility, endometriosis, polycystic ovarian syndrome, hormone
  replacement therapy, IUD use, history of pelvic inflammatory disease and obesity. (Hunn and
  Rodriguez 2012; Mallen, Townsend, and Tworoger 2018; Park et al. 2018; Folkins et al. 2018).
  Multiparity, breast feeding, oral contraceptive use, tubal ligation, salpingoophorectomy, and
  hysterectomy (without salpingoophorectomy) reduce the risk of developing EOC. (Hunn and
  Rodriguez 2012; Mallen, Townsend, and Tworoger 2018; Park et al. 2018; Folkins et al. 2018).
  Talcum Powder, Asbestos and other carcinogens
  During my postgraduate (residency) training (1975-1979) in obstetrics and gynecology it was
  reported that asbestos had been identified in ovarian cancer tissue samples (Henderson) and
  that talcum powder contained asbestos. It seemed plausible that asbestos (a known
  carcinogen) could be an EOC risk factor. However, we were taught that asbestos had been
  removed from talcum powder in the production process.
  As a young gynecologic oncologist, it was reassuring to learn that asbestos was no longer
  contained in talcum powder because we knew that asbestos was a potent carcinogen. IARC
  monograph 100c (2012) clearly summarizes the evidence associating asbestos to cancer of the
  lung, larynx and ovary. Experimental models demonstrate sufficient evidence for the
  carcinogenicity of all forms of asbestos (chrysotile, crocidolite, amosite, tremolite, actinolite
  and anthophyllite) and that all forms, as well as talc containing asbestiform fibers are
  carcinogenic to humans. Specifically addressing the increased risk of EOC in women exposed to
  asbestos in occupational settings, there are at least five cohort mortality studies (Acheson et al.
  1982; Wignall and Fox 1982; Germani et al. 1999; Berry, Newhouse, and Wagner 2000; Magnani
  et al. 2008), two population-based cohort studies (Vasama-Neuvonen et al. 1999; Pukkala et al.
  2009) and a case control study (Langseth and Kjaerheim 2004) showing a causal association
  between exposure to asbestos and ovarian cancer.
  In the late 1970s concerns that talc could be associated with EOC were expressed by Woodruff
  and Longo. (Woodruff 1979). The hypothesis suggested that talc applied to the perineum
  (vulva) ascends to the vagina and then into the uterus and through the fallopian tubes to
  implant on the ovary and other peritoneal surfaces. This foreign body was known to create a
  potent inflammatory reaction when found in the lungs, pleural cavity and peritoneal cavity. In
  fact, as gynecologic surgeons, we were taught to wash the talcum powder off of our surgical
  gloves before opening the abdomen to prevent inflammatory reactions and adhesions.
  In 1982 a case-control study was the first epidemiologic study alerting the medical community
  of the possible association of talc use and EOC. (D. W. Cramer et al. 1982). Cramer compared
  women who did and did not use talc in their perineal hygiene. Regular use of talc was found to
  be associated with an increased occurrence of EOC by 92% (OR of 1.92. 95% confidence
                                                                                                    5
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 8 of 94 PageID:
                                  43309


  interval 1.27-2.89). Cramer wrote, “It is not clear whether this derives from the asbestos
  content of talc or from the uniqueness of the ovary which might make it susceptible to
  carcinogenesis from both talc and other particulates.”
  Talcum powder also contains other carcinogens including asbestos, talc containing asbestiform
  fibers (fibrous talc), heavy metals such as nickel, chromium and cobalt (possible 2b), and other
  inflammatory agents, toxins, and carcinogens contained in the fragrance chemicals in talcum
  powder. (Expert Report of Longo and Rigler 2018; Exhibit 28, Deposition of John Hopkins,
  Ph.D., MDL No. 2378, 2018; Exhibit 47, Deposition of Julie Pier, MDL 2738, 2018; Expert Report
  of Michael Crowley, Ph.D, MDL No. 2738, 2018).
  Epidemiology Studies
  The association of talcum powder and EOC is based on several types of epidemiologic studies.
  Of course, a randomized controlled double-blinded trial would be more conclusive. However, a
  randomized trial would be unethical given the evidence that talcum powder causes EOC.
  When looking at these epidemiologic studies in their totality, the data shows a consistent,
  statistically significant increased risk of developing EOC with perineal talcum powder use.
  Overall, the risk is increased 20-60% when compared with women who did not use talcum
  powder.
  The original case control study published by Cramer et al in 1982 evaluated the use of perineal
  talcum powder in 215 white women with EOC (29 cases were “borderline” or ovarian cancer of
  low malignant potential). These women with EOC were matched by race, age and residence to
  215 women in the same community. Talc exposure from surgical gloves, diaphragm use and
  perineal use was ascertained. Talc was used by 42.8% of women with EOC and only 28.4% of
  women who did not have EOC. Any perineal talc exposure showed a 1.92-increased relative
  risk of EOC (95% confidence limits 1.27-2.89). (D. W. Cramer et al. 1982).
  Subsequently, there have been at least 24 other case-control studies looking at the association
  of talc and EOC. Overall, the case-control studies show a 30-40% increased risk of EOC
  associated with talcum powder use. These individual studies vary in size and quality and I
  weighted them accordingly. Three recent case-control studies replicated previous studies
  showing an increased risk of EOC in women using perineal talcum powder. Wu evaluated 1701
  Californian women with EOC and found talc significantly increased the risk of EOC by 40% in
  whites, 20% in Hispanics and 56% in African Americans. (Wu et al. 2015). Owing to the small
  number of African American women in this study, the findings were not significant.
  Subsequently, the National Cancer Institute sponsored a multi-center study of African American
  women and found a 44% increase in EOC associated with talc use. A dose-response was also
  found for duration of use and number of lifetime applications (p<.05). (Schildkraut et al. 2016).
  Cramer performed a case control study (with additional pooled data) in 2016 that included
  nearly 4,000 women with EOC finding an elevated EOC risk of 33% (OR 1.33; CI….). Risk
  increased with frequency and duration of use. (Cramer et al. 2016).
                                                                                                     6
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 9 of 94 PageID:
                                  43310


  While recent case-control studies and cohort studies are compelling, I feel that meta-analysis
  studies are much stronger in that they include larger numbers of patients resulting in greater
  statistical power. I reviewed six meta-analyses reported between 1995 and 2018. All of these
  studies report a statistically significant increase risk of EOC in women who use perineal talc:

   Author             Years               # case control      Odds Ratio         95% Confidence
                                          studies                                interval
   Gross & Berg       1995                9                   1.27               1.09-1.48
   Cramer             1999                14                  1.36
   Huncharek          2003                16/11,933           1.33               1.16-1.45
                                          subjects
   Langseth           2008                14                  1.40               1.29-1.52
   Terry              2013                8/8,525 cases       1.24               1.15-1.33
   Penninkilampi      2018                24/13,421 cases     1.31               1.24-1.39

  Penninkilampi reported that there was a further increase in EOC in women who used talcum
  powder more frequently. In those women who had greater than 3,600 lifetime applications the
  odds ratio increased to 1.42 (OR 1.42; CI 1.25-1.39) when compared with women who used <
  3,600 applications (OR 1.32; CI 1.15-1.50). In this study, talcum powder use was associated
  with an increased incidence of endometrioid and serous EOC but not mucinous or clear cell
  types. (Penninkilampi and Eslick 2018).
  In summary, when evaluating all epidemiological studies, there is a consistent and statistically
  significant increased risk of developing EOC with perineal talcum powder use.
  Migration
  How is it possible for cosmetic talcum powder, applied to the perineum, to reach the fallopian
  tube and ovary and cause an inflammatory response that could result in malignant
  transformation?
  As compared to males, the female reproductive tract is open and allows migration of potential
  pathogens into the peritoneal cavity. The female reproductive tract is in continuity between
  the peritoneal cavity and the external environment. For example, an ovum extruded from the
  ovary (an intraperitoneal organ) can progress down the fallopian tube to the uterine cavity,
  implant and result in a pregnancy that delivers vaginally. The converse is also obvious. It is
  clearly recognized that sperm (including sperm and sperm particles which would be non-motile)
  ascend from the vagina through the uterus and into the fallopian tube and into the peritoneal
  cavity. (Jones and Lopez 2006). Sexually transmitted bacterial infections (for example,
  gonorrhea and chlamydia) ascend from the vagina to the tube and ovary resulting in pelvic
  inflammatory disease and tubo-ovarian abscesses. While sperm and bacteria are “motile”, non-
  motile substances have been demonstrated to ascend from the vagina to the peritoneal cavity.
  As far back as 1961, Egli demonstrated that carbon particles placed in the posterior vaginal


                                                                                                     7
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 10 of 94 PageID:
                                   43311


  fornix were observed in the fallopian tubes within less than one hour in two of three patients
  tested. (Egli and Newton 1961). Venter and Iturralde placed albumin microspheres labelled
  with 99mTc into the vagina. (Venter and Iturralde 1979). During pelvic surgery the following
  day, radioactive levels were found in the tubes and ovaries in nine of 14 cases. Sjosten
  conducted a trial that showed that powder on gloves use to perform a gynecologic exam
  resulted in powder detected in the peritoneal fluid, tubes and ovaries one day after the
  examination. (Sjösten, Ellis, and Edelstam 2004). Likewise, talc has been detected on the
  ovaries following surgical oophorectomy. (Henderson et al. 1971; Heller, Gordon, et al. 1996;
  Heller, Westhoff, et al. 1996).
  I reviewed the small body of literature suggesting that migration of particles does not occur and
  do not think these studies are compelling.
  I believe that ascension of talcum powder and its constituents through the genital tract is the
  most important route of exposure. However, inhalation is another plausible mechanism. (IARC
  2012; Steiling et al. 2018). With either route, at least some of the talcum powder components
  are likely to be absorbed into the lymphatic system and bloodstream, representing another
  mechanism for exposure to internal organs.
  In my opinion, genital application of talcum powder is a significant risk factor for all users and
  can cause epithelial ovarian cancer in some women by an accepted mechanism. As an academic
  and practicing physician, I made this determination in the context of Bradford Hill
  considerations as follow:
          Strength and consistency: This opinion is supported by overwhelming epidemiologic
  evidence showing that the use of talcum powder statistically increases a woman’s risk of
  developing EOC by approximately 30 percent (Odds ratio 1.31; Penninkilampi 2018). Every
  meta-analysis before 2018 also reported similar increase in the risk of developing EOC with the
  use of talcum powder. In my view, especially when considering the severity and frequency of
  ovarian cancer and the preventable nature of talcum powder usage, this finding is critically
  important and consistently supported by numerous studies.
          Specificity: Based on the epidemiologic studies cited in this report, there appears to be
  a specific ovarian cancer caused by talcum powder: epithelial ovarian cancer (EOC). This
  association satisfies this consideration, although I did not weigh this factor to be as important
  as strength and consistency.
         Temporality: In many cancers where there are identified etiologic agents (smoking and
  lung cancer, HPV infection and cervical cancer) there is a latency period (time from exposure to
  the onset of the cancer) that can extend over decades. In the case of talcum powder and
  ovarian cancer there is a clear latency period of decades of talcum powder use before a woman
  develops ovarian cancer, thus fulfilling this consideration.



                                                                                                      8
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 11 of 94 PageID:
                                   43312


          Biologic Gradient/Dose-response: Measuring the “dose” of talcum powder used by an
  individual woman is difficult to ascertain and has been dependent on recall by the woman. In
  general, studies have attempted to capture the application “frequency” (daily? Only used on
  perineal pads during menstrual cycle?) or duration of use (how many years?). In addition,
  biologic gradient or dose-response is not always linear (e.g. asbestos exposure and
  mesothelioma is generally thought to have a “threshold response”). None the less, a number of
  studies have demonstrated an association between “dose” and the occurrence of EOC
  (response). (Terry et al. 2013; Schildkraut et al. 2016; Daniel W. Cramer et al. 2016;
  Penninkilampi and Eslick 2018). In modern times, molecular research is often used to elucidate
  this factor. I anticipate that this will occur as more in vitro studies are performed with talcum
  powder.
          Plausibility: This is obviously a critical factor when forming opinions on causation of a
  risk factor. Evidence shows that talcum powder ascends from the perineum through the
  vagina, cervix and uterus into the fallopian tubes and onto the ovary. Talcum powder is known
  to be an agent that causes inflammation. An inflammatory reaction caused by talcum powder
  on the tube and surface of the ovary results in genetic mutations and carcinogenesis. Talcum
  powder causes ovarian cancer through this mechanism. The “agent(s)” that causes the
  inflammatory reaction and carcinogenesis may be talc, asbestos, fibrous talc, heavy metals
  and/or chemicals contained in fragrances added to talcum powder.
         Coherence: Epidemiological data, in vitro and in vivo research are consistent in
  explaining the pathogenesis of EOC through the inflammatory mechanisms described above.
  (Saed, Diamond, and Fletcher 2017; Nadler and Zurbenko 2014). Further, this is consistent with
  the causes of other cancers.
          Experiment: There are no randomized trials comparing outcomes of women who use
  or who do not use talcum powder in their perineal hygiene. Further, such a trial at this point in
  time would be unethical. How could we expose women to talcum powder when the existing
  evidence supports causation of EOC? Laboratory research (in vitro) present evidence to
  support the biologic, genetic and epigenetic consequence to ovarian epithelium when exposed
  to talcum powder. (Shukla et al. 2009; Fletcher and Saed 2018; Saed et al. 2018).
          Analogy: There are numerous reports in the medical literature of minerals similar to
  talc causing cancer. Probably the most significant example is asbestos and lung cancer
  (mesothelioma).
  Summary of Opinions
  It is my opinion, based on research that I have conducted in the medical and scientific literature
  as well as my knowledge and experience as an obstetrician-gynecologist and as a subspecialist
  in gynecologic oncology for over 40 years, that the use of talcum powder products including
  Johnson’s Baby Powder and Shower to Shower, applied to the perineum of women, is a
  causative factor in the development of EOC. The mechanism by which talcum powder causes
                                                                                                      9
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 12 of 94 PageID:
                                   43313


  cancer involves: 1) ascension of particles to the fallopian tubes and ovaries and 2) initiation of
  an inflammatory process that includes oxidative stress and specific genetic mutations.
  These opinions are made to a reasonable degree of medical and scientific certainty.
  I am being compensated for my work in this case at a rate of $700 per hour.
  I reserve the right to supplement or amend this report if new information becomes available.
  The materials I considered are attached as Exhibit B. My prior testimony is attached as Exhibit
  C.




                                                                                                       10
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 13 of 94 PageID:
                                   43314


  References
  Acheson, E D, M J Gardner, E C Pippard, and L P Grime. 1982. “Mortality of Two Groups of Women Who
            Manufactured Gas Masks from Chrysotile and Crocidolite Asbestos: A 40-Year Follow-Up.”
            British Journal of Industrial Medicine 39 (4): 344–48.
  Balkwill, Fran, and Alberto Mantovani. 2001. “Inflammation and Cancer: Back to Virchow?” The Lancet
            357 (9255): 539–45. https://doi.org/10.1016/S0140-6736(00)04046-0.
  Berry, G., M. L. Newhouse, and J. C. Wagner. 2000. “Mortality from All Cancers of Asbestos Factory
            Workers in East London 1933-80.” Occupational and Environmental Medicine 57 (11): 782–85.
  Bottazzi, Barbara, Elio Riboli, and Alberto Mantovani. 2018. “Aging, Inflammation and Cancer.” Seminars
            in Immunology, November. https://doi.org/10.1016/j.smim.2018.10.011.
  Buz’Zard, Amber R., and Benjamin H. S. Lau. 2007. “Pycnogenol Reduces Talc-Induced Neoplastic
            Transformation in Human Ovarian Cell Cultures.” Phytotherapy Research: PTR 21 (6): 579–86.
            https://doi.org/10.1002/ptr.2117.
  Chien, Jeremy, Hugues Sicotte, Jian-Bing Fan, Sean Humphray, Julie M. Cunningham, Kimberly R. Kalli,
            Ann L. Oberg, et al. 2015. “TP53 Mutations, Tetraploidy and Homologous Recombination Repair
            Defects in Early Stage High-Grade Serous Ovarian Cancer.” Nucleic Acids Research 43 (14): 6945–
            58. https://doi.org/10.1093/nar/gkv111.
  Coussens, Lisa M., and Zena Werb. 2002. “Inflammation and Cancer.” Nature 420 (6917): 860–67.
            https://doi.org/10.1038/nature01322.
  Cramer, D. W., W. R. Welch, R. E. Scully, and C. A. Wojciechowski. 1982. “Ovarian Cancer and Talc: A
            Case-Control Study.” Cancer 50 (2): 372–76.
  Cramer, Daniel W., Allison F. Vitonis, Kathryn L. Terry, William R. Welch, and Linda J. Titus. 2016. “The
            Association Between Talc Use and Ovarian Cancer: A Retrospective Case-Control Study in Two
            US States.” Epidemiology (Cambridge, Mass.) 27 (3): 334–46.
            https://doi.org/10.1097/EDE.0000000000000434.
  Crusz, Shanthini M., and Frances R Balkwill. 2015. “Inflammation and Cancer: Advances and New
            Agents.” Nature Reviews Clinical Oncology 12 (October): 584–96.
            https://doi.org/1l0.1038/nrclinonc.2015.105.
  Dubeau, L., and R. Drapkin. 2013. “Coming into Focus: The Nonovarian Origins of Ovarian Cancer.”
            Annals of Oncology: Official Journal of the European Society for Medical Oncology 24 Suppl 8
            (November): viii28–35. https://doi.org/10.1093/annonc/mdt308.
  Eberl, J. J., and W. L. George. 1948. “Comparative Evaluation of the Effects of Talcum and a New
            Absorbable Substitute on Surgical Gloves.” American Journal of Surgery 75 (3): 493–97.
  Egli, G. E., and M. Newton. 1961. “The Transport of Carbon Particles in the Human Female Reproductive
            Tract.” Fertility and Sterility 12 (April): 151–55.
  “Exhibit 28, Deposition of John Hopkins, Ph.D., In Re: Talcum Powder Prod. Liab. Litig., MDL No. 2378.”
            2018.
  “Exhibit 47, Deposition of Julie Pier, In Re: Talcum Powder Prod. Liab. Litig., MDL 2738.” 2018.
  “Expert Report of Michael Crowley, Ph.D., In Re: Talcum Powder Prod. Liab. Litig., MDL No. 2738.” 2018.
  Fathalla, M. F. 1971. “Incessant Ovulation--a Factor in Ovarian Neoplasia?” Lancet 2 (7716): 163.
  ———. 2013. “Incessant Ovulation and Ovarian Cancer - a Hypothesis Re-Visited.” Facts, Views & Vision
            in ObGyn 5 (4): 292–97.
  Fernandes, Jose. 2015. “The Role of the Mediators of Inflammation in Cancer Development,” 527–34.
  Fletcher, NM, and GM Saed. 2018. “Talcum Powder Enhances Cancer Antigen 125 Levels in Ovarian
            Cancer Cells.” Presented at the 65th Meeting of the Society for Reproductive Investigation, San
            Diego, California.


                                                                                                        11
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 14 of 94 PageID:
                                   43315


  Folkins, Ann K., Elke A. Jarboe, Jonathan L. Hecht, Michael G. Muto, and Christopher P. Crum. 2018.
           “Chapter 24 - Assessing Pelvic Epithelial Cancer Risk and Intercepting Early Malignancy.” In
           Diagnostic Gynecologic and Obstetric Pathology (Third Edition), 844–64. Philadelphia: Content
           Repository Only! https://doi.org/10.1016/B978-0-323-44732-4.00024-8.
  Gates, Margaret A., Shelley S. Tworoger, Kathryn L. Terry, Linda Titus-Ernstoff, Bernard Rosner,
           Immaculata De Vivo, Daniel W. Cramer, and Susan E. Hankinson. 2008. “Talc Use, Variants of the
           GSTM1, GSTT1, and NAT2 Genes, and Risk of Epithelial Ovarian Cancer.” Cancer Epidemiology,
           Biomarkers & Prevention : A Publication of the American Association for Cancer Research,
           Cosponsored by the American Society of Preventive Oncology 17 (9): 2436–44.
           https://doi.org/10.1158/1055-9965.EPI-08-0399.
  Germani, D., S. Belli, C. Bruno, M. Grignoli, M. Nesti, R. Pirastu, and P. Comba. 1999. “Cohort Mortality
           Study of Women Compensated for Asbestosis in Italy.” American Journal of Industrial Medicine
           36 (1): 129–34.
  Harper, Amy K, and Ghassan Saed. 2019. “"Talc Induces a pro-Oxidant State in Normal and Ovarian
           Cancer Cells through Genetic Point Mutations in Key Redox Enzymes,” Accepted for
           Presentation at SGO Meeting.”
  Havrilesky, Laura J., Patricia G. Moorman, William J. Lowery, Jennifer M. Gierisch, Remy R. Coeytaux,
           Rachel Peragallo Urrutia, Michaela Dinan, et al. 2013. “Oral Contraceptive Pills as Primary
           Prevention for Ovarian Cancer: A Systematic Review and Meta-Analysis.” Obstetrics and
           Gynecology 122 (1): 139–47. https://doi.org/10.1097/AOG.0b013e318291c235.
  Heller, D. S., R. E. Gordon, C. Westhoff, and S. Gerber. 1996. “Asbestos Exposure and Ovarian Fiber
           Burden.” American Journal of Industrial Medicine 29 (5): 435–39.
           https://doi.org/10.1002/(SICI)1097-0274(199605)29:5<435::AID-AJIM1>3.0.CO;2-L.
  Heller, D. S., C. Westhoff, R. E. Gordon, and N. Katz. 1996. “The Relationship between Perineal Cosmetic
           Talc Usage and Ovarian Talc Particle Burden.” American Journal of Obstetrics and Gynecology
           174 (5): 1507–10.
  Henderson, W. J., C. A. Joslin, A. C. Turnbull, and K. Griffiths. 1971. “Talc and Carcinoma of the Ovary and
           Cervix.” The Journal of Obstetrics and Gynaecology of the British Commonwealth 78 (3): 266–72.
  Hunn, Jessica, and Gustavo C. Rodriguez. 2012. “Ovarian Cancer: Etiology, Risk Factors, and
           Epidemiology.” Clinical Obstetrics and Gynecology 55 (1): 3–23.
           https://doi.org/10.1097/GRF.0b013e31824b4611.
  IARC. 2012. “IARC Monographs on the Evaluation of Carcinogenic Risks to Humans: Volume 100C.”
  Jones, Richard E., and Kristin H. Lopez. 2006. “Human Reproductive Biology - 4th Edition Chapter 9 -
           Gamete Transport and Fertilization.” In Human Reproductive Biology, Third, 159–73. San Diego:
           Academic Press. https://doi.org/10.1016/B978-0-12-382184-3.00009-X.
  Khan, Mohd Imran, Amogh A. Sahasrabuddhe, Govil Patil, Mohd Javed Akhtar, Mohd Ashquin, and Iqbal
           Ahmad. 2011. “Nano-Talc Stabilizes TNF-Alpha m-RNA in Human Macrophages.” Journal of
           Biomedical Nanotechnology 7 (1): 112–13.
  Kurman, Robert J., and Ie-Ming Shih. 2016. “The Dualistic Model of Ovarian Carcinogenesis.” The
           American Journal of Pathology 186 (4): 733–47. https://doi.org/10.1016/j.ajpath.2015.11.011.
  La Vecchia, Carlo. 2017. “Ovarian Cancer: Epidemiology and Risk Factors.” European Journal of Cancer
           Prevention 26 (1): 55–62. https://doi.org/10.1097/CEJ.0000000000000217.
  Langseth, Hilde, and Kristina Kjaerheim. 2004. “Ovarian Cancer and Occupational Exposure among Pulp
           and Paper Employees in Norway.” Scandinavian Journal of Work, Environment & Health 30 (5):
           356–61.
  Levanon, Keren, Christopher Crum, and Ronny Drapkin. 2008. “New Insights Into the Pathogenesis of
           Serous Ovarian Cancer and Its Clinical Impact.” Journal of Clinical Oncology 26 (32): 5284–93.
           https://doi.org/10.1200/JCO.2008.18.1107.

                                                                                                           12
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 15 of 94 PageID:
                                   43316


  Longo, William E., and Mark W. Rigler. 2018. “The Analysis of Johnson & Johnson’s Historical Baby
           Powder & Shower to Shower Products from the 1960’s to the Early 1990’s for Amphibole
           Asbestos.”
  Magnani, C., D. Ferrante, F. Barone-Adesi, M. Bertolotti, A. Todesco, D. Mirabelli, and B. Terracini. 2008.
           “Cancer Risk after Cessation of Asbestos Exposure: A Cohort Study of Italian Asbestos Cement
           Workers.” Occupational and Environmental Medicine 65 (3): 164–70.
           https://doi.org/10.1136/oem.2007.032847.
  Mallen, Adrianne R., Mary K. Townsend, and Shelley S. Tworoger. 2018. “Risk Factors for Ovarian
           Carcinoma.” Hematology/Oncology Clinics of North America, September.
           https://doi.org/10.1016/j.hoc.2018.07.002.
  Nadler, Diana L., and Igor G. Zurbenko. 2014. “Estimating Cancer Latency Times Using a Weibull Model,”
           8.
  “NTP Toxicology and Carcinogenesis Studies of Talc (CAS No. 14807-96-6)(NonAsbestiform) in
           F344/N.Rats and B6C3Fl Mice (Inhalation Studies).” 1993.
  Okada, Futoshi. 2007. “Beyond Foreign-Body-Induced Carcinogenesis: Impact of Reactive Oxygen
           Species Derived from Inflammatory Cells in Tumorigenic Conversion and Tumor Progression.”
           International Journal of Cancer 121 (11): 2364–72. https://doi.org/10.1002/ijc.23125.
  Park, Hyo K., Joellen M. Schildkraut, Anthony J. Alberg, Elisa V. Bandera, Jill S. Barnholtz-Sloan, Melissa
           Bondy, Sydnee Crankshaw, et al. 2018. “Benign Gynecologic Conditions Are Associated with
           Ovarian Cancer Risk in African-American Women: A Case–Control Study.” Cancer Causes &
           Control, September. https://doi.org/10.1007/s10552-018-1082-4.
  Penninkilampi, Ross, and Guy D. Eslick. 2018. “Perineal Talc Use and Ovarian Cancer: A Systematic
           Review and Meta-Analysis.” Epidemiology (Cambridge, Mass.) 29 (1): 41–49.
           https://doi.org/10.1097/EDE.0000000000000745.
  Pukkala, Eero, Jan Ivar Martinsen, Elsebeth Lynge, Holmfridur Kolbrun Gunnarsdottir, Pär Sparén, Laufey
           Tryggvadottir, Elisabete Weiderpass, and Kristina Kjaerheim. 2009. “Occupation and Cancer -
           Follow-up of 15 Million People in Five Nordic Countries.” Acta Oncologica (Stockholm, Sweden)
           48 (5): 646–790. https://doi.org/10.1080/02841860902913546.
  Radic, I, I Vucak, J Milosevic, A Marusic, S Vukicevic, and M Marusic. 1988. “Immunosuppression Induced
           by Talc Granulomatosis in the Rat.” Clinical and Experimental Immunology 73 (2): 316–21.
  Reuter, Simone, Subash C. Gupta, Madan M. Chaturvedi, and Bharat B. Aggarwal. 2010. “Oxidative
           Stress, Inflammation, and Cancer: How Are They Linked?” Free Radical Biology and Medicine 49
           (11): 1603–16.
  Ring, Kari L., Christine Garcia, Martha H. Thomas, and Susan C. Modesitt. 2017. “Current and Future Role
           of Genetic Screening in Gynecologic Malignancies.” American Journal of Obstetrics and
           Gynecology 217 (5): 512–21. https://doi.org/10.1016/j.ajog.2017.04.011.
  Saed, Ghassan M., Michael P. Diamond, and Nicole M. Fletcher. 2017. “Updates of the Role of Oxidative
           Stress in the Pathogenesis of Ovarian Cancer.” Gynecologic Oncology 145 (3): 595–602.
           https://doi.org/10.1016/j.ygyno.2017.02.033.
  Saed, Ghassan M., Nicole M. Fletcher, Michael P. Diamond, Robert T. Morris, Nardhy Gomez-Lopez, and
           Ira Memaj. 2018. “Novel Expression of CD11b in Epithelial Ovarian Cancer: Potential Therapeutic
           Target.” Gynecologic Oncology 148 (3): 567–75. https://doi.org/10.1016/j.ygyno.2017.12.018.
  Schildkraut, Joellen M., Sarah E. Abbott, Anthony J. Alberg, Elisa V. Bandera, Jill S. Barnholtz-Sloan,
           Melissa L. Bondy, Michele L. Cote, et al. 2016. “Association between Body Powder Use and
           Ovarian Cancer: The African American Cancer Epidemiology Study (AACES).” Cancer
           Epidemiology, Biomarkers & Prevention: A Publication of the American Association for Cancer
           Research, Cosponsored by the American Society of Preventive Oncology 25 (10): 1411–17.
           https://doi.org/10.1158/1055-9965.EPI-15-1281.

                                                                                                          13
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 16 of 94 PageID:
                                   43317


  Shan, Weiwei, and Jinsong Liu. 2009. “Inflammation: A Hidden Path to Breaking the Spell of Ovarian
           Cancer.” Cell Cycle 8 (19): 3107–11. https://doi.org/10.4161/cc.8.19.9590.
  Shukla, Arti, Maximilian B. MacPherson, Jedd Hillegass, Maria E. Ramos-Nino, Vlada Alexeeva, Pamela M.
           Vacek, Jeffrey P. Bond, Harvey I. Pass, Chad Steele, and Brooke T. Mossman. 2009. “Alterations
           in Gene Expression in Human Mesothelial Cells Correlate with Mineral Pathogenicity.” American
           Journal of Respiratory Cell and Molecular Biology 41 (1): 114–23.
           https://doi.org/10.1165/rcmb.2008-0146OC.
  Sjösten, A. C. E., H. Ellis, and G. a. B. Edelstam. 2004. “Retrograde Migration of Glove Powder in the
           Human Female Genital Tract.” Human Reproduction 19 (4): 991–95.
           https://doi.org/10.1093/humrep/deh156.
  Steiling, W., J. F. Almeida, H. Assaf Vandecasteele, S. Gilpin, T. Kawamoto, L. O’Keeffe, G. Pappa, K.
           Rettinger, H. Rothe, and A. M. Bowden. 2018. “Principles for the Safety Evaluation of Cosmetic
           Powders.” Toxicology Letters, August. https://doi.org/10.1016/j.toxlet.2018.08.011.
  Terry, Kathryn L., Stalo Karageorgi, Yurii B. Shvetsov, Melissa A. Merritt, Galina Lurie, Pamela J.
           Thompson, Michael E. Carney, et al. 2013. “Genital Powder Use and Risk of Ovarian Cancer: A
           Pooled Analysis of 8,525 Cases and 9,859 Controls.” Cancer Prevention Research (Philadelphia,
           Pa.) 6 (8): 811–21. https://doi.org/10.1158/1940-6207.CAPR-13-0037.
  Trabert, Britton, Ligia Pinto, Patricia Hartge, Troy Kemp, Amanda Black, Mark E. Sherman, Louise A.
           Brinton, et al. 2014. “Pre-Diagnostic Serum Levels of Inflammation Markers and Risk of Ovarian
           Cancer in the Prostate, Lung, Colorectal and Ovarian Cancer (PLCO) Screening Trial.” Gynecologic
           Oncology 135 (2): 297–304. https://doi.org/10.1016/j.ygyno.2014.08.025.
  Vasama-Neuvonen, K., E. Pukkala, H. Paakkulainen, P. Mutanen, E. Weiderpass, P. Boffetta, N. Shen, T.
           Kauppinen, H. Vainio, and T. Partanen. 1999. “Ovarian Cancer and Occupational Exposures in
           Finland.” American Journal of Industrial Medicine 36 (1): 83–89.
  Venter, P. F., and M. Iturralde. 1979. “Migration of a Particulate Radioactive Tracer from the Vagina to
           the Peritoneal Cavity and Ovaries.” South African Medical Journal = Suid-Afrikaanse Tydskrif Vir
           Geneeskunde 55 (23): 917–19.
  Wignall, B.K., and A.J. Fox. 1982. “Mortality of Female Gas Mask Assemblers.” British Journal of
           Industrial Medicine 39 (1): 34–38.
  Woodruff, J. D. 1979. “The Pathogenesis of Ovarian Neoplasia.” The Johns Hopkins Medical Journal 144
           (4): 117–20.
  Wu, Anna H., Celeste L. Pearce, Chiu-Chen Tseng, and Malcolm C. Pike. 2015. “African Americans and
           Hispanics Remain at Lower Risk of Ovarian Cancer Than Non-Hispanic Whites after Considering
           Nongenetic Risk Factors and Oophorectomy Rates.” Cancer Epidemiology, Biomarkers &
           Prevention: A Publication of the American Association for Cancer Research, Cosponsored by the
           American Society of Preventive Oncology 24 (7): 1094–1100. https://doi.org/10.1158/1055-
           9965.EPI-15-0023.
  Yan, Bin, Huili Wang, Zahid Rabbani, Yulin Zhao, Wenrong Li, Yuqing Yuan, Fang Li, Mark W. Dewhirst,
           and Chuan-Yuan Li. 2006. “Tumor Necrosis Factor-a Is a Potent Endogenous Mutagen That
           Promotes Cellular Transformation.” Cancer Research 66 (December): 11565.




                                                                                                        14
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 17 of 94 PageID:
                                   43318




                        Exhibit A
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 18 of 94 PageID:
                                   43319


     UNC SCHOOL OF MEDICINE
     CURRICULUM VITAE


     Personal Information


     Name:               Daniel Lyle Clarke-Pearson, M.D.

     Address:            105 Porter Place
                         Chapel Hill, NC 27514

     Phone:              (919) 933-7886



     Education and Training


     Fellow                       Duke University           1979-1981            Gynecology Oncology
                                  Medical Center

     Residency                    Duke University           1975-1979            Obstetrics and
                                  Medical Center                                 Gynecology

     Medical Degree               Case Western Reserve      1971-1975            Medicine
                                  University School of
                                  Medicine

     Bachelor of Arts             Harvard College           1966-1970            Biology



     Professional Experience


     Active Consulting Staff      The Outer Banks           Oct 2009 – present   Medicine/Oncology
                                  Hospital                                       Section

     Chairman                     University of North       September 2005 -     Obstetrics and
                                  Carolina at Chapel Hill   present              Gynecology
                                  School of Medicine

     Robert A. Ross               University of North       September 2005 -     Obstetrics and
     Distinguished Professor      Carolina at Chapel Hill   present              Gynecology
                                  School of Medicine

     James M. Ingram              Duke University           July 1993-2005       Gynecologic Oncology
     Professor of                 Medical Center
     Gynecologic Oncology

     Division Director            Duke University           July 1987-2005       Gynecologic Oncology
                                  Medical Center

     Professor                    Duke University           July 1987-2005       Obstetrics and
                                  Medical Center                                 Gynecology

                                                                                                       1
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 19 of 94 PageID:
                                   43320



     Director of Gynecology    University of Illinois at   January 1985-1986         Obstetrics and
     and Gynecologic           Chicago                                               Gynecology
     Oncology

     Associate Professor       University of Illinois at   July1984-1986             Obstetrics and
                               Chicago                                               Gynecology

     Director of Gynecologic   University of Illinois at   July 1984-1985            Obstetrics and
     Oncology                  Chicago                                               Gynecology


     Associate Professor       Duke University             January1984               Obstetrics and
                               Medical Center                                        Gynecology

     Co-Director,              Duke University             July 1982-1984            Obstetrics and
     Trophoblastic Disease     Medical Center                                        Gynecology
     Center

     Assistant Professor       Duke University             July1980-1984             Obstetrics and
                               Medical Center                                        Gynecology


     Honors and Awards

     2009-2010                 President, Society of Gynecologic Oncologists

     2001-2013                 America’s Top Doctors for Women (176 Physicians): Women’s Health

     2008                      CREOG National Faculty Award for Excellence in Resident Education

     2004                      Invited Panel Member, International Consensus Conference of the Prevention
                               of Venous Thromboembolism, Windsor, England

     2002                      ACOG Roy Pitkin/Elsevier Award: One of top four papers published annually
                               in Obstetrics and Gynecology

     2001                      America’s Top Doctors for Women: Women’s Health

     1991                      Invited Panel Participant, Consensus Meeting on the Prevention of
                               Thromboembolism - Windsor, England

     1985                      Clinical Research Prize Paper – ACOG District Meeting

     1981-1984                 Junior Faculty Clinical Fellowship – American Cancer Society

     1982                      Donald F. Richardson Memorial Prize Paper -Best research paper presented by
                               a Junior Fellow at a District ACOG Meeting

     1981                      Clinical Research Paper, Second Place
                               ACOG Annual Clinical Meeting

     1981                      Junior Fellow First Prize Paper – ACOG District IV

     1980                      American Cancer Society Clinical Fellow


                                                                                                            2
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 20 of 94 PageID:
                                   43321


     1979                      Junior Fellow First Prize Paper – ACOG District IV



     BIBLIOGRAPHY

     Books and Chapters

        1.   Doll K, Clarke-Pearson DL. Complications of Disease and Therapy. In Clinical Gynecologic
             Oncology, Eighth Edition. (DiSaia PJ, Creasman WT, eds). Mosby/Elsevier, 2016.

        2.   Havrilesky LJ, Lopez-Acevedo M, Clarke-Pearson DL. Palliative Surgery for Ovarian Cancer.
             In Surgery for Ovarian Cancer. (Bristow RE, Karlan BY, Chi DS, eds) CRC Press, Boca Raton,
             2016.

        3.   Clarke-Pearson DL, Snook M L.. Preoperative Evaluation and Postoperative Management. In
             Clinical Gynecology (Bieber EJ, Horowitz I, Sanfillippo J., Shafi MJ, eds) Cambridge University
             Press. 2014

        4.   Abaid LN, Clarke-Pearson DL. Evaluation and Management of the Adenxal Mass in
             Gynecological Cancer Management: Identification Diagnosis and Treatment. (Clarke-Pearson D,
             Soper J. eds) Wiley-Blackwell, London, 2010.

        5.   Clarke-Pearson DL, Soper JT: Gynecological Cancer Management: Identification Diagnosis and
             Treatment. Wiley-Blackwell, London, 2010.

        6.   Ragazzo J L, Clarke-Pearson DL. Cervical Neoplasia in Gynecological CancerManagement
             Identification Diagnosis and Treatment. (Clarke-Pearson D, Soper J. eds) Wiley-Blackwell,
             London, 2010.

        7.   Mendivil A, Clarke-Pearson D. Unusual Neoplasms of the Uterus in Gynecological Cancer
             Management: Identification Diagnosis and Treatment. (Clarke-Pearson D, Soper J. eds) Wiley-
             Blackwell, London, 2010.

        8.   Clarke-Pearson DL, Picklesimer A. Management of DVT/PE in Pregnancy. In The 5-Minute
             OB/GYN Clinical Consult (Ed. Paula J. Hilliard). Lippincott Williams and Wilkins, 2008.

        9.   Clarke-Pearson DL, Abaid L. Emergency Management of DVT/PE. In The 5-Minute OB/GYN
             Clinical Consult (Ed. Paula J. Hilliard). Lippincott Williams and Wilkins, 2008.

        10. Clarke-Pearson DL. Complications of Disease and Therapy. In Clinical Gynecologic Oncology,
            Seventh Edition. (DiSaia PJ, Creasman WT, eds). Mosby/Elsevier, 2007.

        11. Clarke-Pearson DL. Abaid L. Prevention of Deep Vein Thrombosis and Pulmonary Embolism.
            ACOG Practice Bulletin American College of Obstetricians and Gynecologists, Washington DC,
            2007.

        12. Clarke-Pearson DL. Surgical Complications. In Précis, An update in Obstetrics and
            Gynecology, 3rd Edition, American College of Obstetricians and Gynecologists, Washington DC,
            2007.

        13. Clarke-Pearson DL, Lee P, Spillman M, Lutman C. Preoperative Evaluation and Postoperative
            Management. In: Novak’s Gynecology, 13th Edition (Berek J, Adashi E, Hillard P, eds.) Williams
            and Wilkins, Baltimore, 2006.

        14. Clarke-Pearson DL, Spillman M, Lutman C, Lee P. Preoperative Evaluation and Postoperative

                                                                                                           3
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 21 of 94 PageID:
                                   43322


            Management. In Clinical Gynecology (Bieber EJ, Horowitz I, Sanfillippo J. eds) Churchill
            Livingstone, 2005.

        15. Clarke-Pearson D L, Havrilesky L. Intestinal Surgery in Surgery for Ovarian Cancer: Principles
            and Practice (Bristow RE, Karlan BY, eds) Taylor and Francis, 2005.

        16. Alvarez A, Clarke-Pearson DL: Gynecologic Cancers. In Geriatric Medicine, Fourth Edition (Ed
            Cassel, et al.) Springer-Verlag New York, NY, 2001.

        17. Clarke-Pearson DL, Olt G, Rodriguez G, Boente MP: Preoperative Evaluation and Preparation
            for Gynecologic Surgery. In: Textbook of Gynecology, Second Edition (Copeland L, Jarrell J,
            eds). W. B. Saunders, Philadelphia, 2000.

        18. Nichols D, Clarke-Pearson DL: Gynecologic, Obstetric and Related Surgery: Second Edition.
            Mosby, St. Louis, 2000.

        19. Carney M, Clarke-Pearson D. Endometrial Cancer. In: Gynecology for The Primary Care
            Physician, Stoval T, Ling F, eds.). Current Medicine, Inc. Philadelphia, 1999.

        20. Clarke-Pearson DL. Venous Thromboembolic Complications. In: Management of Perioperative
            Complications in Gynecology, (V. Baker, G. Deppe, eds.). WB Saunders, Philadelphia, 1997.

        21. Clarke-Pearson DL, Olt GJ, Rodriguez GC, Boente MP. Preoperative Evaluation and
            postoperative Management. In: Novak’s Gynecology, 12th Edition (Berek J, Adashi E, Hillard P,
            eds.) Williams and Wilkins, Baltimore, 1996.

        22. Evans AC, Clarke-Pearson DL: Gynecologic Cancers. In: Geriatric Medicine, Third Edition (Ed
            Cassel, et. al.) Springer-Verlag, New York, 1996.

        23. Clarke-Pearson DL, Hurteau JA, Elbendary AA, Carney M: Chemotherapy of Gynecologic
            Malignancies in Telinde’s Operative Gynecology (eighth edition), (Thompson JD and Rock JA
            eds.) Lippincott-Raven, Philadelphia, 1996.

        24. Clarke-Pearson D: Salpingectomy-Oophorectomy. In: Atlas of General Surgery (Sabiston DC,
            ed.). WB Saunders, Philadelphia, 1994.

        25. Clarke-Pearson D: Abdominal Hysterectomy. In: Atlas of General Surgery (Sabiston DC, ed.).
            WB Saunders Co., Philadelphia, 1994.

        26. Clarke-Pearson DL: Obstetrics and Gynecology. In: Prevention of Venous Thromboembolism
            (Bergqvist D, Comerota AJ, Nicolaides AN, Scurr JH, eds.). Med-Orion Publishing, London,
            1994.

        27. Clarke-Pearson DL: Venous thrombolic disease in pregnancy. In: Current Therapy in Obstetrics
            and Gynecology (Zuspan FP, Quilligan EJ, eds.). WB Saunders Co., Philadelphia, 1994.

        28. Clarke-Pearson DL, Kohler MF, Hurteau JA, Elbendary A: Surgery for advanced ovarian cancer.
            In: Clinical Obstetrics and Gynecology (Soper, JT, Ed.) JP Lippincott, 1994.

        29. Clarke-Pearson DL, Soper JT, Berchuck A, Rodriguez GC: Residents Handbook in Gynecologic
            Oncology, Duke University, 1988, 1994.

        30. Clarke-Pearson DL: Prevention of Venous Thromboembolism in Gynecologic Surgery Patients.
            In: Current Opinion in Obstetrics and Gynecology (Herbst AL, ed) Current Science, Philadelphia,
            1993.



                                                                                                            4
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 22 of 94 PageID:
                                   43323


        31. Clarke-Pearson DL, Rodriguez GC, Boente M: Palliative Surgery for Epithelial Ovarian Cancer.
            In: Ovarian Cancer (Rubin SC, Sutton GP, Eds). McGraw-Hill, Inc., New York, pp. 351-373,
            1993.

        32. Clarke-Pearson DL, Rodriguez GC: Hematologic Complications. In: Complications in
            Gynecologic Surgery: Prevention, recognition and management (Orr J, Shingleton H, eds). JB
            Lippincott Co., Philadelphia, 1993, pp. 83-104.

        33. Clarke-Pearson DL, Soper JT: Vaginal Reconstruction with Gracilis Myocutaneous Flaps. In:
            Reconstructive Urology Vol 2 (G Webster, R Kirby, L King, B Goldwasser) Boston Blackwell
            Scientific Publications, 1993.

        34. Bast RC, Xu FJ, Haas M, Daly L, Bast BS, McKenzie S, Soper JT, Berchuck A, Clarke-Pearson
            DL, Boyer C: Will multiple serum markers increase the sensitivity of CA 125 for the early
            detection of epithelial ovarian cancer? In: Ovarian Cancer, Chapman and Hall Medical, London.
            1993.

        35. Clarke-Pearson DL, Olt G, Rodriguez G, Boente M: Preoperative and Postoperative
            Management. In: Operative Gynecology (D Gershenson, S Curry, Eds) Saunders, Inc., 1993.

        36. Clarke-Pearson DL, Olt G, Rodriguez G, Boente M: Preoperative evaluation and preparation.
            In: Textbook of Gynecology. (L Copeland, A DeCherney, Eds). Saunders, Inc., 1993.

        37. Beckmann CRB, Ling F, Barzansky BM, Sharf BF, Clarke-Pearson DL: History and Physical
            Examination. In: Clinical Manual of Gynecology (Second Edition), (TG Stovall, RL Summit,
            CRB Beckman, FW Ling, Eds). McGraw-Hill, Inc., New York, 1992.

        38. Clarke-Pearson DL: Vaginal Dysplasia and Carcinoma. In: Clinical Manual of Gynecology
            (Second Edition), (TG Stovall, RL Summit, CRB Beckman, FW Ling, Eds). McGraw-Hill, Inc.,
            New York, 1992.

        39. Clarke-Pearson DL: Vulvar Dysplasia and Carcinoma. In: Clinical Manual of Gynecology
            (Second Edition), (TG Stovall, RL Summit, CRB Beckman, FW Ling, Eds). McGraw-Hill, Inc.,
            New York, 1992.

        40. Clarke-Pearson DL, Soisson AP, Wall L: Radical Hysterectomy. In: Gynecologic Oncology,
            Treatment Rationale and Techniques. (B Greer and J Berek, Eds) Elsevier Science Publishing Co,
            Inc, New York, 1991.

        41. Clarke-Pearson DL, Soper JT, Berchuck A, Hunter VG: Ovarian Cancer. In: Comprehensive
            Textbook of Oncology (Second Edition), (AR Moossa, Ed), Williams and Wilkins, Baltimore,
            1991.

        42. Clarke-Pearson DL: Ovarian Cancer. In: Principles of Medical Therapy in Pregnancy (Second
            Edition), (N Gleicher, Ed), Plenum Publishing Co, New York, 1990.

        43. Bast RC Jr, Boyer CM, Olt GJ, Berchuck A, Soper JT, Clarke-Pearson D, Xu FJ, Ramakrishnan
            S: Identification of Markers for Early Detection of Epithelial Ovarian Cancer. In: Ovarian Cancer:
            Biological and Therapeutic Challenges. (Sharp F, Mason WP, and Leake RE, Eds). Chapman and
            Hall Medical, London, p. 265, 1990.

        44. Clarke-Pearson DL, Dawood MY: Green's Gynecology: Essentials of Clinical Practice, Fourth
            Edition. Little, Brown and Company, Boston, 1990.

        45. Soper JT, Hughes CL, Clarke-Pearson DL: Gynecologic Surgery. In: Fundamentals of Surgery
            (RD Leichty and JT Soper, Eds) CV Mosby Co, St. Louis, 1989, p. 500.

                                                                                                             5
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 23 of 94 PageID:
                                   43324



        46. Clarke-Pearson DL, Creasman WT: Ovarian Cancer. In: Comprehensive Textbook of Oncology.
            (AR Mossa, MC Robson, and SC Schmipff, Eds) Williams and Wilkins, pp. 845-854, 1986.

        47. Clarke-Pearson DL: Deep Venous Thrombosis in Gynecologic Oncology. In: Gynecology and
            Obstetrics. (JW Sciarra, Ed) Harper and Row Publ, Inc, Philadelphia, Ch. 56, pp. 1-17, 1986.

        48. Clarke-Pearson DL: Handbook for Residents: Gynecologic Oncology. University of Illinois
            Press (95 Pages), 1986.

        49. Clarke-Pearson DL: Postoperative Thromboembolic Disease in Gynecology: Natural History,
            Risk Factors, and Prophylaxis. In: Strategies in Gynecologic Surgery. (HJ Buchsbaum and LA
            Walton, Eds) Springer-Verlag, New York, pp. 145-161, 1986.

        50. Smith EB, Clarke-Pearson DL, Creasman WT: Screening for Cervical Cancer. In: Screening and
            Monitoring Cancer. (BA Stoll, Ed) John Wiley and Sons, Chichester, pp. 153-166, 1985.

        51. Soper JT, Clarke-Pearson DL: Gynecology. In: Synopsis of Surgery. (RD Leichty, JT Soper,
            Eds) CV Mosby Co, St. Louis, Ch. 45, pp. 665-685, 1985.

        52. Clarke-Pearson DL: Prevention of Thromboembolic Phenomena. In: Gynecology and Obstetrics.
            (JW Sciarra, Ed) Harper and Row Pub, Inc, Philadelphia, Vol. 1, Ch. 95, pp. 1-11, 1985.

        53. Clarke-Pearson DL: Carcinoma of the Ovary. In: Principles of Medical Therapy in Pregnancy.
            (N Gleicher, Ed) Plenum Publishing Co, New York, Ch. 166, pp. 1106-1112, 1985.

        54. Creasman WT, Clarke-Pearson DL: Pelvic Exenteration. In: Progress in Obstetrics and
            Gynecology. (J Studd, Ed) Churchill-Livingston, London, Vol. 4, pp. 243-253, 1984.

        55. Creasman WT, Clarke-Pearson DL: Immunological Therapy Monitoring in Ovarian Cancer. In:
            Cancer Campaign. Gustav Fischer-Verlag, Stuttgart, New York, Vol. 7, 1984.

        56. Creasman WT, Clarke-Pearson DL: Ovarian Cancer: Postoperative Therapy. In: Contemporary
            Issues in Clinical Oncology: Gynecologic Oncology. (AA Forastiere, Ed) Churchill-Livingston,
            Inc, New York, pp. 139-154, 1984.

        57. Hammond CB, Clarke-Pearson DL, Soper JT: Management of Patients with Gestational
            Trophoblastic Neoplasia: Experience of the Southeastern Regional Center. In: Human Trophoblast
            Neoplasms. (RA Pattillo and RO Hussa, Eds) Plenum Publishing Corp, New York, pp. 369-381,
            1984.

        58. Creasman WT, Clarke-Pearson DL: Immunotherapy of Ovarian Cancer. In: Clinics in Obstetrics
            and Gynecology. (PJ DiSaia, Ed) WB Saunders Co, London, pp. 297-306, 1983.

        59. Creasman WT, Clarke-Pearson DL: Ovarian Carcinoma. In: Current Therapy of Obstetrics and
            Gynecology. (EJ Quilligan, Ed) WB Saunders Co, Philadelphia, pp. 198-200, 1983.



     Original Research


        1.   Pritts EA, Olive DL, Clarke-Pearson DL. Abdominal versus Minimally Invasive
             Hysterectomy. JAMA 2016. 316:2677

        2.   Barber EL, Clarke-Pearson DL. : Prevention of Venous Thromboembolism in
             Gynecologic Oncology Surgery. Gyencol Oncol. 2017. 144: 420-427
                                                                                                           6
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 24 of 94 PageID:
                                   43325


        3.   Siedhoff M, Doll K M, Clarke-Pearson DL, MD, Rutstein SE, Laparoscopic hysterectomy with
             morcellation versus abdominal hysterectomy for presumed fibroids: an updated decision analysis
             following the 2014 FDA Safety Communications. Am J Obstet Gynecol. 2017; 216: 259.

        4.   Barber EL, Gehrig P, Clarke-Pearson DL. Venous Thromboembolism in Minimally Invasive
             Compared With Open Hysterectomy for Endometrial Cancer. Obstet Gynecol. 2016; 128:121-6.

        5.   Barber EL, Clarke-Pearson DL. The Limited Utility of Currently Available Venous
             Thromboembolism Risk Assessment Tools in Gynecologic Oncology Patients. Am J Obstet
             Gyncol; 2016; 215: 445.

        6.   Giovinazzo H, Kumar P, Sheikh A, Brooks KM, Ivanovic M, Walsh M, Caron WP, Kowalsky RJ,
             Song G, Whitlow A, Clarke-Pearson DL, Brewster WR, Van Le L, Zamboni BA, Bae-Jump V,
             Gehrig PA, Zamboni WC. Technetium Tc 99m sulfur colloid phenotypic probe for the
             pharmacokinetics and pharmacodynamics of PEGylated liposomal doxorubicin in women with
             ovarian cancer. Cancer Chemother Pharmacol. 2016 Mar;77(3):565-73. doi: 10.1007/s00280-015-
             2945-y. Epub 2016 Jan 28.
             PMID: 26822231

        7.   Tarek Toubia, MD, Janelle K. Moulder, MD, Lauren D. Schiff, MD, Daniel Clarke-Pearson,
             MD, Siobhan M. O’Connor, MD and Matthew T. Siedhoff, MD, MSCR. Peritoneal Washings
             after Power Morcellation in Laparoscopic Myomectomy: A Pilot Study. J Min Invasive
             Gynecology. 2016. (accepted)

        8.   Parker WH, Kaunitz AM, Pritts EA, Olive DL, Chalas E, Clarke-Pearson DL, Berek JS. US
             Food and Drug Administration’s Guidance Regarding Morcellation of Leiomyomas: Well-
             Intentioned, But is it Harmful for Women? Obstet Gynecol 2016; 127: 18-23.

        9.   Rutstein SB. Siedhoff MT, Geller EJ, Doll KM, Wu JM, Clarke-Pearson DL. Wheeler SB. Cost-
             effectiveness of laparoscopic hysterectomy with morcellation compared to abdominal
             hysterectomy for presumed fibroids. The Journal of Minimally Invasive Gynecology. 2016; 223-
             33.

        10. Siedhoff MT, Wheeler SB, Rutstein SE, Geller EJ, Doll KM, Wu JM, Clarke-Pearson DL.
            Laparoscopic hysterectomy with morcellation vs abdominal hysterectomy for presumed fibroid
            tumors in premenopausal women: a decision analysis.
            Am J Obstet Gynecol. 2015 May; 212(5):591

        11. Siedhoff MT, Ruitstein SE, Wheeler SB, Geller EJ, Doll KM, Wu JM, Clarke-Pearson DL. Cost-
            Effectiveness of Laparoscopic Hysterectomy wht Morcellation Compared to Abdominal
            Hysterectomy for Presumed Benign Leiomyomata. J Minim Invasive Gynecol. 2015; 22: S78.

        12. Stine JE, Clarke-Pearson DL, Gehrig PA. Uterine morcellation at the time of hysterectomy:
            Techniques, risks and recommendations. Obstetrics and Gynecology Survey 2014; 69: 415-25.

        13. Doll KM, Kalinowski A, Snavely AC, Irwin DE, Bensen JT, Bae-Jump V, Kim KH , Van Le L,
            Clarke-Pearson DL, Gehrig PA. Obesity is associated with worse quality of life in women with
            gynecologic malignancies: An opportunity to improve patient-centered outcomes. Cancer, 2015:
            121:395-402. PMID 25250951

        14. Stine JE, Doll KM, Moore DT, Van Le L, Ko E, Soper JT, Clarke-Pearson D, Bae-Jump V,
            Gehrig PA, Kim KH.The Prevalence and Impact of Invasive Procedures in Women with
            Gynecologic Malignancies Referred to Hospice Care. Jour of Palliative Care and Med. Accepted
            April 15 2014.


                                                                                                              7
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 25 of 94 PageID:
                                   43326


        15. Caron WP, Lay JC, Fong AM, La-Beck NM, Kumar P, Newman SE, Zhou H, Monaco JH,
            Clarke-Pearson DL, Brewster WR, Van Le L, Bae-Jump VL, Gehrig PA, Zamboni WC.
            Translational Studies of Phenotypic Probes for the Mononuclear Phagocyte System and Liposomal
            Pharmacology J Pharmacol Exp Ther jpet.113.208801; published ahead of print September 16,




                                                                                                       8
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 26 of 94 PageID:
                                   43327


            2013.

        16. Clarke-Pearson DL, Geller EJ. Complications of hysterectomy. Obstet Gynecol. 2013
            Mar;121(3):654-73

        17. Clarke-Pearson DL, Abaid LN. Prevention of venous thromboembolic events after gynecologic
            surgery. Obstet Gynecol. 2012 Jan;119(1):155-67.

        18. Clarke-Pearson DL. Thromboprophylaxis for gynecologic surgery: why are we stuck in 1975?
            Obstet Gynecol. 2011 Nov;118(5):973-5.

        19. William Zamboni, Whitney Caron, John Lay, Alan Fong, Ninh La-Beck, Parag Kumar, Suzanne
            Newman, Beth Zamboni, Daniel Crona, Daniel Clarke-Pearson, Wendy Brewster, Linda Van Le,
            Victoria Bae-Jump, and Paola Gehrig. "Translational Studies of Phenotypic Probes for the
            Mononuclear Phagocyte System and Liposomal Pharmacology". Clinical Pharmacology and
            Therapeutics (Submitted 1/15/12)

        20. Higginson DS, Morris DE, Jones EL, Clarke-Pearson DL, Varia MA. Stereotactic body
            radiotherapy (SBRT): Technological innovation and application in gynecologic oncology.
            Gynecol Oncol. 2011; 120: 404-12.

        21. Attitudes regarding the use of hematopoietic colony-stimulating factors and maintenance of
            relative dose intensity among gynecologic oncologists. Alvarez Secord A, Bae-Jump V,
            Havrilesky LJ, Calingaert B, Clarke-Pearson DL, Soper JT, Gehrig PA.Int J Gynecol Cancer.
            2009 Apr;19(3):447-54.

        22. Cost benefit of intermittent pneumatic compression for venous thromboembolism prophylaxis in
            general surgery. Nicolaides A, Goldhaber SZ, Maxwell GL, Labropoulos N, Clarke-PearsonDL,
            Tyllis TH, Griffin MB.Int Angiol. 2008 Dec;27(6):500-6.

        23. Carlson JW, Kauderer J, Walker JL, Gold MA, O'Malley D, Tuller E, Clarke-Pearson DL;
            Gynecologic Oncology Group. A randomized phase III trial of VH fibrin sealant to reduce
            lymphedema after inguinal lymph node dissection: a Gynecologic Oncology Group study.Gynecol
            Oncol. 2008;110(1):76-82.

        24. Lyman GH, Khorana AA, Falanga A, Clarke-Pearson D, Flowers C, Jahanzeb M, Kakkar A,
            Kuderer N M, Levine MN, Liebman H, Mendelson D, Raskob G, Somerfield MR, Thodiyil P,
            Trent D, Francis CW. American Society of Clinical Oncology Guideline: Recommendations for
            Venous Thromboembolism Prophylaxis and Treatment in Patients with Cancer. J Clin Oncol.
            2007; 25: 5490-5505.

        25. Alvarez A, Laura J Havrilesky, Bae-Jump V, Chin JR, Calingaert B, Bland AE, Rutledge TL,
            Berchuck A, Clarke-Pearson DL, Gehrig PA. The role of multi-modality adjuvant chemotherapy
            and radiation in women with advanced stage endometrial cancer Gynecol Oncol 2007; 107: 285-
            91

        26. Martino MA, Williamson E, Rajaram L, Lancaster JM, Hoffman MS, Maxwell GL, Clarke-
            Pearson DL. Defining practice patterns in Gynecologic Oncology to prevent pulmonary
            embolism and deep venous thrombosis. Gynecol Oncol, 2007;106: 439-445.

        27. Secord AA, Havrilesky LJ, CarneyME, Soper JT, Clarke-Pearson DL, Rodriguez GC, Berchuck
            A. Weekly low-dose paclitaxel and carboplatin in the treatment of advanced or recurrent cervical
            and endometrial cancer. Int J Clin Oncol. 2007; 12: 31-36.

        28. Havrilesky LJ, Cragun JM, Calingaert B, Secord AA, Valea FA, Clarke-Pearson DL, Berchuck
            A, Soper JT. The prognostic significance of positive peritoneal cytology and adenxal/serosal

                                                                                                           9
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 27 of 94 PageID:
                                   43328


            metastasis in stage IIIA endometrial cancer. Gynecol Oncol 2007; 104: 401-405.

        29. Havrilesky L, Secord A, Bae-Jump V, Ayeni T, Calingaert B, Clarke-Pearson DL, Berchuck A,
            Gehrig PA. Outcomes in surgical stage I uterine papillary serous carcinoma. Gynecol Oncol,
            2007; 105: 677-82.

        30. Soper JT, Clarke-Pearson DL. Comparison of Gracilis and Rectus Abdominis Myocutaneous
            Flap Neovaginal Reconstruction Performed During Radical Pelvic Surgery: Flap-Specific
            Morbidity. Int J Gynecol Oncol, 2007 17: 298-303.

        31. Rose P, Shamshad A, Watkins E, Thigpen JT, Deppe G, Clarke-Pearson DL, Insalaco S. Long-
            Term Follow-Up of a Randomized Trial Comparing Concurrent Single Agent Cisplatin or
            Cisplatin-Based Combination Chemotherapy or Hydroxyurea During Pelvic Irradiation for
            Locally Advanced Cervical Cancer: A Gynecologic Oncology Group Study. J Clin Oncol ,2007;
            25: 2804-10

        32. Spriggs DR, Brady M, Vaccarello L, Clarke-Pearson D, Burger RA, Mannel R, Boggess JF,
            Lee RB, Hanly M. A Phase III Randomized Trial of IV Cisplatin plus Paclitaxel as a 24- or 96-
            hour Infusion in Patients with selected Stage III or Stage IV Epithelial Ovarian Cancer: A
            Gynecologic Oncology Group Study. J Clin Oncol, 2007; 25: 4466-72.

        33. Soper JT, Spillman MA, Sampson JH, Kirkpatrick JP, Wolf JK, Clarke-Pearson DL High-risk
            Gestational Trophoblastic Neoplasia with Brain Metastases: Individualized Multidisciplinary
            Therapy in the Management of Four Patients. Gynecol Oncol 2007; 104: 691-694.

        34. Jones E, Alvarez Secord A, Prosnitz LR, Samulski TV, Oleson JR, Berchuck A, Clarke-Pearson
            DL, Soper J, Dewhirst MW, Vujaskovic Z. Intra-peritoneal cisplatin and whole abdomen
            hyperthermia for relapsed ovarian carcinoma. Int J Hyperthermia 2006; 22: 161-172.

        35. Maxwell GL, Clarke-Pearson DL. Pulmonary embolism after major abdominal surgery in
            gynecologic oncology. Obstet Gynecol 2006; 108: 209

        36. Lutman CV, Havrilesky LJ, Cragun JM, Secord A, Calingaert B, Berchuck A, Clarke-Pearson
            DL, Soper JT. Pelvic lymph node count is an important prognostic variable for FIGO Stage I and
            II endometrial carcinoma with high risk histology. Gynecol Oncol 2006; 102:92-97.

        37. Soper JT, Secord AA, Havrilesky LJ, Berchuck A, Clarke-Pearson DL. Rectus abdominis
            myocutaneous and myoperitoneal flaps for neovaginal reconstruction after radical pelvic surgery:
            comparison of flap-related morbidity. Gynecol Oncol. 2005; 97: 596-601.

        38. Cragun JM, Havrilesky LJ, Calingaert B, Synan I, Secord AA, Soper JT, Clarke-PearsonDL,
            Berchuck A. Retrospective analysis of selective lymphadenectomy in apparent early-stage
            endometrial cancer. J Clin Oncol 2005; 23: 3668-75.

        39. Soper JT, Havrilesky LJ, Secord AA, Berchuck A, Clarke-Pearson DL. Rectus abdominis
            myocutaneous flaps for neovaginal reconstruction after radical pelvic surgery. Int J Gynecol
            Cancer. 2005; 15: 542-8.

        40. Havrilesky LJ, Cragun JM, Calingaert B, Synan I, Secord AA, Soper JT Clarke-Pearson DL,
            Berchuck A. Resection of lymph node metastases influences survival in stage IIIC endometrial
            cancer. Gynecol Oncol. 2005; 99: 689-95.

        41. Walker JL, Armstrong D, Huang H, Fowler J, Webster K, Burger R, Clarke-Pearson D.
            Intraperitoneal Catheter Outcomes in a Phase III Trial of Intravenous vs. Intraperitoneal
            Chemotherapy in Optimal Stage III Ovarian and Primary Peritoneal Cancer. A Gynecologic
            Oncology Group Study. Gynecol Oncol 2005; 100: 27-32.

                                                                                                               1
                                                                                                               0
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 28 of 94 PageID:
                                   43329



        42. Greer B, Bundy BN, Ozols RF, Fowler JM, Clarke-Pearson DL, Burger RA, Mannel R, DeGeest
            K, Hartenbach EM, Baergen RN, Copeland LJ. Implications of second-look laparotomy in the
            context of optimally resected Stage III Ovarian Cancer: A non-randomized comparison using an
            explanatory analysis: a Gynecologic Oncology Group Study. J Clin Oncol. 2005; 99:71-9.

        43. Secord AA, Jones EL, Hahn CA, Petros WP, Yu D, Havrilesky LJ, Soper JT, Berchuck A,
            Spasojevic I, Clarke-Pearson DL, Prosnitz LR, Dewhirst MW. Phase I/II trial of intravenous
            Doxil and whole abdomen hyperthermia in patients with refractory ovarian cancer. Int J
            Hyperthermia 2005; 21: 333-47

        44. Dainty L, Maxwell GL, Clarke-Pearson DL, Myers ER. Cost-effectiveness of combination
            thromboembolism prophylaxis in gynecologic oncology surgery. Gynecol Oncol 2004; 93: 366-
            73.

        45. Rose PG, Nerenstone S, Brady MF, Clarke-Pearson D, Olt G, Rubin SC, Moore DH.
            Secondary Surgical Cytoreduction for Advanced Stage Ovarian Carcinoma with Suboptimal
            Residual Disease. N Engl J Med. 2004; 351: 2489-97.

        46. Soper JT, Reisinger SA, Asbury R, Jones E, Clarke-Pearson DL. Feasibility Study of
            Concurrent Weekly Cisplatin and Whole Abdominopelvic Irradiation Followed by
            Doxorubicin/Cisplatin Chemothereapy for Locally Advanced Endometrial Carcinoma: a
            Gynecologic Oncology Group Study. Gynecol Oncol 2004; 95: 95-100.

        47. Rader JS, Clarke-Pearson D, Moore M, Carson L, Holloway R, Kao MS, Wiznitzer I, Douglass
            EC. A phase II study to determine the efficacy and tolerability of intravenous ZD9331 in heavily
            pretreated patients with ovarian cancer. Gynecol Oncol. 2003; 91: 318-25.

        48. Jones EL, Samulski TV, Dewhirst MW, Secord AA, Berchuck A, Clarke-Pearson DL,
            Havrilesky LJ, Soper J, Prosnitz LR. A Pilot Phase II Trial of Concurrent Radiotherapy,
            Chemotherapy, and Hyperthermia for Locally Advanced Cervical Carcinoma. Cancer. 2003;
            98:277-282.

        49. Havrilesky LJ, Peterson BL, Dryden DK, Soper JT, Clarke-Pearson DL, Berchuck A. Predictors
            of clinical Outcomes in the Laparoscopic Management of Adenxal Masses. Obstet Gynecol. 2003;
            102: 243-51

        50. Havrilesky LJ, Wong TZ, Secord AA, Berchuck A, Clarke-Pearson DL, Jones EL. The role of
            PET scanning in the detection of recurrent cervical cancer. Gynecol Oncol 2003; 90:186-190

        51. Roth TM, Secord AA, Havrilesky LJ, Jones E, Clarke-Pearson DL . High Dose Rate
            Intraoperative Radiotherapy for Recurrent Cervical Cancer and Nodal Disease. Gynecol Oncol.
            2003; 91: 258-260.

        52. Havrilesky LJ, Alvarez AA, Sayer RA, Lancaster JM, Berchuck A, Clarke-Pearson DL,
            Rodriguez GC, Carney ME: Weekly low-dose carboplatin and paclitaxel in the treatment of
            recurrent ovarian and peritoneal cancer. Gynecol Oncol 2003; 88: 51-57.

        53. Ozols RF, Bundy BN, Greer BE, Fowler JM, Clarke-Pearson DL, Burger RA, Mannel R,
            DeGeest K, Hartenbach EM, Baergen R. Phase III Trial of Carboplatin and Paclitaxel Compared
            with Cisplatin and Paclitaxel in Patients with Optimally Resected Stage III Ovarian Cancer: a
            Gynecologic Oncology Group Study. J Clin Oncol 2003; 21: 3194-3200.

        54. Varia MA, Stehman FB, Bundy BN, Benda JA, Clarke-Pearson DL, Alvarez RD, Long HJ.
            Intraperitoneal Radioactive Phosphorous (32P) versus observation folowing negative Second-
            Look Laparotomy for Stage III Ovarian Carcinoma: A Randomized Trial of the Gynecologic

                                                                                                          10
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 29 of 94 PageID:
                                   43330


            Oncology Group. J Clin Oncol 2003; 21: 2849-2855

        55. Bloss JD, Brady M, Rocereto T, Partridge EE, Clarke-Pearson DL. Extraovarian Peritoneal
            Serous Papillary Carcinoma: A Phase II Trial of Cisplatin and Cyclophosphamide with
            Comparison to a cohort with Papillary Serous Ovarian Carcinoma-A Gynecologic Oncology
            Group Study. Gynecol Oncol 2003; 89:148-54

        56. Clarke-Pearson DL, Maxwell GL, Synan I, Dodge R, McClelland C. Risk factors which
            predispose patients to thromboembolism despite prophylaxis with external pneumatic
            compression. Obstet Gynecol 2003; 101:157-163.

        57. Bookman MA, Darcy KM, Clarke-Pearson DL, Boothby R, Horwitz I. Evaluation of
            monoclonal Humanoized Anti-HER2 Antibody (Trastuzumab, Herceptin) in Patients with
            recurrent or refractory Ovarian or Primary Peritoneal Carcinoma with Overexpression of HER2: A
            Phase II Trial of the Gynecologic Oncology Group. J Clin Oncol 2003; 21:283-290.

        58. Gore M, Oza A, Rustin G, Malefetano J, Calvert H, Clarke-Pearson D, Carmichael J, Ross G,
            Beckman R, Fields S. A Randomized Trial of Oral versus Intravenous Topotecan in Patients with
            relapsed epithelial Ovarian Cancer. Euro J Cancer. 2002; 38:57-63.

        59. Maxwell GL, Synan I, Hayes R, Clarke-Pearson DL. Preference and Compliance in
            Thromboembolism Prophylaxis for Gynecologic Oncology Patients. Obstet Gynecol. 2002, 100:
            451

        60. Markman M, Bundy B, Alberts D, Fowler J, Clarke-Pearson D, Carson LF, Walder S, Sickel J.
            Phase III trial of standard dose intravenous cisplatin plus paclitaxel versus moderately high-dose
            carboplatin followed by intravenous paclitaxel and intraperitoneal cisplatin in small volume stage
            III ovarian cancer: an intergroup study of the Gynecologic Oncology Group, Southwestern
            Oncology Group, and Eastern Cooperative Oncology Group. J Clin Oncol; 2001; 19: 1001-1007

        61. Maxwell GL, Synan I, Dodge R, Carroll B, Clarke-Pearson DL. Prevention of Venous
            Thrombosis in Postoperative Gynecologic Oncology Patients: A Prospective Randomized Trial
            Comparing Pneumatic Calf Compression and Low Molecular Weight Heparin (dalteparin) Obstet
            Gynecol 2001; 98: 989-995

        62. Clarke-Pearson DL, Van Le L, Whitney CW, Hanjani P, Kristensen G, Malfetano JH, Beckman
            RA, Ross GA, Lane SR, DeWitte MH, Fields SZ. Oral Topotecan as Single-Agent Second-Line
            Chemotherapy in Patients with Advanced Ovarian Cancer. J Clin Oncol 2001; 19:3976-3975

        63. Rader J, Clarke-Pearson, DL Moore M, et al. Phase II Trial of ZD9331 as third-line therapy for
            patients with ovarian carcinoma. Ann Oncol 2000; 11 (4): 83

        64. Cirisano FD Jr., Robboy SJ, Dodge RK, Bentley RC, Krigman HR, Synan IS, Soper JT, Clarke-
            Pearson DL. The outcome of stage I-II clinically and surgically staged papillary serous and clear
            cell endometrial cancers when compared with endometrioid carcinoma. Gynecol Oncol 77:55-65,
            2000.

        65. Maxwell GL, Myers ER, Clarke-Pearson DL. Cost-effectiveness of deep venous thrombosis
            prophylaxis in gynecologic oncology surgery. Obstetrics & Gynecol 95:206-14,2000.

        66. Rose PG, Bundy BN, Watkins EB, Thigpen JT, Deppe G, Maiman MA, Clarke-Pearson DL,
            Insalaco S. Concurrent cisplatin-based radiotherapy and chemotherapy for locally advanced
            cervical cancer. N Engl J Med 340:1144-53, 1999.

        67. Ashih H. Gustilo-Ashby T, Myers ER, Andrews J, Clarke-Pearson DL,, BerryD, Berchuck A.
            Cost-effectiveness of treatment of early stage endometrial cancer. Gynecol Oncol 74:208-16,

                                                                                                            11
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 30 of 94 PageID:
                                   43331


            1999.

        68. Cirisano FE Jr. Robboy SJ, Dodge RK, Bentley RC, Krigman HR, Synan IS, Soper JT, Clarke-
            Pearson DL. Epidemiologic and surgicopathologic findings of papillary serous and clear cell
            endometrial cancers when compared to endometrioid carcinoma. Gynecol Oncol 74:385-94, 1999.

        69. Whitney CW, Sause W, Bundy BN, Malfetano JH, Hannigan EV, Fowler WC, Clarke-Pearson
            DL, Liao SY: A randomized comparison of fluorouracil plus cisplatin versus hydroxyurea as an
            adjunct to radiation therapy in stages IIB-IVA carcinoma of the cervix with negative para-aortic
            lymph nodes: A Gynecologic Oncology Group and Southwest Oncology Group Study. J Clin
            Oncol 17:1339-48, 1999.

        70. Boente MP, Berchuck A, Whitaker RS, Kalen A, Xu FJ, Clarke-Pearson DL, Bell RM, Bast RC:
            Suppression of Diacylglycerol Levels by Antibodies Reactive with c-erbB-2 (HER-2/neu) Gene
            Product p185c-erbB-2 in Breast and Ovarian Cancer Cell Lines. Gynecol Oncol 70:49-55, 1998.

        71. Woolas RP, Jacobs IJ, XU F, Berchuck A, Soper JT, Clarke-Pearson DL, Spence-Jones S, Oram
            D, Hudson CN, Shepherd JH, Bast RC, Jr.: Multiple tumor marker measurements to differentiate
            stage I ovarian cancer from the benign ovarian cyst. Gyn Techniques Vol (3) 3:123-126, 1997.

        72. Clifford SL, Kaminetsky CP, Cirisano FD, Dodge R, Soper JT, Clarke-Pearson DL, Berchuck A:
            Racial disparity in overexpression of the p53 tumor suppressor gene in stage I endometrial cancer.
            Am J Obstet Gynecol 176:S229-32, 1997.

        73. Roberts JA, Jenison EL, Clarke-Pearson D, Longleben A: A randomized, multicenter, double-
            blind, placebo-controlled, dose finding study of ORG 2766 in the prevention or delay of cisplatin-
            induced neuropathies in women with ovarian cancer. Gynecol Oncol 67:172-177, 1997

        74. Hoskins WJ, McGuire WP, Brady MF, Kucera PR, Partridge EE, Look KY, Clarke-Pearson DL,
            Davidson M. Combination paclitaxel (Taxol) - cisplatin vs cyclophosphamide -cisplatin as
            primary therapy in patients with suboptimally debulked advanced ovarian cancer. Supplement: Int
            J Gynecol Cancer 7:9-13, 1997.

        75. McGuire WP, Hoskins WJ, Brady MF, Kucera PR, Partridge EE, Look KY, Clarke-Pearson DL,
            Davidson M. Comparison of combination therapy with paclitaxel and cisplatin versus
            cyclophosphamide and cisplatin in patients with suboptimal stage III and stage IV ovarian cancer:
            A Gynecologic Oncology Group Study. Semin Oncol 24 (1 Suppl 2):S2-13-S2-16, 1997.

        76. Omura GA, Blessing JA, Vaccarello L, Berman ML, Clarke-Pearson DL, Mutch D, Anderson B:
            Randomized trial of cisplatin versus cisplatin plus mitolactol (Dibromodulcitol) versus cisplatin
            plus ifosfamide in advanced squamous carcinoma of the cervix: A Gynecologic Oncology Group
            Study. J Clin Oncol 15:165-171, 1997.

        77. Alberts DS, Liu PY, Hannigan EV, O’Toole R, Williams SD, Young JA, Franklin EW, Clarke-
            Pearson DL, Malviya VK, Dubeshter B, Hoskins WJ, Adelson MD, Alvarez RD, O’Sullivan J,
            Garcia DJ, Sparks DB, Quade J, Rothenberg ML: Phase III study of intraperitoneal Cisplatin-
            intravenous Cyclophosphamide versus intravenous Cisplatin-intravenous cyclophosphamide in
            patients with optimal disease stage III ovarian cancer: A SWOG-GOG-EGOG Intergroup Study.
            Int J Gynecol Cancer 6 (1):28-29, 1996.

        78. Rodrigeuz GC, Soper JT, Ho M, Dodge R, Berchuck A, Clarke-Pearson DL: A comparison of
            interrupted versus continuous Smead-Jones abdominal closure. J Gynecol Tech 2:19-23, 1996.

        79. McGuire WP, Hoskins WJ, Brady M, Kucera PR, Partridge EE, Look KY, Clarke-Pearson DL,
            Davidson M: A phase III randomized study of Cyclophosphamide and Cisplatin versus Paclitaxel
            and Cisplatin in patients with suboptimal stage III and IV epithelial ovarian cancer. N Engl J Med

                                                                                                           12
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 31 of 94 PageID:
                                   43332


            334:1-6, 1996.

        80. Alberts DS, Liu PY, Hannigan EV, O=Toole R, William SD, Young JA, Franklin EW, Clarke-
            Pearson DL, Malviya VK, DuBeshter B, Adelson MD, Hoskins WJ: Intraperitoneal Cisplatin plus
            intravenous Cyclophosphamide versus intravenous Cisplatin plus intravenous Cyclophosphamide
            in stage III ovarian cancer. N Engl J Med 335:1950-55, 1996.

        81. Kohler MF, Carney P, Dodge R, Soper JT, Clarke-Pearson DL, Marks JR, Berchuck A: p53
            overexpression in advanced-stage endometrial adenocarcinoma. Am J Obstet Gynecol 175:1246-
            52, 1996.

        82. Stehman FB, Bundy BN, Harrison B, Clarke-Pearson DL: Sites of failure and times to failure in
            carcinoma of the vulva treated conservatively: A Gynecologic Oncology Group study. Am J
            Obstet Gynecol 174 (4):1128-33, 1996.

        83. Look KY, Brunetto VL, Clarke-Pearson DL, Averette HE, Major FJ, Alvarez RD, Homesley
            HD, Zaino RJ: An analysis of cell type in patients with surgically staged stage IB carcinoma of the
            cervix: A Gynecologic Oncology Group Study. Gynecol Oncol 63(3):304-311, 1996.

        84. Olt G, Soper J, Ramakrishnan S, Xu F, Berchuck A, Clarke-Pearson D, Dodge R, Bast RC Jr:
            Preoperative evaluation of macrophage colony stimulating factor levels (M-CSF) in patients with
            endometrial cancer. Am J Obstet Gynecol 174:1316-19, 1996.

        85. Massad LS, Bitterman P, Clarke-Pearson DL: Case Report: Metastatic clear cell eccrine
            hidradenocarcinoma of the vulva: Survival after primary surgical resection. Gynecol Oncol
            61:287-290, 1996.

        86. Cliby WA, Clarke-Pearson DL, Dodge R, Kohler ME, Rodriguez GC, Olt GJ, Soper JT,
            Berchuck A, Soisson AP: Acute morbidity and mortality associated with selective pelvic and para-
            aortic lymphadenectomy in the surgical staging of endometrial adenocarcinoma. J Gynecol Tech
            1:19-25, 1995.

        87. Hurteau JA, Rodriguez GC, Kay HH, Bentley RC, Clarke-Pearson DL:Villoglandular
            adenocarcinoma of the cervix: A case report. Obstet Gynecol 85:906-908, 1995.

        88. Moore DH, Valea F, Walton LA, Soper JT, Clarke-Pearson DL, Fowler WC, Jr.: A phase I study
            of intraperitoneal-alpha2b interferon and intravenous cisplatin plus cyclophosphamide
            chemotherapy in patients with untreated stage III epithelial ovarian cancer: A Gynecologic
            Oncology Group pilot study. Gynecol Oncol 59:267-272, 1995.

        89. Hurteau JA, Rodriguez G, Berchuck A, Soper JT, Cliby W, Soisson AP, Clarke-Pearson, DL:
            Closed retroperitoneal suction drainage compared to no drainage in patients having undergone
            selective lymphadenectomy: Risks and benefits. J Gynecol Tech (1) 4:195-199,1995.

        90. Weber TM, Sostman HD, Spritzer CE, Ballard RL, Meyer GA, Clarke-Pearson DL, Soper JT:
            Cervical carcinoma: Determination of recurrent tumor extent versus radiation changes with MR
            imaging. Radiology 194:135-139, 1995

        91. Soper JT, Rodriguez G, Berchuck A, Clarke-Pearson DL: Long and short gracilis myocutaneous
            flaps for vulvovaginal reconstruction after radical pelvic surgery: Comparison of flap-specific
            complications. Gynecol Oncol 56:271, 1995.

        92. LoCoco S, Covens A, Carney M, Franssen E, Dodge R, Rosen B, Osborne B, Kerr I, Buckman R,
            Soper J, Ridriguez G, DePetrillo A, Clarke-Pearson D, Berchuck A: Does aggressive therapy
            improve survival in suboptimal stage IIIC/IV ovarian cancer? A Canadian-American comparative
            study. Gynecol Oncol 59:194-9, 1995.

                                                                                                           13
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 32 of 94 PageID:
                                   43333



        93. Liu JR, Conaway M, Rodriguez GC, Soper JT, Clarke-Pearson DL, Berchuck A: Poor prognosis
            of black women with endometrial cancer is not due to delayed treatment. Obstet Gynecol 86:486-
            90, 1995.

        94. Evans AC, Clarke-Pearson DL, Rodriguez GC, Berchuck A, Hammond CB: Gestational
            Trophoblastic Disease metastatic to the central nervous system. Gyn Oncol 59:226-230, 1995.

        95. Hussein AM, Petros WP, Ross M, Vredenburgh JJ, Affronti ML, Jones RB, Shpall EJ, Rubin P,
            Elkordky M, Gilbert C, Gupton C, Egorin MJ, Soper J, Berchuck A, Clarke-Pearson D, Berry
            DA, Peters WA: A phase I/II study of high-dose cyclophosphamide, cisplatin, and thiotepa
            followed by autologous bone marrow and granulocyte colony-stimulating factor-primed peripheral
            blood progenitor cells in patients with advanced malignancies. Cancer Chemotherapy and
            Pharmacology 37:561-568, 1995.

        96. Woolas RP, Conaway MR, Xu FJ, Jacobs IJ, Yu YJ, Daly L, Davies AP, O'Briant K, Berchuck A,
            Soper JT, Clarke-Pearson D, Rodriguez G, Oram DH, Bast RC Jr: Combinations of multiple
            serum markers are superior to individual assays for discriminating malignant from benign pelvic
            masses. Gynecol Oncol 59:111-6, 1995.

        97. Berchuck A, Anspach C, Evans AC, Soper JT, Rodriguez GC, Dodge R, Robboy S, Clarke-
            Pearson DL: Post-surgical surveillance of patients with FIGO stage I/II endometrial
            adenocarcinoma. Gyn Onc 59:20-24, 1995.

        98. Soper JT, Evans AC, Rodriguez G, Berchuck A, Clarke-Pearson DL, Hammond CB: Etoposide-
            platin combination therapy for chemorefractory gestational trophoblastic disease. Gynecol Oncol
            56:421-424, 1995.

        99. Rodriguez GC, Hughes CL, Soper JT, Berchuck A, Clarke-Pearson DL, Hammond CB: Serum
            progesterone for the exclusion of early pregnancy in women at risk for recurrent gestational
            trophoblastic neoplasia. Obstet Gynecol 84:794-7, 1994.

        100. Xu FJ, Yu YH, Daley L, Anselmino L, Hass GM, Berchuck A, Rodriguez GC, Soper JT, Clarke-
             Pearson DL, Hollis MS, Boyer C, Bast RC Jr.: OVX1 as a marker for early stage endometrial
             carcinoma. Cancer 73(7):1855-1858, 1994.

        101. Soisson AP, Olt G, Soper JT, Berchuck A, Rodriguez GC, Clarke-Pearson DL: Prevention of
             superficial wound separation with subcutaneous retention sutures. Gynecol Oncol 51:330-4, 1994.

        102. Lukes A, Kohler MF, Pieper CF, Kerns BJ, Bentley R, Rodriguez GC, Soper JT, Clarke-Pearson
             DL, Bast RC Jr., Berchuck A: Multivariate analysis of DNA ploidy, p53, and HER-2/neu as
             prognostic factors in endometrial cancer. Cancer 79:2380-85, 1994.

        103. Soper JT, Clarke-Pearson DL, Berchuck A, Rodriguez G, Hammond CB: 5-Day Methotrexate
             for Women with Metastatic Gestational Trophoblastic Disease. Gynecol Oncol 54:76-79, 1994.

        104. Ben-Haim S, Kahn D, Weiner GJ, Madsen MT, Waxman AD, Williams CM, Clarke-Pearson
             DL, Coleman ER, Maguire RT: The safety and pharmacokinetics in adult subjects of an
             intravenously administered 99mTc-labeled 17 amino acid peptide (CYT-379). Nucl Med Biol
             21(2):131-142, 1994.

        105. Rodriguez GC, Clarke-Pearson DL, Soper JT, Berchuck A, Synan I, Dodge RK: The negative
             prognostic implications of thrombocytosis in women with Stage IB cervical cancer. Obstet
             Gynecol 83:445-448, 1994.

        106. Myers ER, Clarke-Pearson DL, Olt GJ, Soper JT, Berchuck A: Preoperative coagulation testing


                                                                                                          14
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 33 of 94 PageID:
                                   43334


            on a gynecologic oncology service. Obstet Gynecol 83:438-444, 1994.

        107. Berchuck A, Kohler MF, Hopkins MP, Humphrey PA, Robboy SJ, Rodriguez GC, Soper JT,
             Clarke-Pearson DL, Bast RC: Overexpression of p53 is not a feature of benign and early-stage
             borderline epithelial ovarian tumors. Gynecol Oncol 52:232-236, 1994.

        108. Soper JT, Evans AC, Clarke-Pearson DL, Berchuck A, Rodriguez G, Hammond CB: Alternating
             weekly chemotherapy with etoposide-methotrexate-dactinomycin/cyclophosphamide-vincristine
             for high-risk gestational trophoblastic disease. Obstet Gynecol 83(1):113-117, 1994.

        109. Woolas R, Xu FJ, Daly L, Soper JT, Berchuck A, Rodriguez G, Clarke-Pearson DL, Boyer CM,
             Bast RC Jr: Screening strategies for ovarian cancer. Diag Oncol 3:287-293, 1993.

        110. Woolas RP, Xu FJ, Jacobs IJ, Yu YH, Daly L, Berchuck A, Soper JT, Clarke-Pearson DL, Oram
             DH, Bast RC Jr: Elevation of multiple serum markers in patients with Stage I ovarian cancer. J
             Nat Can Inst 85:1748-1751, 1993.

        111. Kohler MF, Nishii H, Humphrey PA, Sasaki H, Boyd JA, Marks J, Bast RC, Clarke-PearsonDL,
             Berchuck A.: Mutation of the p53 tumor supressor gene is not a feature of endometrial
             hyperplasias. Am J Obstet Gynecol 169:690-4, 1993.

        112. Leopold KA, Oleson JR, Clarke-Pearson DL, Soper JT, Berchuck A, Samulski T, Page RL,
             Bliven J, Dewhirst M: Intraperitoneal cisplatin and regional hyperthermia for ovarian carcinoma.
             Int J Radiat Oncol Biol Phys 27:1245, 1993.

        113. Kohler MF, Marks JR, Wiseman RW, Jacobs IJ, Davidoff AM, Clarke-Pearson DL, Soper JT,
             Bast RC Jr, Berchuck A: Spectrum of mutation and frequency of allelic deletion of the p53 gene in
             ovarian cancer. J Natl Cancer Inst 85:1513-1519, 1993.

        114. Xu FJ, Yu Y, Daley C, DeSombre K, Hass M, Anselmino L, Berchuck A, Soper JT, Clarke-
             Pearson DL, Boyer C, Layfield LJ, Bast RC: The OVX1 radioimmunoassay complements CA125
             for predicting the presence of residual ovarian carcinoma at second look surgical surveillance
             procedures. J Clin Oncol, 11:1506-1510, 1993.

        115. Clarke-Pearson DL, Synan IS, Dodge R, Soper JT, Berchuck A, Coleman RE: A randomized
             trial of low-dose heparin and intermittent pneumatic calf compression for the prevention of deep
             venous thrombosis after gynecologic oncology surgery. Am J Obstet Gynecol 168:1146-54, 1993.

        116. Asbury RF, Blessing JA, Look KY, Clarke-Pearson DL, Homesley HD: A Gynecologic
             Oncology Group phase II study of AMONAFIDE in epithelial ovarian cancer. Am J Clin Oncol
             16(6):529-531, 1993.

        117. Boente MP, Berchuck A, Whitaker RS, Kalen A, Xu FJ, Clarke-Pearson DL, Bell RM, Bast RC
             Jr.: Antibodies against immunochemically distinct epitopes on the extracellular domain of HER-
             2/neu c-cerbB-2 inhibit growth of breast and ovarian cancer cell lines. Int J Cancer 53:401-408,
             1993.

        118. Kohler MF, Berchuck A, Davidoff AM, Humphrey PA, Iglehart JD, Soper JT, Clarke-Pearson
             DL, Bast RC Jr., Marks JR: Overexpression and mutation of p53 in endometrial cancer. Cancer
             Res 52:1622-27, 1992.

        119. Soisson AP, Soper JT, Berchuck A, Dodge R, Clarke-Pearson DL: Radical hysterectomy in
             obese women. Obstet Gynecol 80:940, 1992.

        120. Boente MP, Berchuck A, Rodriguez GC, Davidoff A, Whitaker R, Xu FJ, Marks J, Clarke-
             Pearson DL, Bast RC Jr: The effect of interferon gamma on epidermal growth factor receptor

                                                                                                            15
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 34 of 94 PageID:
                                   43335


            expression in normal and malignant ovarian epithelial cells. Amer J Obstet Gynecol 167:1877-
            1882, 1992.

        121. Soper JT, Johnson P, Johnson V, Berchuck A, Clarke-Pearson DL: Comprehensive restaging
             laparotomy in women with apparent early ovarian carcinoma. Obstet Gynecol 80(6):949-952,
             1992.

        122. Olt G, Berchuck A, Soisson AP, Boyer C, Bast RC, Clarke-Pearson DL: Fibronectin is an
             immunosuppressive substance associated with epithelial ovarian cancer. Cancer 70:2137-42, 1992.

        123. Rodriguez GC, Soper JT, Berchuck A, Oleson J, Dodge R, Montana G, Clarke-Pearson DL:
             Improved palliation of cerebral metastases in epithelial ovarian cancer using a combined modality
             approach including radiation therapy, chemotherapy, and surgery. J Clin Oncol 10:1553-1560,
             1992.

        124. Soper JT, Berchuck A, Dodge R, Clarke-Pearson DL: Adjuvant therapy with intraperitoneal
             chromic phosphate (32P) in women with early ovarian carcinoma after comprehensive surgical
             staging. Obstet Gynecol 79:993-7, 1992.

        125. Montana GS, Anscher MS, Mansbach CM, Daly N, Delannes M, Clarke-Pearson DL, Gaydica
             EF: Topical application of WR-2721 to prevent radiation proctosigmoiditis. A phase I/II trial.
             Cancer 69:2826-2830, 1992

        126. Berchuck A, Boente MP, Soper JT, Kerns BJ, Kinney RJ, Clarke-Pearson DL, Bacus SS, Bast
             RC Jr: Ploidy analysis of epithelial ovarian cancers using image cytometry. Gynecol Oncol 44:61-
             65, 1992.

        127. Berchuck A, Rodriguez G, Olt GJ, Boente MP, Whitaker R, Arrick B, Clarke-Pearson DL, Bast
             RC Jr: Regulation of growth of normal ovarian epithelial cells and ovarian cancer cell lines by
             transforming growth factor-beta. Am J Obstet Gynecol 166(2):676-84, 1992.

        128. O'Briant K, Chrysson N, Hunter V, Tyson F, Tanner M, Daly L, George SL, Berchuck A, Soper J,
             Fowler W, Clarke-Pearson DL, Bast RC: Ha-ras polymorphisms in epithelial ovarian cancer.
             Gynecol Oncol 45:299, 1992.

        129. Slayton RE, Blessing JA, Clarke-Pearson DL: A phase II clinical trial of Diaziquone (AZQ) In
             the treatment of patients with recurrent mixed mesodermal sarcomas of the uterus. A Gynecologic
             Oncology Group Study. (Brief Report) Investigational New Drugs 9:93-94, 1991.

        130. Massad LS, Hunter VJ, Szpak CA, Clarke-Pearson DL, Creasman WT: Epithelial ovariantumors
             of low malignant potential. Obstet Gynecol 78(6):1027-1032, 1991.

        131. Livengood CH, Soper JT, Clarke-Pearson DL, Addison WA: Necrotizing fasciitis in irradiated
             tissues of diabetic patients. J Reprod Med 36:455-458, 1991.

        132. Stellar MA, Soper JT, Szpak CA, Lanman JT, Clarke-Pearson DL: The importance of
             determining karyotype in premenarchal females with gonadal dysgerminoma: Two case reports.
             Int J Gynecol Cancer 1:141, 1991.

        133. Berchuck A, Rodriguez GC, Kamel A, Dodge RK, Soper JT, Clarke-Pearson DL, Bast RC Jr:
             Epidermal growth factor receptor expression in normal ovarian epithelium and ovarian cancer. I.
             Correlation of receptor expression with prognostic factors in patients with ovarian cancer. Am J
             Obstet Gynecol 164:669-674, 1991.

        134. Berchuck A, Rodriguez GC, Kinney RB, Soper JT, Clarke-Pearson DL, Bast RC Jr:
             Overexpression of HER-2/neu in endometrial cancer is associated with advanced stage disease.

                                                                                                              16
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 35 of 94 PageID:
                                   43336


            Am J Obstet Gynecol 164:15-21, 1991.

        135. Soper JT, Berchuck A, Clarke-Pearson DL: Adjuvant intraperitoneal chromic phosphate therapy
             for women with apparent early ovarian carcinoma who have not undergone comprehensive
             surgical staging. Cancer 68:725-729, 1991.

        136. Soper JT, Couchman G, Berchuck A, Clarke-Pearson DL. The role of partial sigmoid colectomy
             for debulking epithelial ovarian carcinoma. Gynecol Oncol 41:239-44, 1991.

        137. Marks JR, Davidoff AM, Kerns BJ, Pence J, Dodge RK, Humphrey PA, Clarke-Pearson DL,
             Iglehart JD, Bast RC Jr, Berchuck A: Overexpression and mutation of p53 in epithelial ovarian
             cancer. Cancer Res 51:2979-84, 1991.

        138. Rodriguez GC, Berchuck A, Whitaker RS, Schlossman D, Clarke-Pearson DL, Bast RC Jr:
             Epidermal growth factor receptor expression in normal ovarian epithelium and ovarian cancer. II.
             Relationship between receptor expression and response to epidermal growth factor. Am J Obstet
             Gynecol 164:745-50, 1991.

        139. Kohler MF, Soper JT, Tucker JA, Clarke-Pearson DL: Isolated incisional metastases after
             intraperitoneal radioactive chromic phosphate therapy for ovarian carcinoma. Cancer 68:1380-83,
             1991.

        140. Xu FJ, Ramakrishnan S, Daly L, Soper JT, Berchuck A, Clarke-Pearson DL, Bast RC Jr:
             Increased serum levels of macrophage colony stimulating factor in ovarian cancer. Am J Obstet
             Gynecol 165:1356-1362, 1991.

        141. Cliby W, Soisson AP, Berchuck A, Clarke-Pearson DL: Stage I small cell carcinoma of the
             vulva treated with vulvectomy, lymphadenectomy, and adjuvant chemotherapy. Cancer 67:2415-
             2417, 1991.

        142. Berchuck A, Kamel A, Whitaker R, Kerns B, Olt G, Kinney R, Soper JT, Dodge R, Clarke-
             Pearson DL, Marks P, McKenzie S, Yin S, Bast RC Jr: Overexpression of HER-2/neu is
             associated with poor survival in advanced epithelial ovarian cancer. Cancer Res 50:4087-91, 1990.

        143. Shpall EJ, Clarke-Pearson DL, Soper JT, Berchuck A, Jones RB, Bast RC Jr., Ross M, Lidor Y,
             Vanacek K, Tyler T, Peters WP: High-dose alkylating agent chemotherapy with autologous bone
             marrow support in patients with stage III/IV epithelial ovarian cancer. Gynecol Oncol 38:386-391,
             1990.

        144. Berchuck A, Rodriguez G, Kamel A, Soper JT, Clarke-Pearson DL, Bast RC Jr: Expression of
             epidermal growth factor receptor and HER-2/neu in normal and neoplastic cervix, vulva, and
             vagina. Obstet Gynecol 76:381-387, 1990.

        145. Kohler MF, Berchuck A, Baker ME, Szpak CA, Soper JT, Clarke-Pearson DL: Computed
             tomography guided fine-needle aspiration of retroperitoneal lymph nodes in gynecologic
             oncology. Obstet Gynecol 76:612-616, 1990.

        146. Hunter VJ, Daly L, Helms M, Soper JT, Berchuck A, Clarke-Pearson DL, Bast RC Jr: The
             prognostic significance of CA-125 half-life in patients with ovarian cancer who have received
             primary chemotherapy after surgical cytoreduction. Am J Obstet Gynecol 163:1164-1167, 1990.

        147. Soper JT, Berchuck A, Olt GJ, Soisson AP, Clarke-Pearson DL, Bast JC Jr.: Preoperative
             evaluation of serum CA-125, TAG-72, and CA-15-3 in patients with endometrial carcinoma. Am
             J Obstet Gynecol 163:1204-1209, 1990.

        148. Soisson AP, Geszler J, Soper JT, Berchuck A, Clarke-Pearson DL: A comparisonof

                                                                                                             17
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 36 of 94 PageID:
                                   43337


            symptomatology, physical examination, and vaginal cytology in detection of recurrent cervical
            carcinoma after radical hysterectomy. Obstet Gynecol 76:106, 1990.

        149. Berchuck A, Olt GJ, Soisson AP, Kamel A, Soper JT, Boyer CM, Clarke-Pearson DL, Leslie
             DS, Bast RC Jr: Heterogeneity of antigen expression in advanced epithelial ovarian cancer. Am J
             Obstet Gynecol 162:883-888, 1990.

        150. Clarke-Pearson DL, DeLong E, Synan IS, Soper JT, Creasman WT, Coleman RE: A controlled
             trial of two low-dose heparin regimens for the prevention of postoperative deep vein thrombosis.
             Obstet Gynecol 75:684-689, 1990.

        151. Mutch DG, Soper JT, Babcock CJ, Christensen CW, Clarke-Pearson DL, Hammond CB:
             Recurrent gestational trophoblastic disease: Experience of the Southeastern Trophoblastic Disease
             Center. Cancer 66:978, 1990.

        152. Olt GJ, Greenberg C, Synan IS, Coleman RE, Clarke-Pearson DL: Preoperative assessment of
             fragment D-Dimer as a predictor of postoperative venous thrombosis. Am J Obstet Gynecol
             162:772-775, 1990.

        153. Soisson AP, Soper JT, Clarke-Pearson DL, Berchuck A, Montana GS, Creasman WT: Adjuvant
             radiotherapy following radical hysterectomy for patients with stage IB and IIA cervical cancer.
             Gynecol Oncol 37:390, 1990.

        154. Bentel GC, Oleson JR, Clarke-Pearson DL, Soper JT, Montana GS: Transperineal templates for
             brachytherapy treatment of pelvic malignancies: A comparison of standard and customized
             templates. Biol Phys 19:751, 1990.

        155. Bentel GC, Oleson JR, Clarke-Pearson DL, Soper JT, Montana GS: Transperineal templates for
             brachytherapy treatment of pelvic malignancies: A comparison of standard and customized
             templates. Biol Phys 19:751, 1990.

        156. King ME, DiGiovanni LM, Yong FF, Clarke-Pearson DL: Immature teratoma of the ovary,
             Grade 3, with karyotype analysis. Int J Gynecol Pathol 9:178-184, 1990.

        157. Fu SF, Clarke-Pearson DL: Complications of intraperitoneal port-a-cath for treatment of ovarian
             carcinoma. Taiwan Med J 32:521-526, 1989.

        158. Soper JT, Larson D, Hunter VJ, Berchuck A, Clarke-Pearson DL. Short gracilis myocutaneous
             flaps for vulvovaginal reconstruction after radical pelvic surgery. Obstet Gynecol 74:823-827,
             1989.

        159. Berchuck A, Soisson AP, Olt GJ, Soper JT, Clarke-Pearson DL, Bast RC Jr, McCarty KS Jr:
             Epidermal growth factor receptor expression in normal and malignant endometrium. Am J Obstet
             Gynecol 161:1247-1252, 1989.

        160. Soisson AP, Berchuck A, Lessey BA, Soper JT, Clarke-Pearson DL, McCarty KS Jr, Bast RC Jr:
             Immunohistochemical expression of Tag-72 in normal and malignant endometrium: Correlation of
             antigen expression with estrogen receptor and progesterone receptor levels. Am J Obstet Gynecol
             161:1258-1263, 1989.

        161. Berchuck A, Soisson AP, Soper JT, Clarke-Pearson DL, Bast RC Jr, McCarty KS Jr: Reactivity
             of epidermal growth factor receptor monoclonal antibodies with human uterine tissues. Arch
             Pathol Lab Med 113:1155-1158, 1989.

        162. Soper JT, Berchuck A, Creasman WT, Clarke-Pearson DL: Pelvic exenteration:Factors
             associated with major surgical morbidity. Gynecol Oncol 35:93-98, 1989.

                                                                                                              18
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 37 of 94 PageID:
                                   43338



        163. Berchuck A, Soisson AP, Clarke-Pearson DL, Soper JT, Boyer CM, Kinney RT, McCarty KS,
             Bast RC: Immunohistochemical expression of CA 125 in endometrial adenocarcinoma:
             Correlation of antigen expression with metastatic potential. Cancer Res 49:2091-2095, 1989.

        164. Clarke-Pearson DL, DeLong ER, Chin N, Rice R, Creasman WT: Intestinal obstruction in
             patients with ovarian cancer: variables associated with surgical complications and survival. Arch
             Surg 123:42-45, 1988.

        165. Soper JT, Blaszcyk TM, Oke TZ, Clarke-Pearson DL, Creasman WT: Percutaneous
             nephrostomy in gynecologic oncology patients. Am J Obstet Gynecol 158:1126-1131,1988.

        166. DeLong ER, DeLong DM, Clarke-Pearson DL: Comparing the areas under two or more
             correlated receiver operating characteristic curves: A nonparametric approach. Biometrics 44:837-
             845, 1988.

        167. Soper JT, Mutch DG, Chin N, Clarke-Pearson DL, Hammond CB: Renal metastases of
             gestational trophoblastic disease: A report of eight cases. Obstet Gynecol 72:797-798,1988.

        168. Clarke-Pearson DL, Soper JT, Creasman WT: Absorbable synthetic mesh (910-polyglactin) for
             creation of a pelvic "lid" following pelvic exenteration. Am J Obstet Gynecol 158:158-160, 1988.

        169. Soper JT, Clarke-Pearson DL, Creasman WT: Absorbable synthetic mesh (910-polyglactin)
             intestinal sling to reduce radiation-induced small bowel injury in patients with pelvic
             malignancies. Gynecol Oncol 29:283-289, 1988.

        170. Soper JT, Clarke-Pearson DL, Hammond CB: Metastatic gestational trophoblasticdisease:
             Prognostic factors in previously untreated patients. Obstet Gynecol 71:338-343,1988.

        171. Clarke-Pearson DL, DeLong ER, Chin N, Rice R, Creasman WT: Intestinal obstruction in
             patients with ovarian cancer: Variables associated with surgical complications and survival. Arch
             Surg 123:42-45, 1988.

        172. Bandy LC, Clarke-Pearson DL, Soper JT, Mutch DG, MacMillan J, Creasman WT: Long-term
             effects on bladder function following radical hysterectomy with and without postoperative
             radiation. Gynecol 26:160, 1987.

        173. Soper JT, Wilkinson RH, Bandy LC, Clarke-Pearson DL, Creasman WT: Intraperitoneal
             chromic phosphate P32 as salvage therapy for persistent carcinoma of the ovary after surgical
             restaging. Am J Obstet Gynecol 156:1153, 1987.

        174. Clarke-Pearson DL, DeLong ER, Synan IS, Coleman RE, Creasman WT: Variables associated
             with postoperative deep venous thrombosis: A prospective study of 411 gynecology patients and
             creation of a prognostic model. Obstet Gynecol 69:146-150, 1987.

        175. Clarke-Pearson DL, Chin N, DeLong ER, Rice R, Creasman WT: Surgical management of
             intestinal obstruction in ovarian cancer: I. Clinical features, postoperative complication, and
             survival. Gynecol Oncol 26:11-18, 1987.

        176. Creasman WT, Soper JT, Clarke-Pearson DL: Radical hysterectomy as therapy for early
             carcinoma of the cervix. Am J Obstet Gynecol 155:964-969, 1986.

        177. Clarke-Pearson DL, Bandy L, Dudzinski M, Heaston D, Creasman WT: Computed tomography
             in evaluation of patients with ovarian carcinoma in complete clinical remission: correlation with
             surgical pathologic findings. JAMA 255:627-630, 1986.



                                                                                                               19
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 38 of 94 PageID:
                                   43339


        178. Mutch DG, Soper JT, Baker ME, Bandy L, Cox EB, Clarke-Pearson DL, Hammond CB: The
             role of computerized axial tomography of the chest in staging patients with nonmetastatic
             gestational trophoblastic disease. Obstet Gynecol 68:348-352, 1986.

        179. Creasman WT, Henderson D, Clarke-Pearson DL, Hinshaw WM: Estrogen replacement therapy
             in the patient treated for endometrial cancer. Obstet Gynecol 67:326-330, 1986.

        180. Puleo J, Clarke-Pearson D, Smith E, Barnard D, CreasmanW: Superior vena cava syndrome
             associated with gynecologic malignancy. Gynec Onc 23:59-64, 1986.

        181. Creasman WT, Soper JT, McCarty KS Jr, McCarty KS Sr, Hinshaw WM, Clarke-Pearson DL:
             Influence of cytoplasmic steroid receptor content on prognosis of early stage endometrial
             carcinoma. Am J Obstet Gynecol 151:7, 922-932, 1985.

        182. Soper JT, Creasman WT, Clarke-Pearson DL, Sullivan DC, Vergadoro F, Johnston WW:
             Intraperitoneal chromic phosphate P32 suspension therapy of malignant peritoneal cytology in
             endometrial carcinoma. Am J Obstet Gynecol 153:191-196, 1985.

        183. Creasman WT, Fetter BF, Clarke-Pearson DL, Kaufman L, Parker RT: Management of Stage IA
             carcinoma of the cervix. Am J Obstet Gynecol 153:164-171, 1985.

        184. Barter JF, Smith EB, Szpak CA, Hinshaw WM, Clarke-Pearson DL, Creasman WT:
             Leiomyosarcoma of the uterus: Clinicopathologic study of 21 cases. Gynecol Oncol 21:220-227,
             1985.

        185. Clarke-Pearson DL, Coleman RE, Siegel R, Synan IS, Petry N: Indium 111 platelet imaging for
             the detection of deep venous thrombosis and pulmonary embolism in patients without symptoms
             after surgery. Surg 98:98-103, 1985.

        186. Bandy L, Clarke-Pearson DL, Hammond CB: Pseudoobstruction of the coloncomplicating
             choriocarcinoma. Gynecol Oncol 20:402-407, 1985.

        187. Clarke-Pearson DL, Creasman WT: A clinical evaluation of absorbable polydioxanone ligating
             clips in abdominal and pelvic operations. Surg Gynecol Obstet 161:250-252, 1985.

        188. Bandy L, Clarke-Pearson DL, Silverman PM, Creasman WT: Computed tomography in
             evaluation of extra pelvic lymphadenopathy in carcinoma of the cervix. Obstet Gynecol 65:73-76,
             1985.

        189. Fortier KJ, Clarke-Pearson DL, Creasman WT, Johnston WW: Fine Needle Aspiration in
             Gynecology: Evaluation of extra pelvic lesions in patients with gynecologic malignancy. Obstet
             Gynecol 65:76-72, 1985.

        190. Zern RA, Clarke-Pearson DL: Pneumatosis intestinalis associated with enteral feeding by
             catheter jejunostomy. Obstet Gynecol 65:81S-83, 1985.

        191. Soper JT, McCarty KS Jr, Creasman WT, Clarke-Pearson DL, McCarty KS Sr: Induction of
             cytoplasmic progesterone receptor in human endometrial carcinoma transplanted into nude mice.
             Am J Obstet Gynecol 150:437, 1984.

        192. Smith EB, Clarke-Pearson DL, Creasman WT: A VP-16-213 and cisplatin containing regimen
             for treatment of refractory ovarian germ cell malignancies. Am J Obstet Gynecol 150:927-931,
             1984.

        193. Clarke-Pearson DL, DeLong ER, Synan IS, Creasman WT: Complications of low-dose heparin
             prophylaxis in gynecologic oncology surgery. Obstet Gynecol 64:689-694,1984.

                                                                                                              20
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 39 of 94 PageID:
                                   43340



        194. Bandy L, Clarke-Pearson DL, Hammond CB: Malignant potential of gestational trophoblastic
             disease at the extreme ages of reproductive life. Obstet Gynecol 64:395-399,1984.

        195. Soper JT, McCarty KS Jr, Hinshaw WM, Creasman WT, McCarty KS Sr, Clarke-Pearson DL:
             Cytoplasmic estrogen and progesterone receptor content of uterine sarcomas. Am J Obstet
             Gynecol 150:342-348, 1984.

        196. Clarke-Pearson DL, Coleman RE, Petry N, Synan IS, Creasman WT: Postoperative pelvic vein
             thrombosis and pulmonary embolism detected by indium 111-labeled platelet imaging: A case
             report. Am J Obstet Gynecol 149:796-798, 1984.

        197. Gore M, Miller KE, Soong S, Clarke-Pearson DL, Pizzo SV: Vascular plasminogen activator
             levels and thromboembolic disease in patients with gynecologic malignancies. Am J Obstet
             Gynecol 149:830-834, 1984.

        198. Clarke-Pearson DL, Synan IS, Coleman RE, Hinshaw WM, Creasman WT: The natural history
             of venous thromboemboli in gynecologic oncology: A prospective study of 382 patients. Am J
             Obstet Gynecol 148:1051, 1984.

        199. Creasman WT, Hinshaw WM, Clarke-Pearson DL: Cryosurgery in the management of cervical
             intraepithelial neoplasia. Obstet Gynecol 63:145-149, 1984.

        200. Clarke-Pearson DL, Synan IS, Hinshaw WM, Coleman RE, Creasman WT: Prevention of
             postoperative venous thromboembolism by external pneumatic calf compression in patients with
             gynecologic malignancy. Obstet Gynecol 63:92-98, 1984.

        201. Clarke-Pearson DL, Creasman WT, Coleman RE, Synan IS, Hinshaw WM: Perioperative
             external pneumatic calf compression as thromboembolism prophylaxis in gynecology: Report of a
             randomized controlled trial. Gynecol Oncol 18:226-232, 1984.

        202. Bandy L, Clarke-Pearson DL, Creasman WT: Vitamin B12 deficiency following therapy in
             gynecologic oncology. Gynecol Oncol 17:370-374, 1984.

        203. Clarke-Pearson DL, Synan IS, Creasman WT: Anticoagulation therapy for venous
             thromboembolism in patients with gynecologic malignancy. Am J Obstet Gynecol 147:369-375,
             1983.

        204. Clarke-Pearson DL, Coleman RE, Synan IS, Hinshaw W, Creasman WT: Venous
             thromboembolism prophylaxis in gynecologic oncology: A prospective, controlled trial of low-
             dose heparin. Am J Obstet Gynecol 145:606-613, 1983.

        205. Clarke-Pearson DL, Jelovsek FR, Creasman WT: Thromboembolism complicating surgery for
             cervical and uterine malignancy: Incidence, risk factors and prophylaxis. Obstet Gynecol 61:87-
             94, 1983.

        206. Clarke-Pearson DL, Coleman RE, Ralston M, Creasman WT: Indium-labeled platelet imaging of
             postoperative pelvic vein thrombi. Obstet Gynecol 62:109-116, 1983

        207. Clarke-Pearson DL, Synan IS, Creasman WT: Significant venous thromboembolism caused by
             pelvic lymphocysts: Diagnosis and management. Gynecol Oncol 13:136, 1982.

        208. Creasman WT, Clarke-Pearson DL, Weed JC, Jr: Results of outpatient therapyof cervical
             intraepithelial neoplasia. Gynecol Oncol 12:306-316, 1981.

        209. Clarke-Pearson DL, Creasman WT: Diagnosis of deep venous thrombosis in obstetrics and


                                                                                                            21
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 40 of 94 PageID:
                                   43341


              gynecology by impedance phlebography. Obstet Gynecol 58:52, 1981.

         210. Clarke-Pearson DL, Jelovsek FR: Alterations of occlusive cuff impedance plethysmography
              results in the obstetric patient. Surg 89:594, 1981.

         211. Clarke-Pearson DL: Low-dose heparin in prevention of deep venous thrombosis. Am J Obstet
              Gynecol 138:471, 1980.

         212. Wheeler HB, Pearson DL, O'Connell D, Mullick SC: Impedance phlebography:Technique,
              interpretation, and results. Arch Surg 104:164, 1972.

         213. Wheeler HB, Mullick SC, Anderson JM, Pearson DL: Diagnosis of occult deep vein thrombosis by
              a noninvasive bedside technique. Surg 70:20, 1971.



     Other peer reviewed articles

         1.    Parker WH, Berek JS, Pritts EA, Olive D, Chalas E, Clarke-Pearson DL. Regarding “Incidence of
               Occult Uterine Malignancy Following Vaginal Hysterectomy with Morcellation”. JJ Minim
               Invasive Gynecol. 2018;
         2.    Parker WH, Berek JS, Pritts EA, Olive D, Chalas E, Clarke-Pearson DL. Regarding “Incidence of
               Occult Uterine Malignancy Following Vaginal Hysterectomy with Morcellation”. JJ Minim
               Invasive Gynecol. 2018; 25: 187-188
         3.    Parker W, Berek JS, Pritts E, Olive D Kaunitz AM, Chalas E, Clarke-Pearson D, et al. An Open
               Letter to the Food and Drug Administration Regarding the Use of Morcellation Procedures in
               Women Having Surery for Presumed Uterine Myomas. J Minim Invasive Gynecol. 2016; 23:
               303-08.

         4.    Parker WH, Kaunitz AM, Pritts EA, Olive DL, Chalas E, Clarke-Pearson DL, Berek JS. (for the
               Leiomyoma Morcellation Study Group). U.S. Food and Drug Administration's Guidance
               Regarding Morcellation of Leiomyoma: Well- Intentioned, but is it Harmful for Women? Obstet
               Gynecol. 2015.

         5.    Clarke-Pearson DL, Barber EL. Venous thromboembolism in gynecologic surgery: Are we any
               closer to determining an optimal prophylaxis regimen? (Editorial) Gynecol Oncol. 2015; 138:495-
               6

         6.    Rossi E, Clarke-Pearson DL. Screening for Ovarian Cancer in Midlife Women. The Female
               Patient. 2011; 36: 37-40.

         7.    Clarke-Pearson DL. Clinical practice. Screening for ovarian cancer. N Engl J Med. 2009;
               361(2):170-7.

         8.    Alvarez A, Clarke-Pearson DL. Platinum-Resistant and Refractory Ovarian Cancer: Second-Line
               Treatment Options. Am J Cancer 2003; 2: 1-13.

         9.    Soper JT, Evans AC, Conaway MR, Clarke-Pearson DL, Berchuck A, Hammond CB:Evaluation
               of prognostic factors and staging in gestational trophoblastic tumor. Gest Tropho Tumor
               84(6):969-973, 1994.

         10. Woolas R, Xu FJ, Jacobs IJ, Yu YH, Daly L, Berchuck A, Soper JT, Clarke-Pearson DL, Oram
             DH, Bast RC Jr: Screeing strategies for ovarian cancer. Diag Oncol 3:287-293, 1993.

         11. Nicholaides AN, Areelus J, Belcaro G, Bergqvist D, Borris LC, Buller HR, Caprini JA,

                                                                                                           22
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 41 of 94 PageID:
                                   43342


            Christopoulos D, Clarke-Pearson D, et al: Prevention of venous thromboembolism: European
            consensus statement. Int Angiology II:151-159, 1992.

        12. Clarke-Pearson DL, Hume RF: Venous thromboembolic disease in Obstetrics and Gynecology:
            Prevention, diagnosis and treatment. Curr Probl Obstet Gynecol Fertil 12:38-63,1989.

        13. Clarke-Pearson DL, Olt G: Thromboembolism in patients with gynecologic tumors: Risk factors,
            natural history and prophylaxis. Oncol 3:39-44, 1989.

        14. Beckmann CRB, Clarke-Pearson DL, Evenhouse R: A reusable plastic training model for
            teaching Papanicolaou smear technique. Am J Obstet Gynecol 157:259-260, 1987.




                                                                                                       23
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 42 of 94 PageID:
                                   43343


        15. Creasman WT, Clarke-Pearson DL, Ashe CA, Weed JC Jr: The abnormal pap smear: What to
            do next. Cancer 48:515, 1981.


     ACOG Committee Opinions published during tenure as Committee Chair:

        1.   Performance enhancing anabolic steroid abuse in women. Committee Opinion No. 484. American
             College of Obstetricians and Gynecologists. Obstet Gynecol 2011;117:1016–18.

        2.   Understanding and using the U.S. Medical Eligibility Criteria for Contraceptive Use, 2010.
             Committee Opinion No. 505. American College of Obstetricians and Gynecologists. Obstet
             Gynecol 2011;118:754–60.

        3.   Expedited partner therapy in the management of gonorrhea and chlamydia by obstetrician–
             gynecologists. Committee Opinion No. 506. American College of Obstetricians and
             Gynecologists. Obstet Gynecol 2011;118:761–6.

        4.   Management of vulvar intraepithelial neoplasia. Committee Opinion No. 509. American College
             of Obstetricians and Gynecologists. ObstetGynecol 2011;118:1192–4.

        5.   Vaginal placement of synthetic mesh for pelvic organ prolapse. Committee Opinion No. 513.
             American College of Obstetricians and Gynecologists. Obstet Gynecol 2011;118:1459–64.

        6.   Compounded bioidentical menopausal hormone therapy. Committee Opinion No. 532. American
             College of Obstetricians and Gynecologists. Obstet Gynecol 2012;120:411–5.

        7.   Well-woman visit. Committee Opinion No. 534. American College of Obstetricians and
             Gynecologists. Obstet Gynecol 2012;120:421–4.

        8.   Reprocessed single-use devices. Committee Opinion No. 537. American College of Obstetricians
             and Gynecologists. Obstet Gynecol 2012:120:974–6.

        9.   Risk of venous thromboembolism among users of drospirenone-containing oral contraceptive
             pills. Committee Opinion No. 540. American College of Obstetricians and Gynecologists. Obstet
             Gynecol 2012;120:1239–42.

        10. Over-the-counter access to oral contraceptives. Committee Opinion No. 544. American College of
            Obstetricians and Gynecologists. Obstet Gynecol 2012:120;1527-31.

        11. Postmenopausal estrogen therapy: route of administration and risk of venous thromboembolism.
            Committee Opinion No. 556. American College of Obstetricians and Gynecologists. Obstet
            Gynecol 2013;121:887–90.

        12. Management of acute abnormal uterine bleeding in nonpregnant reproductive-aged women.
            Committee Opinion No. 557. American College of Obstetricians and Gynecologists. Obstet
            Gynecol 2013;121:891–6.

        13. Integrating immunizations into practice. Committee Opinion No. 558. American College of
            Obstetricians and Gynecologists. Obstet Gynecol 2013;121:897–903.




     Developed during tenure as Committee Chair:

        1.   Female age-related fertility decline. Committee Opinion No. 589. American College of
             Obstetricians and Gynecologists. Obstet Gynecol 2014;123:719–21.


                                                                                                           24
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 43 of 94 PageID:
                                   43344


        2.   Hormone therapy and heart disease. Committee Opinion No. 565. American College of
             Obstetricians and Gynecologists. Obstet Gynecol 2013;121:1407–10.

        3.   Professional liability and gynecology-only practice. Committee Opinion No. 567. American
             College of Obstetricians and Gynecologists. Obstet Gynecol 2013;122:186.

        4.   Solutions for surgical preparation of the vagina. Committee Opinion No. 571. American College
             of Obstetricians and Gynecologists. Obstet Gynecol 2013;122:718–20.

        5.   Understanding and using the U.S. Selected Practice Recommendations for Contraceptive Use,
             2013. Committee Opinion No. 577. American College of Obstetricians and Gynecologists. Obstet
             Gynecol 2013;122:1132–3.

        6.   Von Willebrand disease in women. Committee Opinion No. 580. American College of
             Obstetricians and Gynecologists. Obstet Gyne-col 2013;122:1368–73.

        7.   Addressing health risks of noncoital sexual activity. Committee Opinion No. 582. American
             College of Obstetricians and Gynecologists. Obstet Gynecol 2013;122:1378–83.




        Editorials and Letters


        1.   Clarke-Pearson DL, Geller EJ. Complications of Hysterectomy. Obstet Gynecol 2013; 121:1-21.

        2.   Clarke-Pearson DL. Thromboprophylaxis in Gynecologic Surgery: Why are we Stuck in 1975?
             Obstet Gynecol 2011; 118: 973.


        3.   Martino M, Rajaram L, Maxwell GL, Clarke-Pearson DL. Combination Prophylaxis for
             Thromboembolism Prevention among Gynecologic Oncology Patients Perioperatively. (Letter)
             Gynecol Oncol 2008; 109: 426-27.

        4.   Clarke-Pearson DL: Prevention of venous thrombosis following gynecologic Surgery. J Gynecol
             Tech 1(1):11-17, 1995.

        5.   Clarke-Pearson DL: Crafting the operative note: techniques critical to success (editorial). J
             Gynecol Tech 1(3):119-120, 1995.

        6.   Clarke-Pearson, DL: Reassessment of ovarian cancer: What are our goals? Gynecol Oncol
             52:151-153, 1994.

        7.   Soper JT, Clarke-Pearson DL, Berchuck A: The clinical significance of blood transfusion at the
             time of radical hysterectomy. (Letter). Obstet Gynecol 77:165, 1991.

        8.   Clarke-Pearson DL: The importance of calf vein thrombosis. N Eng J Med 302:752, 1980.



     Published Abstracts

        1.   Barber EL, Clarke-Pearson DL. Risk of venous thromboembolism in minimally invasive versus
             open hysterectomy for endometrial cancer. SGO Annual Meeting 2016.

        2.   Barber EL, Gehrig PA, Clarke-Pearson DL. A risk assessment score for postoperativeVTE


                                                                                                             25
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 44 of 94 PageID:
                                   43345


             among patients undergoing minimally invasive surgery for gynecologic cancer. SGO Annual
             Meeting 2016.

        3.   Barber EL, Clarke-Pearson DL. Validity of currently available venous thromboembolism risk
             scores among gynecologic oncology patients.

        4.   Look K, Brunetto VL, Clarke-Pearson DL, Averette H, Major FJ, Alvarez RD, Homesley HD,
             Zaino R: An analysis of cell type in patients with surgically stages stage IB carcinoma of the
             cervix: A Gynecologic Oncology Group (GOG) Study. Abstract. Gynecol Oncol 60:117, 1996.

        5.   Omura GA, Blessing J, Vaccarello L, Berman M, Mutch D, Clarke-Pearson DL, Anderson B: A
             randomized trial of Cisplatin versus Cisplatin + Mitolactol versus Cisplatin + Ifosfamide in
             advanced squamous carcinoma of the cervix by the Gynecologic Oncology Group (GOG).
             Abstract. Gynecol Oncol 60:120, 1996.

        6.   Omura GA, Blessing J, Vaccarello L, Berman M, Mutch D, Clarke-Pearson DL, Anderson B: A
             randomized trial of Cisplatin versus Cisplatin + Mitolactol versus Cisplatin + Ifosfamide in
             advanced squamous carcinoma of the cervix by the Gynecologic Oncology Group (GOG).
             Abstract. ASCO, 1995.

        7.   Alberts DS, Liu PY, Hannigan EV, O’Toole R, Williams SD, Vogel S, Franklin FW, Clarke-
             Pearson DL, Malviya VK, Dubeshter B, Hoskins W, Adelson M, Alvarez RD, O=Sullivan J,
             Garcia DJ, Sparks D, Rothenberg ML: Phase III study of intraperitoneal (IP) Cisplatin
             CDDP)/Intravenous (IV) Cyclophosphamide (CPA) vs. IV CDDP/IV CPA in patients (Pts) with
             optimal disease stage III ovarian cancer: A SWOG-GOG Intergroup Study. Abstract. ASCO,
             1995.

        8.   Stehman FB, Bundy BN, Ball H, Clarke-Pearson DL: Sites of failure and times to failure in
             carcinoma of the vulva treated conservatively: A Gynecologic Oncology Group Study. Abstract.
             AGOS 1995.

        9.   Omura GA, Blessing J, Vaccarello L, Berman M, Mutch D, Clarke-Pearson D, Anderson B: A
             randomized trial of cisplatin versus cisplatin + mitolactol (CM) versus cisplatin + ifosfamide
             (CIFX) in advanced squamous carcinoma of the cervix (SCC) by the Gynecologic Oncology
             Group (GOG). Presented at the 1995 American Society of Clinical Oncology Annual Meeting.

        10. Clarke-Pearson DL, Berchuck A, Kohler M, Rodriguez GC: Retroperitoneal drains/morbidity of
            nodes. Society of Gynecologic Oncologists, 1993.

        11. Hoskins WJ, McGuire WP, Brady MS, Copeland L, Homesley HD, Clarke-Pearson DL: Serum
            CA-125 for prediction of progression in advanced epithelial ovarian carcinoma (AOC). The
            Gynecologic Oncology Group (GOG). Proc ASOC (Abstract #707) 11:223, March 1992.

        12. McGuire WP, Hoskins WJ, Brady MF, Homesley HD, Clarke-Pearson DL: A Phase III trial of
            dose intensive (DI) cisplatin (CDDP) and Cytoxan (CTX) in advanced ovarian cancer (AOC).
            Proc ASCO, March 1992.

        13. Hoskins WJ, McGuire WP, Brady MS, Homesley HD, Clarke-Pearson DL: Serum CA-125 for
            prediction in advanced epithelial ovarian cancer (AOC). The Gynecologic Oncology Group
            (GOG). Third Meeting of the International Gynecologic Cancer Society, September 22-26, 1991,
            Cairns, Australia.

        14. McGuire WP, Hoskins WJ, Brady MS, Homesley HD, Clarke-Pearson DL: A Phase II trial of
            dose intense (DI) versus standard dose (SD) Cisplatin (CDDP) and Cytoxan (CTX) in advanced
            ovarian cancer (AOC). The Gynecologic Oncology Group (GOG). Third Meeting of the
            International Gynecologic Cancer Society, September 22-26, 1991, Cairns, Australia.

                                                                                                          26
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 45 of 94 PageID:
                                   43346



        15. Shpall E, Clarke-Pearson DL, Soper JT, Berchuck A, Jones R, Bast R, Lider Y, Vanacek K,
            Tyler T, Peters W: High dose alkylating agent chemotherapy with autologous bone marrow
            support in patients with Stage III/IV epithelial ovarian cancer. Society of Gynecologic
            Oncologists, 1990.

        16. Soisson AP, Soper JT, Berchuck A, Creasman WT, Clarke-Pearson DL: The role of radiation
            therapy following radical hysterectomy for carcinoma of the cervix. Society of Gynecologic
            Oncologists, 1989.

        17. Berchuck A, Soisson AP, Soper JT, Clarke-Pearson DL, McCarty KS Jr, Bast RC Jr:Cellular
            expression of CA-125 and metastatic potential of endometrial adenocarcinoma. Society of
            Gynecologic Oncologists, 1989.

        18. Soisson AP, Berchuck A, Soper JT, Clarke-Pearson DL, Flowers J, Kinney R, McCarty KSJR,
            Bast RC Jr: TAG-72 expression in benign and malignant endometrium. American College of
            Obstetricians and Gynecologists, Armed Forces District Meeting, 1988.

        19. Christensen C, McCarty KS Jr, Flowers J, Soper JT, McCarty KS Sr, Clarke-Pearson DL:
            Progesterone receptor in ovarian carcinoma: Comparison of biochemical and
            immunohistochemical techniques. American College of Obstetricians and Gynecologists, Annual
            Clinical Meeting, 1988.

        20. Genkins SM, Sotsman HD, Spritzer CE, Herfkens RJ, Carroll BA, Kadir S, Clarke-Pearson DL,
            Coleman RE: Diagnosis of deep venous thrombosis: Comparison of venography with four
            noninvasive techniques. The Radiological Society of North America, 1988.

        21. Mutch DG, Soper JT, Babcock CJ, Christensen CW, Clarke-Pearson DL, Hammond CB:
            Recurrent gestational neoplasia: Experience of the Southeastern Trophoblastic Disease Center.
            Abstract, Gynecol Oncol 29:133, 1988.

        22. Christensen C, McCarty KS Jr, Flowers J, Soper JT, McCarty KS Sr, Clarke-Pearson DL:
            Analysis of estrogen receptor in ovarian carcinoma using biochemical and monoclonal antibody
            assays. Presented at American College of Obstetricians and Gynecologists District IV Meeting.
            Atlanta, Georgia, October 1987.

        23. Clarke-Pearson DL, Creasman WT: Prevention of postoperative deep venous thrombosis by two
            intense low-dose heparin regimens: A controlled trial. Abstract, Society of Pelvic Surgeons, 1986.

        24. Clarke-Pearson DL, DeLong ER, Synan IS, Coleman RE, Creasman WT: Variablesassociated
            with postoperative deep venous thrombosis. Abstract, Society of Gynecologic Investigation, p.
            119, 1986.

        25. Siegel RS, Kessler CM, Clarke-Pearson DL, Barth S, Fortune W, Reba R, Coleman RE:
            Application of Indium-111-labeled donor platelets to detection of deep venous thrombosis. Clin
            Res 32:323A, 1984.

        26. Creasman WT, Henderson D, Clarke-Pearson DL: Use of estrogens after treatmentfor
            adenocarcinoma of the endometrium. Gynecol Oncol 17:2, p. 255, 1984.

        27. Siegel RS, Clarke-Pearson DL, Barth S, Fortune W, Lewis RJ, Reba R, Coleman RE:
            Application of Indium-111-labeled donor platelets to detection of deep venous thrombosis and
            monitoring clot resolution on streptokinase therapy. Blood, Suppl 62:310,1983.

        28. Siegel RS, Clarke-Pearson DL, Coleman RE: Indium-111-labeled platelets in the detection of
            deep venous thrombosis and pulmonary embolism. Blood 50:223, 1982.

                                                                                                             27
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 46 of 94 PageID:
                                   43347



         29. Postoperative thromboembolism prophylaxis in gynecologic oncology: A prospective, controlled
             trial of low-dose heparin and external pneumatic calf compression. Gynecol Oncol, 1982.



     Un-refereed Publications

         1.   Clarke-Pearson DL. Preventon and Management of Venous Thromboembolism (15 minute
              Video) for the Globathon to End Women’s Cancer. September 2014.

         2.   Clarke-Pearson DL, Brincat C, Tang J. Prevention and Management of Venous
              Thromboembolism in Gynecologic Surgery. ACOG Update. Vol 37, No 2. August, 2011.

         3.   Clarke-Pearson DL. Preventing Venous Thromboembolism: Evidence-based Perioperative
              tactics. OBG Management. 2006, 18: 56-66.

         4.   Clarke-Pearson DL: Prevention of venous thrombosis following gynecologic surgery in
              menopausal patients. Menopausal Medicine Vol 4 (4):6-9, 1996.

         5.   Rodriguez GC, Clarke-Pearson DL: What is the appropriate preoperative and prenatal screen for
              hemostatic disorders? Obstet Gynecol Forum, November 1991.

         6.   Clarke-Pearson DL, Hume RF: Venous thromboembolic disease in obstetrics and gynecology:
              Prevention, diagnosis and treatment. Curr Problems in Obstet Gynecol, 1989.

         7.   Hunter VJ, Christensen C, Clarke-Pearson DL: Evaluation and management of the abnormal
              Papanicolaou smear. North Carolina Family Physician, 1989.

         8.   Clarke-Pearson DL, Krumholz AB: When the pap smear is equivocal. Patient Care 23:43-47,
              1989.

         9.   Clarke-Pearson D, DiSaia P, Mastroianni L, Richart R, Weingold AB: Advances in managing
              endometrial carcinoma. Patient Care 22:102-116, 1988.

         10. Creasman WT, Smith EB, Clarke-Pearson DL: Current concepts of gestational trophoblastic
             disease. Female Patient, 1984.

         11. Creasman WT, Clarke-Pearson DL: Abnormal cervical cytology: Spotting it, treating it.
             Contemporary Obstet Gynecol 21:53-76, 1983.

         12. Hammond CB, Clarke-Pearson DL, Soper JT: Management of patients with gestational
             trophoblastic neoplasia: Experience of the Southeastern Regional Center. In: The Proceedings of
             the World Congress on Gestational Trophoblastic Neoplasia, Nigeria, 1982.

         13. Clarke-Pearson DL: Application of impedance phlebography in obstetrics. Symposium on
             Noninvasive Diagnostic Techniques in Vascular Disease. San Diego, California, 1979.

         14. Clarke-Pearson DL: The O.S.R. as an influence to health education. The Scalpel, Journal of
             Alpha Delta Alpha Medical Honor Society, 1975.



     Teaching Record

     2018


                                                                                                          28
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 47 of 94 PageID:
                                   43348


    Visiting Professor, University of West Virginia, Morganton, WVa

            Antonio Palladino Lectureship

     2016    Plenary Session, Society of Pelvic Surgeons, St Louis, Mo. “Venous Thromboembolismin




                                                                                                    29
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 48 of 94 PageID:
                                   43349


            Minimally Invasive Compared with Open Hysterectomy for Endometrial Cancer”

            Key Note Speaker. ACOG Armed Forces District Meeting, Orlando, FL

            Visiting Professor and Research Day Judge, Cleveland Clinic Department of Obstetrics and
            Gynecology and Women’s Research Institute, Cleveland, Ohio

            Visiting Professor, Department of Obstetrics and Gynecology, Carilion Roanoke Memorial
            Hospital, Roanoke, Va.

     2015   Visiting Professor
            University of Michigan

     2014   Visiting Professor
            Massachusetts General Hospital, ObGyn Department Grand Rounds
                     Boston, MA
            Invited speaker: ACOG District II Annual Meeting, New York City
                     “Uterine Morcellation: A Decision Analysis”

     2013   Visiting Professor and Resident Research Day Judge
            Department of Obstetrics and Gynecology, University of Nebraska
                     Omaha, NE
            Visiting Professor, Emory University Department of Obstetrics and Gynecology
                     Atlanta, GA

            Key Note Speaker: Inaugural Ireland Ovarian Cancer Forum
                   “Surgery for Ovarian Cancer”
                   Dublin, Ireland
            Panel Moderator, American College of Surgeons Annual Clinical Congress
                   “General Surgery in the Pregnant Patient”
                   Washington, DC

     2012   Clifford Wheeless Lecture, Johns Hopkins University, Department of Obstetrics and Gynecology,
            Baltimore, MD

            Panel Moderator, American College of Surgeons Annual Clinical Congress
                   “Multidiciplinary approach to Vaginal Fistula”
                   Chicago, IL

            Resident Research Day Judge and Visiting Professor
            Department of Obstetrics and Gynecology, Greenville Hospital System, Greenville, SC

            Visiting Professor: University Teaching Hospital, Department of Obstetrics and Gynecology,
            Lusaka, Zambia
                     Cervical Cancer management
                     Current Treatment of Vulvar Carcinoma
            Visiting Professor: Center for Infectious Disease Research in Zambia (CIDRZ), Lusaka, Zambia
                     Human Papilloma Vaccine for the Prevention of Cervical Cancer

            Visiting Professor: Inova Fairfax Hospital Women’s Center, Fairfax VA

            Visiting Professor: Emory University School of Medicine, Department of Obstetrics and
                     Gynecology. Atlanta, GA

     2011   Sloane Symposium: Current Issues and Controversies in Obstetricsand Gynecology
            Columbia University, College of Physicians and Surgeons, Department of Obstetrics and

                                                                                                       30
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 49 of 94 PageID:
                                   43350


            Gynecology
                       Vandewiele Lecturer: “Prevention of Venous Thromboembolism in Gynecologic
                       Surgery”
            Guest Lecturer and Judge: Resident Research Day, Columbia University
                    “What to say in your Operative Note”

            University of Kentucky: Residents’ Research Day Speaker

            Virginia Commonwealth University School of Medicine
            Department of Obstetrics and Gynecology Annual Ware-Dunn Symposium
            Keynote speaker

     2010   New England Obstetrical and Gynecological Society, Sturbridge, MA
            Invited Speaker

            ACOG Annual Clinical Meeting, San Francisco, CA
            Luncheon Seminar Leader

            George Washington University Medical Oncology Review Course
            Washington, DC
            Invited Faculty

            MD Anderson Cancer Center Medical Oncology Review Course
            Houston, TX
            Invited Faculty

            The Society of Gynecologic Oncology of Canada
            Royal College of Physicians and Surgeons of Canada
            Annual Meeting
            Invited Lecturer: Thromboprophylaxis in Minimially Invasive Surgery

            Visiting Professor
            University of South Florida, Tampa, FL
            Resident Research Day

     2009   ACOG District IV Meeting, Asheville, NC
            “Prevention of Venous Thromboembolism”
            “Stump the Professors: Panel”

            American College of Surgeons’ Annual Meeting, Chicago, IL
            “Complicated Hysterectomy”

            Visiting Professor: Hartford Hospital, Hartford CT

            Visiting Professor: University of Connecticut, Farmington, CT

            Visiting Professor: Memorial Sloan Kettering Cancer Center

            Southern Obstetric and Gynecologic Seminar, Asheville, NC
            “Prevention of VTE following Gynecologic Surgery”
            “The Operative Note: What to say?”

            Woman’s Hospital 7th Annual Founders Commerative Lectureship, Woman’s Hospital, Baton
            Rouge, LA

     2008   Visiting Professor, Department of Obstetrics and Gynecology, Yale University

                                                                                                    31
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 50 of 94 PageID:
                                   43351



            Course Director, ACOG CME Course “Complex Pelvic Surgery”, Phoenix, AZ

            Invited Speaker: First Annual Gynecologic Cancer Symposium, Washington, DC April 18, 2008

            Visiting Professor, University of Wisconsin Resident’s Research Day, Ben M. Peckman Memorial
            Lecturer, Madison, WI

            ACOG representative to Symposium on Surveillance for Venous Thrombosis,
            American Society of Hematology, Washington DC

     2007   Visiting Professor, Department of Obstetrics and Gynecology, University of Miami

            Faculty, University of Utah CME Course “Obstetrics and Gynecology: Update and Current
            Controversies” Park City Utah

            Visiting Professor, Department of Obstetrics and Gynecology St. Louis University, St. Louis MO

            Invited Lecturer: Marvin Camel Memorial Lecture, Washington University, Department of
            Obstetrics and Gynecology, St Louis, MO

            Presidential Panel Speaker: Society of Pelvic Surgeons Annual Meeting, Cleveland, OH “What
            Can We do to prevent Venous Thromboembolism?”

     2006   Course Director: ACOG Annual Clinical Meeting: “Complex Gynecologic Surgery, Washington
            DC

            Invited Speaker, ACOG District IV Annual Meeting, Palm Beach, FL

     2005   Course Director: ACOG Annual Clinical Meeting: “Complex Gynecologic Surgery, San
            Francisco

            Course Director: ACOG Free-standing CME Course “Complex Gynecologic Surgery, Preventing
            Complications” Dana Point, CA

     2004   Society of Surgical Oncology: Symposium on Prevention of Venous Thromboembolism in the
            Surgical Oncology Patient

            Postgraduate Course Faculty: ACOG Cancun, Mexico “Advanced Gynecologic Surgery”

            American College of Obstetricians and Gynecologists, Annual Clinical Meeting, Philadelphia, PA
            Faculty, 120 Course: Special Topics for the Advanced Gynecologic Surgeon
            Faculty, Luncheon Seminar: “Prevention of Postoperative Venous Thromboembolism”
            Speaker: “Late-breaking News in Gynecologic Oncology”

            Visiting Professor, University of Kansas School of Medicine, Truman Medical Center

            Faculty: ACOG Indiana Section Meeting, Indianapolis
            “Surgery in the Obese Patient”, “Surgical Instruments”

     2003   Faculty, The 3rd Annual Cancer Conference, Aultman Cancer Center, Canton Ohio
            “Prevention and Management of Perioperative Venous Thromboembolism in the
            Gynecologic Cancer Patient”

            Visiting Professor, Department of Obstetrics and Gynecology, University of Massachusetts,
            Worcester, MA

                                                                                                         30
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 51 of 94 PageID:
                                   43352



     2002   Visiting Professor
            Bowman Gray School of Medicine

            Residents’ Day Research Judge
            Winston Salem, NC

            American College of Surgeons’ Annual Clinical Congress
            Panel Discussant: “Surgical Problems: Unexpected adenxal mass, tuboovarian abscess”
            Video Presentation: “Intraoperative Radiation Therapy for the treatment of Recurrent
            Cervical Carcinoma”
            Discussant: Video Presentation “Laparoscopic Infrarenal paraarotic lymphadenectomy”

     2001   ACOG Annual Meeting
            Postgraduate Seminar
            Gynecologic Surgery in the Elderly

            Visiting Professor
            University of West Virginia, Faculty, Cancer Center Annual Symposium
            “Chemosensitization and Radiation Therapy in the treatment of locally advanced cervical
            carcinoma.”

     2000   Keynote Speaker
            Knoxville Obstetrical and Gynecological Society

            ACOG Annual Meeting (Course Director)
            Postgraduate Course
            Gynecologic Surgery for the Advanced Pelvic Surgeon

            Visiting Professor
            East Carolina University School of Medicine

            Visiting Professor
            Pennsylvania State University School of Medicine (Hershey)

            George Washington University
            Medical Oncology Board Review Course (Faculty)

     1999   ACOG Annual Meeting (Course Director)
            Postgraduate Course
            Gynecologic Surgery for the Advanced Pelvic Surgeon

            George Washington University School of Medicine
            Medical Oncology Board Review Course (Faculty)

            Visiting Professor
            University of Virginia Health Sciences Center

            ACOG Annual Meeting (Course Director)
            Postgraduate Course
            Gynecologic Surgery for the Advanced Pelvic Surgeon

     1998   ACOG Annual Meeting (Course Director)
            Postgraduate Course
            Gynecologic Surgery for the Advanced Pelvic Surgeon


                                                                                                      31
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 52 of 94 PageID:
                                   43353


            George Washington University School of Medicine
            Medical Oncology Board Review Course (Faculty)

            Visiting Professor
            Temple University School of Medicine

            Keynote Speaker
            Maryland Obstetrical and Gynecological Society

            Visiting Professor
            University of Louisville
            “Prevention of Postoperative Venous Thromboembolism”
            “Management of Patients with Thrombophilias”

     1997   Visiting Professor
            University of Utah, Salt Lake City

            ACOG Annual Meeting (Course Director)
            Postgraduate Course
            Advanced Surgery for the Gynecologist

            Visiting Professor
            Cleveland Clinic Foundation
            Department of Obstetrics and Gynecology
            Cleveland, Ohio

            George Washington University School of Medicine
            Medical Oncology Board Review Course (Faculty)

            Keynote Speaker
            Chicago Gynecological Society

            Visiting Professor
            University of Louisville School of Medicine

            Visiting Professor
            Washington University School of Medicine

            Visiting Professor
            Johns Hopkins University School of Medicine

            ACOG Annual Clinical Meeting
            Faculty, 120 Course: Special Topics for the Advanced Gynecologic Surgeon
            Faculty, Seminar: “Gynecologic Surgery in the Elderly”
            Faculty, Luncheon Seminar: “Prevention of Postoperative Venous Thromboembolism”

            American College of Surgeons’ Annual Clinical Congress
            Panel Discussant: “Management of Gynecologic Problems Encountered by the General
            Surgeon at the time of Surgery. “Surgical Management of Ovarian Cancer Discovered at the time
            of Laparotomy”

     1996   Visiting Professor
            Dartmouth Medical School

            Director ACOG Postgraduate Course
            Annual Clinical Meeting

                                                                                                       32
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 53 of 94 PageID:
                                   43354


            Special Problems for the Advanced Gynecologic Surgeon

            Visiting Professor
            University of Tennessee School of Medicine
            Chattanooga, Tennessee

            Visiting Professor
            University of South Florida School of Medicine
            Tampa, Florida

            Visiting Professor
            Washington University School of Medicine
            St. Louis, Missouri

            John L. McKelvey Lecturer
            New Treatments for Ovarian Cancer
            University of Minnesota
            Minneapolis, Minnesota

            Faculty - Taubman Ovarian Cancer Symposium
            St. Joseph’s Hospital
            Tulsa, Oklahoma

            ACOG Postgraduate Course (Course Director)
            San Juan, Puerto Rico
            Advanced Pelvic Surgery

     1994   ACOG Clinical Meeting CME Course
            Orlando, FL
            "Gynecologic Cancer"

            Guest Speaker
            Seattle Gynecological Society Assembly

     1993   Visiting Professor - Department of OB/GYN
            University of Massachusetts
            Worcester, Massachusetts

            ACOG Clinical Meeting - CME Course
            Washington, DC
            "Gynecologic Surgery"

            PostGraduate Course in Obstetrics and Gynecology
            Kaiser-Permanente - Maui, Hawaii
            "Screening for Ovarian Cancer"
            "Management of CIN with LEEP"
            “Difficult Vaginal Hysterectomy"
            "Incisions and Wound Closures"

            Duke/US Surgical Course
            "Laparoscopic Assisted Difficult Hysterectomy"

            Visiting Professor - Mt. Sinai Hospital
            Baltimore, MD
            "Prevention of Thromboembolism"
            "Management of Ovarian Cancer"

                                                                        33
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 54 of 94 PageID:
                                   43355



     1992   Visiting Professor - Department of OB/GYN
            University of Massachusetts
            Worcester, Massachusetts

     1991   Visiting Professor
            George Washington University School of Medicine

            Course Director - ACOG Course (120 series)
            Annual Clinical Meeting
            New Orleans, Louisiana
            "Gynecologic Oncology for the Practicing Gynecologist"

            Course Director - ACOG Course
            Vancouver, British Columbia, Canada
            "Gynecologic Surgery"

            Visiting Professor
            Florida Hospital Cancer Center
            Orlando, Florida

            Paper Presentation
            Poster Presentation
            Society of Gynecologic Oncologists
            Orlando, Florida

            Visiting Professor
            Ohio State University School of Medicine
            Columbus, Ohio

            Medical Oncology Board Review Course
            George Washington University
            Washington, DC
            "Cervical, Vulvar and Vaginal Cancer"
            "Gestational Trophoblastic Disease"

     1990   Society of Gynecologic Oncologists
            Breakfast Seminar
            "Diagnosis and Prevention of Postoperative Venous Thrombosis"

            Course Director - ACOG Course (120 Series)
            Annual Clinical Meeting
            San Francisco, California
            "Update in Clinical Gynecologic Oncology"

            Seminar, ACOG Clinical Meeting
            "Prevention of Postoperative Venous Thrombosis"

     1989   Tumor Conference, Moore Regional Hospital
            Pinehurst, North Carolina

            Course Director - ACOG Course (120 Series) Annual Clinical Meeting, Atlanta, Georgia
            "Update in Clinical Gynecologic Oncology"

            Seminar, ACOG Clinical Meeting
            "Management of Early Ovarian Cancer"

                                                                                                   34
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 55 of 94 PageID:
                                   43356



              Luncheon Conference, ACOG Annual Meeting
              "Reproductive Outcome Following Cancer Treatment"

              Medical Oncology Board Review Course, George Washington University, Washington, DC
              "Cervical Cancer"

     1988     Matt Weiss Symposium
              St. Louis, Missouri

              ACOG Annual Clinical Meeting
              Poster Session Presentation
              Review of Clinical Research Paper
              Review of Surgical Film
              Clinical Seminar Presentation

              ACOG Course
              Juneau, Alaska
              "Gynecologic Surgery"

     1987     Update in Obstetrics and Gynecology
              Williamsburg, Virginia

              North Carolina Obstetrical and Gynecological
              Society Meeting, Southern Pines, North Carolina

              Visiting Professor, University of Minnesota School of Medicine, Minneapolis, Minnesota

              ACOG Annual Clinical Meeting
              Clinical Paper Presentation
              Clinical Seminar Presentation

              Southern Obstetrics and Gynecology Seminar
              Asheville, North Carolina

              Satellite Teleconference
              Chicago, Illinois
              "Selected aspects of the care of the menopausal woman"

              Chicago Medical Schools' Review Course
              Chicago, Illinois
              "Endometrial Carcinoma"

              Smokey Mountain Obstetric and Gynecologic Seminar, East Tennessee State University
              Johnson City, Tennessee


     Grants


     Active Grants:
                       None at this time

     Completed Grants:



                                                                                                       35
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 56 of 94 PageID:
                                   43357


     Project Period     Agency            Title                   Amount          Role           % of
                                                                                                 Effort
     9/27/05-3/10/10    NIH/NICHD         Women’s                 $370,367        Principal
                                          Reproductive Health     Annual Direct   Investigator
                                          Research (WRHR)         Costs
                                          Career Development
                                          Center at UNC -
                                          HDD050113-02
     3/1/00-3/31/02     Pharmacia         Randomized              $ 73,000        Principal
                        Upjohn            Comparison of Low                       Investigator
                        Pharmaceuticals   Molecular Weight
                                          Heparin vs. Oral
                                          Anticoagulant
                                          Therapy for Long
                                          Term
                                          Anticoagulation in
                                          cancer patients – 98-
                                          Frag-069


     1/1/99-6/15/00     Zeneca            Phase II/III Trial of   $ 18,320        Principal
                        Pharmaceuticals   IV ZD9331 in                            Investigator
                        , Inc             patients with
                                          recurrent refractory
                                          ovarian cancer
     6/1/98-6/1/00      Pharmacia         Prospective             $ 100,760       Principal
                        Upjohn            Randomized Trial                        Investigator
                        Pharmaceuticals   Comparing
                                          Pneumatic
                                          Compression
                                          stockings To Low
                                          Molecular Weight
                                          Heparin (dalteparin)
                                          in the prevention of
                                          postoperativevenous
                                          Thrombosis
     06/01/95 -         National Cancer   Hyperthermia and        $10,930,969     Investigator   2%
     05/31/2000         Institute         Perfusion Effects in
                                          Cancer Therapy
     03/15/98-          Novartis          PSC 833 with taxol      $ 102,240       Principal
     03/14/00           Pharmaceuticals   and carboplatin vs.                     Investigator
                                          carboplatin alone in
                                          patients with stage
                                          III ovarian cancer
     8/1/97-7/31/99     NIH               Hyperthermia and        $ 1,832,501     Co-
                                          Perfusion Effects in                    Investigator
                                          Cancer Therapy
     5/28/97-12/31/98   Smithkline        Oral Topotecan          $ 81, 600       Principal
                        Beecham           Single Agent for 5                      Investigator
                        Pharmaceuticals   days in patients with
                                          ovarian cancer
     01/01/93-          National Cancer   Comprehensive           $ 4,442,597     Program        10%
     12/31/98           Institute         Cancer Center Core                      Director
                                          Support Grant
     06/01/94 -         National Cancer   Autologous Bone         $641,613        Investigator   10%


                                                                                                      36
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 57 of 94 PageID:
                                   43358


     03/31/97     Institute         Marrow
                                    Transplantation in
                                    Breast and Ovarian
                                    Cancer: Project IB
     03/15/96-    Ethicon, Inc      An Open,              $ 4,000           Principal
     05/30/96                       Controlled, Rand,                       Investigator
                                    Multicenter,
                                    Evaluation of Dyed
                                    Monocryl
                                    (Poliglecaprone 25)
                                    Synthetic
                                    Absorbable Suture
                                    as Compared to
                                    Surgical Gut
                                    (Chromic)
                                    Absorbable Suture
     1987-1996    American          Clinical Oncology     $ 20,000          Principal      5%
                  Cancer Society    Fellowship            (Direct)          Investigator
     10/01/92-    Centocor, Inc.    CA125 Post-Market     $ 8,750           Principal      5%
     09/30/94                       Evaluation                              Investigator
     12/15/93-    Smith-Kline       Phase III Topotecan   $ 37,500          Principal      5%
     09/21/94     Beecham           versus Taxol in                         Investigator
                  Pharmaceutical    Women with
                                    Advanced Ovarian
                                    Carcinoma
     12/15/93-    Smith-Kline       II Topotecan, Given   $ 37,500          Principal      10%
     08/14/94     Beecham           as Five Daily Doses                     Investigator
                  Pharmaceutical    Every 21 Days in
                                    Ovarian Cancer
     07/01/89 -   Gynecologic       Gynecologic           $ Contingent on   Co-Principal   30%
     03/31/94     Oncology          Oncology Group,       number of         Investigator
                  Group             Duke University       patients
                                    Medical Center
     01/01/91 –   Organon, Inc.     ORG 2766 as a         $97, 575          Principal      10%
     09/01/93                       Neuroprotector from                     Investigator
                                    Cisplatin
                                    Chemotherapy for
                                    Ovarian Cancer
     02/01/91 -   Organon, Inc.     Decapeptyl                              Principal      10%
     01/31/92                       Treatment of          $100,098          Investigator
                                    Advanced Ovarian
                                    Cancer (Phase II
                                    Trial)
     11/01/90-    Cytogen, Inc.     111In-CYT-103         $ 124,000         Principal      10%
     10/31/91                       Oncoprobe                               Investigator
                                    Evaluation of
                                    Ovarian Cancer
     07/01/86-    National          Avoidable Mortality   $ 4,647,291       Co-            10%
     06/30/91     Institutes of     from Cancers in                         Investigator
                  Health            Black Populations
     06/01/87 -   Public Health     Improved              $162,804          Co-Principal   10%
     05/31/89     Service           Instrumentation for   (Direct)          Investigator
                                    the Diagnosis of
                                    Venous Thrombosis
     05/01/88 -   National Cancer   Gynecologic           $97,073           Co-Principal   10%


                                                                                                37
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 58 of 94 PageID:
                                   43359


     04/30/89               Institute          Oncology Group,           (Direct)    Investigator
                                               Duke University
                                               Medical Center
     01/01/88 -             Centocor, Inc.     Evaluation of the         $ 20,000    Co-Principal     5%
     12/30/88                                  Safety and                (Direct)    Investigator
                                               Preliminary
                                               Diagnostic
                                               Accuracy
                                               of IV Administered
                                               Indium-111-labeled
                                               OC-125 Monoclonal
                                               Antibody in Patients
                                               with Carcinoma of
                                               the Ovary

     01/01/88 -             Centocor, Inc.      Evaluation of the        $ 40,000    Co-Principal     5%
     12/30/88                                   Safety and               (Direct)    Investigator
                                                Preliminary
                                                Diagnostic
                                                Accuracy
                                                of IV Administered
                                                Indium-111-labeled
                                                OV-TL3
                                                Monoclonal
                                                Antibody in Patients
                                                with Carcinoma of
                                                the Ovary
     05/01/85-              National Cancer     Illinois Cancer          $ 21,000    Co-Principal     10%
     04/30/87               Insitute            Council -                (Direct)    Investigator
                                                Gynecologic
                                                Oncology Group
     07/01/81-              American            Junior Faculty           $ 35,000    Principal        30%
     06/30/84               Cancer Society      Clinical Fellowship                  Investigator
     01/01/83-              Trent               In-vitro                 $ 1,000     Principal        5%
     12/31/83               Foundation          chemotherapy                         Investigator
                                                sensitivity testing of
                                                ovarian carcinoma


     PROFESSIONAL SERVICE

     To discipline:

         A. National/International


        2018             President, Council of University Chairs of ObGyn (CUCOG)
        2016              President Elect: Council of University Chairs of ObGyn (CUCOG)
                  2016    Vice President: Bayard Carter Society (Duke University ObGyn Alumni)
                  2016    Member, ACOG Grievance Committee
                  2016    Member, American College of Surgeons, Commission on Cancer
                  2016    American College of Obstetricians and Gynecologists)
                  2016

        2015              Secretary-Treasurer: Council of University Chairs of ObGyn (CUCOG)
                  2015    American College of Surgeons Board of Governors. ACOG Representative (alternate)

                                                                                                             38
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 59 of 94 PageID:
                                   43360



       2014
              2014   Chair, External Site Visit Committee, Department of Obstetrics and Gynecology, Penn State
              2014   University College of Medicine, Department of Obstetrics and Gynecology Member,
                     CUCOG Executive Board
       2011
              2011   Member, American College of Surgeons Advisory Committee (ObGyn)
              2011   Member, CUCOG Executive Committee
              2011   Chair, ACOG Committee on Gynecologic Practice
                     Chair, SGO Nominating Committee
       2010-2013
        2010-2013    Immediate Past President, SGO
        2010-2013    Member, ACOG Executive Board (Representing the Society of Gynecologic Oncology)
        2011-2013    Chair, Committee on Gynecologic Practice, ACOG
       2007 -2010    Member, Education/Research Committee, Society of Pelvic Surgeons
       1988- 2005    Board Examiner: Obstetrics and Gynecology , ABOG
         2010-2011   Vice-Chair, Committee on Gynecologic Practice, ACOG
              2010   President, Society of Gynecologic Oncologists
         2009-2010   Editorial Board, Precis, Gynecology, ACOG
                     Program Chair, Society of Pelvic Surgeons

       2008
        2008-2010    Committee on Gynecologic Practice, ACOG
             2008    President Elect II, Society of Gynecologic Oncologists
             2008    Chair, Membership Committee. Society of Pelvic Surgeons
        2007-2008    Vice President, Society of Gynecologic Oncologists

       2007
              2007   Editorial Board: Precis, Oncology, ACOG
              2007   SGO Executive Council, Society of Gynecologic Oncologists
              2007   Chair, Task Force to select Editor and Chief, Gynecologic Oncology, Society of
                     Gynecologic Oncologists
              2007   Co-Chair, Strategic Planning Committee, Society of Gynecologic Oncologists
              2007   Member, By-laws Committee, Society of Gynecologic Oncologists

       2005
              2005   NC Breast and Cervical Cancer Control Program’s (BCCCP) Medical Advisory
                     Committee, North Carolina Department of Environment, Health, and Natural Resources
             2005    Member, Clinical Cancer Committee, Moses Cone Health System
             2005    Director, Gynecologic Oncology Program, Moses Cone Health System
             2005    Member, Cancer Center Executive Committee, Moses Cone Health System
        1998-2005    Member, Executive Committee Cancer Center Clinical Service Unit, Duke University
        1998-2005    Co-Medical Director, Surgical Oncology Clinic, Duke University
        1992-2005    Member, Operating Room Committee, Duke University
        1991-2005    Principal Investigator, Duke University, Gynecologic Oncology Group
        1987-2005    Director of Gynecologic Oncology Fellowship Program (Duke Univ), ABOG
        1987-2005    Director, Gynecologic Oncology Program, Duke Comprehensive Cancer Center, Duke
                     University
        1987-2005    Member, Steering Committee Strategic Planning Task Force, Duke Comprehensive
                     Cancer Center, Duke University
        1987-2005    Member, Executive Committee, Duke Comprehensive Cancer Center, Duke University

       2003
              2003   Nominating Committee, Society of Gynecologic Oncologists
              2003   President and Program Chairman, Mid Atlantic Gynecologic Oncology Society


                                                                                                       39
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 60 of 94 PageID:
                                   43361


       2002
              2002   President-Elect, Mid Atlantic Gynecologic Oncology Society
              2002   Member, Membership Committee, Society of Pelvic Surgeons
              2002   Member, Oncology Strategic Planning Council, Duke University

       2001
              2001   Editorial Board: Precis, Oncology, ACOG
              2001   Board Examiner: Gynecologic Oncology, ABOG
       2000
             2000    Member, Nominating Committee (AGOS Foundation)
             2000    Program Chairman (Annual Meeting), Mid Atlantic Gynecologic Oncology Society
        1994-2000    Member, Education Committee, Society of Gynecologic Oncologists

       1999
        1996-1999    Member, Fellowship Committee, AGOS

       1998
        1994-1998    Council Member, Society of Gynecologic Oncologists
        1990-1998    Ovarian Cancer Committee, Gynecologic Oncology Group

       1997
        1993-1997    Editorial Board Member, Duke Cancer Report, Duke University
        1993-1997    Committee on Gynecologic Practice, ACOG
        1993-1997    Chairman, Committee on Gynecologic Oncology Practice, ACOG
        1993-1997    ACOG Liaison Representative to the Society of Gynecologic Oncologists
        1994-1997    Member, Committee on Clinical Practice, Society of Gynecologic Oncologists

       1995
        1994-1995    Chairman, 1995 Program Committee, Society of Gynecologic Oncologists

       1994
        1993-1994    Ad hoc Council Member, Society of Gynecologic Oncologists
        1993-1994    Ad hoc Committee on Clinical Practice Policy Development Society of Gynecologic
                     Oncologists
              1994   Society of Pelvic Surgeons

       1993
        1991-1993    Chairman, Gynecology Committee, North Carolina OB/GYN Society
        1991-1993    Member, Professional Activities Committee, North Carolina OB/GYN Society
             1993    Medical Director, Duke North Hospital, 5900 Unit, Duke University
             1993    Fellow, American Gynecological and Obstetrical Society
             1993    Member, Ad hoc Committee to Define Criteria for Tenure in Clinical Medicine , Duke
                     University
              1993   Department of Surgery Chairman Search Committee, Duke University

       1992
        1990-1992    Member, Task Force on Cervical Cancer, Chairman, Subcommittee on Impact of
                     Appropriate Follow-up Care, North Carolina Department of Environment, Health, and
                     Natural Resources

       1991
        1987-1991    Co-Principal Investigator, Duke University Grant, Gynecologic Oncology Group
        1987-1991    Committee on Technical Bulletins, ACOG
             1991    Board Examiner: Gynecologic Oncology, ABOG
             1991    Member, Director of Surgical Pathology Search Committee, Duke University


                                                                                                       40
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 61 of 94 PageID:
                                   43362


       1990
             1990    Member, Department of Pathology Chairman Search Committee, Duke University
        1982-1990    Gynecologic Management Committee, Gynecologic Oncology Group

       1989
              1989   Fellow, American College of Surgeons

       1988
              1988   Mid-Atlantic Gynecologic Oncology Society
              1988   Southern Obstetrical and Gynecological Seminar
              1988   International Gynecologic Cancer Society
              1988   Mid-Atlantic Gynecologic Oncology Society
              1988   Southern Obstetrical and Gynecological Seminar

       1987
        1985-1987    Chicago Medical Society
        1985-1987    Illinois Cancer Council
        1985-1987    Illinois State Medical Society
        1985-1987    Chicago Association of Gynecologic Oncologists
             1987    North Carolina Medical Society
             1987    North Carolina Obstetrical and Gynecological Society
             1987    American Society of Clinical Oncologists

       1986
              1986   Chicago Gynecological Society

       1985
        1982-1985    Co-Principal Investigator, Duke University Grant, Gynecologic Oncology Group
             1985    Central Association of Obstetricians and Gynecologists
             1985    Central Association of Obstetricians and Gynecologists
             1985    American Medical Association

       1982
              1982   Gynecologic Oncology Group
              1982   Society of Gynecologic Oncologists
              1982   Fellow, American College of Obstetricians and Gynecologists

       1979
              1979   Piedmont Obstetrical and Gynecological Society
              1979   Bayard Carter Society of Obstetricians and Gynecologists
              1979   Junior Fellow Section Chairman, ACOG

       1978
              1978   Junior Fellow Section Co-Chairman, ACOG

       1977
              1977   Junior Fellow Section Program Chairman, ACOG


        B. Within UNC-Chapel Hill

       2018-2021 Member, School of Medicine Promotions and Tenure
       Committee
       2013-present Member, UNC Hospitals Committee of Perioperative Leaders
       2011-present Member, Physicians and Associates Executive Committee
                    Member, P&A Finance and Compensation Committee
                    Member, P&A Committee on Payer Relations
                                                                                                    41
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 62 of 94 PageID:
                                   43363


       2009-present Member, Strategic Planning Committee: Hillsboro Hospital




                                                                               42
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 63 of 94 PageID:
                                   43364


       2009-present Member, Strategic Planning Committee UNC HCS
       2008-present Member, Dean’s Advisory Committee on Part-Time Tenure Track Positions
       2008-present Member Geographic Strategic Planning Committee
       2008-present Member UNC Strategic Planning Committee: Outpatient Surgery
       2008-present Member UNC Strategic Planning Committee: Oncology
       2007-present Member, Sheps Center Advisory Board
       2007-present Member, Center for Women’s Health Research Advisory Board
       2007-present Team Leader (Attending Physicians’ Experience) UNC Hospital Commitment to Caring
       2006-present Medical Director, NC Women’s Hospital Ambulatory Services
       2005-present Dean’s Advisory Committee
       2005-present UNC Hospital Executive Committee
       2005-present Physician and Chief, North Carolina Women’s Hospital
       2005-present Member, Physician and Associates Board
       2005-present Member, UNC Lineberger Cancer Center
       2006, 2007 Chair, Data Safety Monitoring Board: An International Multi-Center Phase III Study of
                     Chemoradiotherapy versus chemoratiotherapy plusvhyperthermia for locally advanced
                     cervical


     Editorial Board Member

        1994-2004       Postgraduate Obstetrics and Gynecology
        2003            Précis, Oncology, Second Edition
        1995-2001       Associate Editor, Journal of Gynecologic Techniques
        1994-2000       Gynecologic Oncology


     Journal Reviewer

          Obstetrics and Gynecology
          New England Journal of Medcine
          American Journal of Obstetrics and Gynecology
          Journal of the American Medical Association (JAMA)
             Annals of Internal Medicine
             Pharmacotherapy
             Fertility and Sterility
             Gynecologic Oncology
             Cancer
             International Journal of Gynecology and Obstetrics
             Journal of Pelvic Surgery




                                                                                                      43
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 64 of 94 PageID:
                                   43365




                        Exhibit B
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 65 of 94 PageID:
                                    43366


“A Survey of the Long-Term Effects of Talc and Kaolin Pleurodesis.” British Journal of Diseases of
     the Chest 73 (1979): 285–88. https://doi.org/10.1016/0007-0971(79)90054-8.
Acencio, Milena M. P., Evaldo Marchi, Lisete R. Teixeira, Bruna Rocha Silva, Juliana Sanchez Silva,
     Carlos Sergio Rocha Silva, Vanessa Adelia Alvarenga, Leila Antonangelo, Francisco Suso
     Vargas, and Vera Luiza Capelozzi. “Talc Particles and Pleural Mesothelium Interface Modulate
     Apoptosis and Inflammation.” Pathology 46, no. S2 (2014): S76.
Acheson, E D, M J Gardner, E C Pippard, and L P Grime. “Mortality of Two Groups of Women Who
     Manufactured Gas Masks from Chrysotile and Crocidolite Asbestos: A 40-Year Follow-Up.”
     British Journal of Industrial Medicine 39, no. 4 (November 1982): 344–48.
Akhtar, Mohd Javed, Maqusood Ahamed, M.A. Majeed Khan, Salman A. Alrokayan, Iqbal Ahmad,
     and Sudhir Kumar. “Cytotoxicity and Apoptosis Induction by Nanoscale Talc Particles from
     Two Different Geographical Regions in Human Lung Epithelial Cells.” Environmental
     Toxicology 29 (2014): 394–406. https://doi.org/10.1002/tox.21766.
Akhtar, Mohd Javed, Sudhir Kumar, Ramesh Chandra Murthy, Mohd Ashquin, Mohd Imran Khan,
     Govil Patil, and Iqbal Ahmad. “The Primary Role of Iron-Mediated Lipid Peroxidation in the
     Differential Cytotoxicity Caused by Two Varieties of Talc Nanoparticles on A549 Cells and
     Lipid Peroxidation Inhibitory Effect Exerted by Ascorbic Acid.” Toxicology in Vitro: An
     International Journal Published in Association with BIBRA 24, no. 4 (June 2010): 1139–47.
     https://doi.org/10.1016/j.tiv.2010.03.002.
American Cancer Society. “Key Statistics for Ovarian Cancer,” n.d.
     https://www.cancer.org/cancer/ovarian-cancer/about/key-statistics.html.
———. “What Is Ovarian Cancer?,” n.d. https://www.cancer.org/cancer/ovarian-cancer/about/what-
     is-ovarian-cancer.html.
Anderson, Garnet L., Howard L. Judd, Andrew M. Kaunitz, David H. Barad, Shirley A. A. Beresford,
     Mary Pettinger, James Liu, S. Gene McNeeley, Ana Maria Lopez, and Women’s Health
     Initiative Investigators. “Effects of Estrogen plus Progestin on Gynecologic Cancers and
     Associated Diagnostic Procedures: The Women’s Health Initiative Randomized Trial.” JAMA
     290, no. 13 (October 1, 2003): 1739–48. https://doi.org/10.1001/jama.290.13.1739.
Antoniou, A., P. D. P. Pharoah, S. Narod, H. A. Risch, J. E. Eyfjord, J. L. Hopper, N. Loman, et al.
     “Average Risks of Breast and Ovarian Cancer Associated with BRCA1 or BRCA2 Mutations
     Detected in Case Series Unselected for Family History: A Combined Analysis of 22 Studies.”
     American Journal of Human Genetics 72, no. 5 (May 2003): 1117–30.
Arellano-Orden, Elena, Auxiliadora Romero-Falcon, Jose Martin Juan, Manuel Ocana Jurado,
     Francisco Rodriguez-Panadero, and Ana Montes-Worboys. “Small Particle-Size Talc Is
     Associated with Poor Outcome and Increased Inflammation in Thoracoscopic Pleurodesis.”
     Respiration 86 (2013): 201–9. https://doi.org/10.1159/000342042.
Armstrong, Deborah K., Brian Bundy, Lari Wenzel, Helen Q. Huang, Rebecca Baergen, Shashikant
     Lele, Larry J. Copeland, Joan L. Walker, Robert A. Burger, and Gynecologic Oncology Group.
     “Intraperitoneal Cisplatin and Paclitaxel in Ovarian Cancer.” The New England Journal of
     Medicine 354, no. 1 (January 5, 2006): 34–43. https://doi.org/10.1056/NEJMoa052985.
“ATSDR - Toxicological Profile: Asbestos.” Accessed August 16, 2018.
     https://www.atsdr.cdc.gov/toxprofiles/tp.asp?id=30&tid=4.
Baldwin, Lauren A., Bin Huang, Rachel W. Miller, Thomas Tucker, Scott T. Goodrich, Iwona
     Podzielinski, Christopher P. DeSimone, Fred R. Ueland, John R. van Nagell, and Leigh G.
     Seamon. “Ten-Year Relative Survival for Epithelial Ovarian Cancer:” Obstetrics & Gynecology
     120, no. 3 (September 2012): 612–18. https://doi.org/10.1097/AOG.0b013e318264f794.



                                                    1
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 66 of 94 PageID:
                                    43367


Balkwill, Fran, and Alberto Mantovani. “Inflammation and Cancer: Back to Virchow?” The Lancet
     357, no. 9255 (February 2001): 539–45. https://doi.org/10.1016/S0140-6736(00)04046-0.
Beck, B. D., H. A. Feldman, J. D. Brain, T. J. Smith, M. Hallock, and B. Gerson. “The Pulmonary
     Toxicity of Talc and Granite Dust as Estimated from an in Vivo Hamster Bioassay.” Toxicology
     and Applied Pharmacology 87, no. 2 (February 1987): 222–34.
Begg, Melissa D., and Dana March. “Cause and Association: Missing the Forest for the Trees.”
     American Journal of Public Health 108, no. 5 (May 2018): 620.
     https://doi.org/10.2105/AJPH.2018.304366.
Belotte, Jimmy, Nicole M. Fletcher, Awoniyi O. Awonuga, Mitchell Alexis, Husam M. Abu-Soud,
     Ghassan M. Saed, Michael P. Diamond, and Mohammed G. Saed. “The Role of Oxidative Stress
     in the Development of Cisplatin Resistance in Epithelial Ovarian Cancer.” Reproductive
     Sciences 21, no. 4 (2014): 503–8. https://doi.org/10.1177/1933719113503403.
Belotte, Jimmy, Nicole M. Fletcher, Mohammed G. Saed, Mohammed S. Abusamaan, Gregory
     Dyson, Michael P. Diamond, and Ghassan M. Saed. “A Single Nucleotide Polymorphism in
     Catalase Is Strongly Associated with Ovarian Cancer Survival.” PloS One 10, no. 8 (2015).
     https://doi.org/e0135739. doi:10.1371/journal. pone.0135739.
Berge, Wera, Kenneth Mundt, Hung Luu, and Paolo Boffetta. “Genital Use of Talc and Risk of
     Ovarian Cancer: A Meta-Analysis.” European Journal of Cancer Prevention, January 2017, 1.
     https://doi.org/10.1097/CEJ.0000000000000340.
———. “Genital Use of Talc and Risk of Ovarian Cancer: A Meta-Analysis.” European Journal of
     Cancer Prevention: The Official Journal of the European Cancer Prevention Organisation
     (ECP) 27, no. 3 (2018): 248–57. https://doi.org/10.1097/CEJ.0000000000000340.
Berry, G., M. L. Newhouse, and J. C. Wagner. “Mortality from All Cancers of Asbestos Factory
     Workers in East London 1933-80.” Occupational and Environmental Medicine 57, no. 11
     (November 2000): 782–85.
Bertolotti, Marinella, Daniela Ferrante, Dario Mirabelli, Mario Botta, Marinella Nonnato, Annalisa
     Todesco, Benedetto Terracini, and Corrado Magnani. “[Mortality in the cohort of the asbestos
     cement workers in the Eternit plant in Casale Monferrato (Italy)].” Epidemiologia E Prevenzione
     32, no. 4–5 (October 2008): 218–28.
Blank, M M, N Wentzensen, M A Murphy, A Hollenbeck, and Y Park. “Dietary Fat Intake and Risk
     of Ovarian Cancer in the NIH-AARP Diet and Health Study.” British Journal of Cancer 106, no.
     3 (January 31, 2012): 596–602. https://doi.org/10.1038/bjc.2011.572.
Blount, A M. “Amphibole Content of Cosmetic and Pharmaceutical Talcs.” Environmental Health
     Perspectives 94 (August 1991): 225–30.
Bluemel, Piza, and Zischka-Konorsa, W. “Animal experimental investigations of tissue reactions to
     starch and talcum powder after intraperitoneal application.” Wiener klinische Wochenschrift 74,
     no. 1 (January 1962).
Blumenkrantz, M. J., N. Gallagher, R. A. Bashore, and H. Tenckhoff. “Retrograde Menstruation in
     Women Undergoing Chronic Peritoneal Dialysis.” Obstetrics and Gynecology 57, no. 5 (May
     1981): 667–70.
Boorman, G. A., and J. C. Seely. “The Lack of an Ovarian Effect of Lifetime Talc Exposure in
     F344/N Rats and B6C3F1 Mice.” Regulatory Toxicology and Pharmacology: RTP 21, no. 2
     (April 1995): 242–43. https://doi.org/10.1006/rtph.1995.1035.
Booth, M., V. Beral, and P. Smith. “Risk Factors for Ovarian Cancer: A Case-Control Study.” British
     Journal of Cancer 60, no. 4 (October 1989): 592–98.




                                                    2
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 67 of 94 PageID:
                                    43368


Bottazzi, Barbara, Elio Riboli, and Alberto Mantovani. “Aging, Inflammation and Cancer.” Seminars
     in Immunology, November 5, 2018. https://doi.org/10.1016/j.smim.2018.10.011.
Bunderson-Schelvan, Melisa, Jean C. Pfau, Robert Crouch, and Andrij Holian. “Nonpulmonary
     Outcomes of Asbestos Exposure.” Journal of Toxicology and Environmental Health. Part B,
     Critical Reviews 14, no. 1–4 (2011): 122–52. https://doi.org/10.1080/10937404.2011.556048.
Burn, John, Anne-Marie Gerdes, Finlay Macrae, Jukka-Pekka Mecklin, Gabriela Moeslein, Sylviane
     Olschwang, Diane Eccles, et al. “Long-Term Effect of Aspirin on Cancer Risk in Carriers of
     Hereditary Colorectal Cancer: An Analysis from the CAPP2 Randomised Controlled Trial.”
     Lancet (London, England) 378, no. 9809 (December 17, 2011): 2081–87.
     https://doi.org/10.1016/S0140-6736(11)61049-0.
Buz’Zard, Amber R., and Benjamin H. S. Lau. “Pycnogenol® Reduces Talc-Induced Neoplastic
     Transformation in Human Ovarian Cell Cultures.” Phytotherapy Research 21, no. 6 (June 2007):
     579–86. https://doi.org/10.1002/ptr.2117.
Caldwell, Carlyle G., White Thomas Aubrey, William L. George, and James J. Eberl. Medical dusting
     powder. United States US2626257A, filed May 21, 1952, and issued January 20, 1953.
     https://patents.google.com/patent/US2626257A/en?q=medical&q=dusting+powder&oq=medical
     +dusting+powder.
Camargo, M. Constanza, Leslie T. Stayner, Kurt Straif, Margarita Reina, Umaima Al-Alem, Paul A.
     Demers, and Philip J. Landrigan. “Occupational Exposure to Asbestos and Ovarian Cancer: A
     Meta-Analysis.” Environmental Health Perspectives 119, no. 9 (September 2011): 1211–17.
     https://doi.org/10.1289/ehp.1003283.
Carr, C.J. “Talc: Consumer Uses and Health Perspectives” 21 (1995): 211–15.
Chan, Andrew T., Edward L. Giovannucci, Jeffrey A. Meyerhardt, Eva S. Schernhammer, Gary C.
     Curhan, and Charles S. Fuchs. “Long-Term Use of Aspirin and Nonsteroidal Anti-Inflammatory
     Drugs and Risk of Colorectal Cancer.” JAMA 294, no. 8 (August 24, 2005): 914–23.
     https://doi.org/10.1001/jama.294.8.914.
Chang, Che-Jui, Yu-Kang Tu, Pau-Chung Chen, and Hsiao-Yu Yang. “Occupational Exposure to
     Talc Increases the Risk of Lung Cancer: A Meta-Analysis of Occupational Cohort Studies.”
     Canadian Respiratory Journal, 2017. https://doi.org/10.1155/2017/1270608.
Chang, Stella, and Harvey A. Risch. “Perineal Talc Exposure and Risk of Ovarian Carcinoma.”
     Cancer 79, no. 12 (June 15, 1997): 2396–2401. https://doi.org/10.1002/(SICI)1097-
     0142(19970615)79:12<2396::AID-CNCR15>3.0.CO;2-M.
Chen, F., K. Gaitskell, M. J. Garcia, A. Albukhari, J. Tsaltas, and A. A. Ahmed. “Serous Tubal
     Intraepithelial Carcinomas Associated with High-Grade Serous Ovarian Carcinomas: A
     Systematic Review.” BJOG: An International Journal of Obstetrics and Gynaecology 124, no. 6
     (May 2017): 872–78. https://doi.org/10.1111/1471-0528.14543.
Chen, Lee-May, and Jonathan S Berek. “Overview of Epithelial Carcinoma of the Ovary, Fallopian
     Tube, and Peritoneum.” UpToDate, 2018.
Chen, L-M, et al. “Epithelial Carcinoma of the Ovary, Fallopian Tube, and Peritoneum: Epidemiology
     and Risk Factors - UpToDate,” 2018. https://www.uptodate.com/contents/epithelial-carcinoma-
     of-the-ovary-fallopian-tube-and-peritoneum-epidemiology-and-risk-
     factors?search=Epithelial%20carcinoma%20of%20the%20ovary,%20fallopian%20tube,%20and
     %20peritoneum:%20Epidemiology%20and%20risk%20factors&source=search_result&selected
     Title=1~150&usage_type=default&display_rank=1.
Chen, Xi, Gerd A. Müller, Marianne Quaas, Martin Fischer, Namshik Han, Benjamin Stutchbury,
     Andrew D. Sharrocks, and Kurt Engeland. “The Forkhead Transcription Factor FOXM1



                                                  3
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 68 of 94 PageID:
                                    43369


     Controls Cell Cycle-Dependent Gene Expression through an Atypical Chromatin Binding
     Mechanism.” Molecular and Cellular Biology 33, no. 2 (January 2013): 227–36.
     https://doi.org/10.1128/MCB.00881-12.
Chen, Y., P. C. Wu, J. H. Lang, W. J. Ge, P. Hartge, and L. A. Brinton. “Risk Factors for Epithelial
     Ovarian Cancer in Beijing, China.” International Journal of Epidemiology 21, no. 1 (February
     1992): 23–29.
Chien, Jeremy, Hugues Sicotte, Jian-Bing Fan, Sean Humphray, Julie M. Cunningham, Kimberly R.
     Kalli, Ann L. Oberg, et al. “TP53 Mutations, Tetraploidy and Homologous Recombination
     Repair Defects in Early Stage High-Grade Serous Ovarian Cancer.” Nucleic Acids Research 43,
     no. 14 (August 18, 2015): 6945–58. https://doi.org/10.1093/nar/gkv111.
Chittenden, B. G., G. Fullerton, A. Maheshwari, and S. Bhattacharya. “Polycystic Ovary Syndrome
     and the Risk of Gynaecological Cancer: A Systematic Review.” Reproductive Biomedicine
     Online 19, no. 3 (September 2009): 398–405.
Cibula, D., M. Widschwendter, O. Májek, and L. Dusek. “Tubal Ligation and the Risk of Ovarian
     Cancer: Review and Meta-Analysis.” Human Reproduction Update 17, no. 1 (January 1, 2011):
     55–67. https://doi.org/10.1093/humupd/dmq030.
Cibula, David, Martin Widschwendter, Michael Zikan, and Ladislav Dusek. “Underlying Mechanisms
     of Ovarian Cancer Risk Reduction after Tubal Ligation.” Acta Obstetricia Et Gynecologica
     Scandinavica 90, no. 6 (June 2011): 559–63. https://doi.org/10.1111/j.1600-0412.2011.01114.x.
CIMBA, Georgia Chenevix-Trench, Roger L Milne, Antonis C Antoniou, Fergus J Couch, Douglas F
     Easton, and David E Goldgar. “An International Initiative to Identify Genetic Modifiers of
     Cancer Risk in BRCA1 and BRCA2 Mutation Carriers: The Consortium of Investigators of
     Modifiers of BRCA1 and BRCA2 (CIMBA).” Breast Cancer Research 9, no. 2 (December
     2007). https://doi.org/10.1186/bcr1670.
Cohen, Samuel M., and Lora L. Arnold. “Chemical Carcinogenesis.” Toxicological Sciences 120, no.
     suppl_1 (March 1, 2011): S76–92. https://doi.org/10.1093/toxsci/kfq365.
Colditz, Graham A. “Cancer Prevention.” UpToDate, 2018.
Collaborative Group on Epidemiological Studies of Ovarian Cancer, V. Beral, R. Doll, C. Hermon, R.
     Peto, and G. Reeves. “Ovarian Cancer and Oral Contraceptives: Collaborative Reanalysis of
     Data from 45 Epidemiological Studies Including 23,257 Women with Ovarian Cancer and
     87,303 Controls.” Lancet 371, no. 9609 (January 26, 2008): 303–14.
     https://doi.org/10.1016/S0140-6736(08)60167-1.
Collaborative Group On Epidemiological Studies Of Ovarian Cancer, V. Beral, K. Gaitskell, C.
     Hermon, K. Moser, G. Reeves, and R. Peto. “Menopausal Hormone Use and Ovarian Cancer
     Risk: Individual Participant Meta-Analysis of 52 Epidemiological Studies.” Lancet (London,
     England) 385, no. 9980 (May 9, 2015): 1835–42. https://doi.org/10.1016/S0140-6736(14)61687-
     1.
Committee on Practice Bulletins–Gynecology, Committee on Genetics, Society of Gynecologic
     Oncology. “Practice Bulletin No 182: Hereditary Breast and Ovarian Cancer Syndrome.”
     Obstetrics and Gynecology 130, no. 3 (2017): e110–26.
     https://doi.org/10.1097/AOG.0000000000002296.
Compton, Sarah A., Sezgin Ozgür, and Jack D. Griffith. “Ring-Shaped Rad51 Paralog Protein
     Complexes Bind Holliday Junctions and Replication Forks as Visualized by Electron
     Microscopy.” The Journal of Biological Chemistry 285, no. 18 (April 30, 2010): 13349–56.
     https://doi.org/10.1074/jbc.M109.074286.




                                                   4
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 69 of 94 PageID:
                                    43370


Cook, Linda S., Mary L. Kamb, and Noel S. Weiss. “Perineal Powder Exposure and the Risk of
     Ovarian Cancer.” American Journal of Epidemiology 145, no. 5 (March 1, 1997): 459–65.
Cook, LS. “Erratum in ‘Perineal Powder Exposure and the Risk of Ovarian Cancer’.” American
     Journal of Epidemiology 148, no. 410 (1997).
Coussens, Lisa M., and Zena Werb. “Inflammation and Cancer.” Nature 420, no. 6917 (December 19,
     2002): 860–67. https://doi.org/10.1038/nature01322.
Cralley, L. J., M. M. Key, D. H. Groth, W. S. Lainhart, and R. M. Ligo. “Fibrous and Mineral Content
     of Cosmetic Talcum Products.” American Industrial Hygiene Association Journal 29, no. 4
     (August 1968): 350–54. https://doi.org/10.1080/00028896809343015.
Cramer, D. W. “Perineal Talc Exposure and Subsequent Epithelial Ovarian Cancer: A Case-Control
     Study.” Obstetrics and Gynecology 94, no. 1 (July 1999): 160–61.
Cramer, D. W., R. F. Liberman, L. Titus-Ernstoff, W. R. Welch, E. R. Greenberg, J. A. Baron, and B.
     L. Harlow. “Genital Talc Exposure and Risk of Ovarian Cancer.” International Journal of
     Cancer. Journal International Du Cancer 81, no. 3 (May 5, 1999): 351–56.
Cramer, D. W., W. R. Welch, R. E. Scully, and C. A. Wojciechowski. “Ovarian Cancer and Talc: A
     Case-Control Study.” Cancer 50, no. 2 (July 15, 1982): 372–76.
Cramer, Daniel W., Linda Titus-Ernstoff, John R. McKolanis, William R. Welch, Allison F. Vitonis,
     Ross S. Berkowitz, and Olivera J. Finn. “Conditions Associated with Antibodies Against the
     Tumor-Associated Antigen MUC1 and Their Relationship to Risk for Ovarian Cancer.” Cancer
     Epidemiology Biomarkers & Prevention 14, no. 5 (May 1, 2005): 1125–31.
     https://doi.org/10.1158/1055-9965.EPI-05-0035.
Cramer, Daniel W., Allison F. Vitonis, Kathryn L. Terry, William R. Welch, and Linda J. Titus. “The
     Association between Talc Use and Ovarian Cancer: A Retrospective Case-Control Study in Two
     US States.” Epidemiology (Cambridge, Mass.), December 17, 2015.
     https://doi.org/10.1097/EDE.0000000000000434.
———. “The Association Between Talc Use and Ovarian Cancer: A Retrospective Case-Control
     Study in Two US States.” Epidemiology (Cambridge, Mass.) 27, no. 3 (May 2016): 334–46.
     https://doi.org/10.1097/EDE.0000000000000434.
Cramer, Daniel W., William R. Welch, Ross S. Berkowitz, and John J. Godleski. “Presence of Talc in
     Pelvic Lymph Nodes of a Woman with Ovarian Cancer and Long-Term Genital Exposure to
     Cosmetic Talc.” Obstetrics and Gynecology 110, no. 2 Pt 2 (August 2007): 498–501.
     https://doi.org/10.1097/01.AOG.0000262902.80861.a0.
Cramer, Daniel W., William R. Welch, Robert E. Scully, and Carol A. Wojciechowski. “Ovarian
     Cancer and Talc. A Case-Control Study.” Cancer 50, no. 2 (July 15, 1982): 372–76.
     https://doi.org/10.1002/1097-0142(19820715)50:2<372::AID-CNCR2820500235>3.0.CO;2-S.
Crum, Christopher P, Jonathan Bijron, and Brooke E. Howitt. “Pathogenesis of Ovarian, Fallopian
     Tubal, and Peritoneal Serous Carcinomas.” UpToDate, 2018.
Crusz, Shanthini M., and Frances R Balkwill. “Inflammation and Cancer: Advances and New
     Agents.” Nature Reviews Clinical Oncology 12 (October 2015): 584–96.
     https://doi.org/1l0.1038/nrclinonc.2015.105.
Curtis D. Klaassen, and John Doull. Casarett and Doull’s Toxicology : The Basic Science of Poisons.
     8th Edition. McGraw-Hill Education, 2013.
     https://www.ncbi.nlm.nih.gov/nlmcatalog/101586259.
Danforth, Kim N., Shelley S. Tworoger, Jonathan L. Hecht, Bernard A. Rosner, Graham A. Colditz,
     and Susan E. Hankinson. “Breastfeeding and Risk of Ovarian Cancer in Two Prospective




                                                   5
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 70 of 94 PageID:
                                    43371


     Cohorts.” Cancer Causes & Control: CCC 18, no. 5 (June 2007): 517–23.
     https://doi.org/10.1007/s10552-007-0130-2.
“Deposition & Exhibits of John Hopkins, PhD, MDL No. 2738.” In re: Talcum Power Prod. Liab.
     Litig., August 16, 2018.
“Deposition & Exhibits of Julie Pier, MDL No. 2738.” In re: Talcum Power Prod. Liab. Litig.,
     September 12, 2018.
“Deposition of Alice M. Blount, Ph.D., Circuit Court of the City of St. Louis State of Missouri, Case
     No.: 1522-CC10417-01,” April 13, 2018.
Devaja, Omer. Ovarian Cancer From Pathogenesis to Treatment. IntechOpen, 2018.
Ding, Yuan C., Lesley McGuffog, Sue Healey, Eitan Friedman, Yael Laitman, Shani- Paluch-Shimon,
     Bella Kaufman, et al. “A Nonsynonymous Polymorphism in IRS1 Modifies Risk of Developing
     Breast and Ovarian Cancers in BRCA1 and Ovarian Cancer in BRCA2 Mutation Carriers.”
     Cancer Epidemiology, Biomarkers & Prevention: A Publication of the American Association for
     Cancer Research, Cosponsored by the American Society of Preventive Oncology 21, no. 8
     (August 2012): 1362–70. https://doi.org/10.1158/1055-9965.EPI-12-0229.
Dixon, Suzanne C., Christina M. Nagle, Nicolas Wentzensen, Britton Trabert, Alicia Beeghly-Fadiel,
     Joellen M. Schildkraut, Kirsten B. Moysich, et al. “Use of Common Analgesic Medications and
     Ovarian Cancer Survival: Results from a Pooled Analysis in the Ovarian Cancer Association
     Consortium.” British Journal of Cancer 116, no. 9 (April 25, 2017): 1223–28.
     https://doi.org/10.1038/bjc.2017.68.
Dodson, R. F., M. O’Sullivan, C. J. Corn, and S. P. Hammar. “Quantitative Comparison of Asbestos
     and Talc Bodies in an Individual with Mixed Exposure.” American Journal of Industrial
     Medicine 27, no. 2 (February 1995): 207–15.
D.R. Petterson. “JNJ 000251888,” April 26, 1973.
Dubeau, L., and R. Drapkin. “Coming into Focus: The Nonovarian Origins of Ovarian Cancer.”
     Annals of Oncology: Official Journal of the European Society for Medical Oncology 24 Suppl 8
     (November 2013): viii28–35. https://doi.org/10.1093/annonc/mdt308.
Eberl, J. J., and W. L. George. “Comparative Evaluation of the Effects of Talcum and a New
     Absorbable Substitute on Surgical Gloves.” American Journal of Surgery 75, no. 3 (March
     1948): 493–97.
Egli, G. E., and M. Newton. “The Transport of Carbon Particles in the Human Female Reproductive
     Tract.” Fertility and Sterility 12 (April 1961): 151–55.
Eng, Kevin H., J. Brian Szender, John Lewis Etter, Jasmine Kaur, Samantha Poblete, Ruea-Yea
     Huang, Qianqian Zhu, et al. “Paternal Lineage Early Onset Hereditary Ovarian Cancers: A
     Familial Ovarian Cancer Registry Study.” PLoS Genetics 14, no. 2 (February 2018): e1007194.
     https://doi.org/10.1371/journal.pgen.1007194.
“Expert Report of Michael Crowley, Ph.D., In Re: Talcum Powder Prod. Liab. Litig., MDL No.
     2738,” November 12, 2018.
Fasching, Peter A., Simon Gayther, Leigh Pearce, Joellen M. Schildkraut, Ellen Goode, Falk Thiel,
     Georgia Chenevix-Trench, et al. “Role of Genetic Polymorphisms and Ovarian Cancer
     Susceptibility.” Molecular Oncology 3, no. 2 (April 2009): 171–81.
     https://doi.org/10.1016/j.molonc.2009.01.008.
Fathalla, M. F. “Incessant Ovulation and Ovarian Cancer - a Hypothesis Re-Visited.” Facts, Views &
     Vision in ObGyn 5, no. 4 (2013): 292–97.
———. “Incessant Ovulation--a Factor in Ovarian Neoplasia?” Lancet 2, no. 7716 (July 17, 1971):
     163.



                                                    6
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 71 of 94 PageID:
                                    43372


FDA. “Ltr to Samuel S. Epstein, M.D., RE: Docket Numbers 94P-0420 and FDA-2008-P-0309-0001
     /CP,” April 1, 2017.
Fedak, Kristen M., Autumn Bernal, Zachary A. Capshaw, and Sherilyn Gross. “Applying the
     Bradford Hill Criteria in the 21st Century: How Data Integration Has Changed Causal Inference
     in Molecular Epidemiology.” Emerging Themes in Epidemiology 12, no. 14 (2015).
     https://doi.org/10.1186/s12982-015-0037-4.
“Federal Register Vol. 81, No.243, December 19, 2016 FDA Ban on Surgical Gloves.” Accessed
     August 16, 2018.
     https://www.gpo.gov/fdsys/search/pagedetails.action?collectionCode=FR&browsePath=2016%2
     F12%2F12-
     19%5C%2F2%2FConsumer+Product+Safety+Commission&isCollapsed=true&leafLevelBrowse
     =true&packageId=FR-2016-12-
     19&isDocumentResults=true&ycord=173&isDocumentResults=true&ycord=173.
Ferguson, Lynnette R. “Chronic Inflammation and Mutagenesis.” Mutation Research 690, no. 1–2
     (August 7, 2010): 3–11. https://doi.org/10.1016/j.mrfmmm.2010.03.007.
Fernandes, José Veríssimo, Ricardo Ney Oliveira Cobucci, Carlos André Nunes Jatobá, Thales
     Allyrio Araújo de Medeiros Fernandes, Judson Welber Veríssimo de Azevedo, and Josélio Maria
     Galvão de Araújo. “The Role of the Mediators of Inflammation in Cancer Development.”
     Pathology & Oncology Research 21, no. 3 (July 2015): 527–34. https://doi.org/10.1007/s12253-
     015-9913-z.
Ferrante, Daniela, Marinella Bertolotti, Annalisa Todesco, Dario Mirabelli, Benedetto Terracini, and
     Corrado Magnani. “Cancer Mortality and Incidence of Mesothelioma in a Cohort of Wives of
     Asbestos Workers in Casale Monferrato, Italy.” Environmental Health Perspectives 115, no. 10
     (October 2007): 1401–5. https://doi.org/10.1289/ehp.10195.
Ferrer, Jaume, Juan F. Montes, Maria A. Villarino, Richard W. Light, and José García-Valero.
     “Influence of Particle Size on Extrapleural Talc Dissemination after Talc Slurry Pleurodesis.”
     Chest 122, no. 3 (September 2002): 1018–27.
Fiume, Monice M., Ivan Boyer, Wilma F. Bergfeld, Donald V. Belsito, Ronald A. Hill, Curtis D.
     Klaassen, Daniel C. Liebler, et al. “Safety Assessment of Talc as Used in Cosmetics.”
     International Journal of Toxicology 34, no. 1 suppl (July 1, 2015): 66S-129S.
     https://doi.org/10.1177/1091581815586797.
Fletcher, Nicole M., Jimmy Belotte, Mohammed G. Saed, Ira Memaj, Michael P. Diamond, Robert T.
     Morris, and Ghassan M. Saed. “Specific Point Mutations in Key Redox Enzymes Are Associated
     with Chemoresistance in Epithelial Ovarian Cancer.” Free Radical Biology and Medicine 102
     (2017): 122–32. https://doi.org/10.1016/j.freeradbiomed.2016.11.028.
Fletcher, Nicole M., Zhongliang Jiang, Rouba Ali-Fehmi, Nancy K. Levin, Jimmy Belotte, Michael
     A. Tainsky, Michael P. Diamond, Husam M. Abu-Soud, and Ghassan M. Saed.
     “Myeloperoxidase and Free Iron Levels: Potential Biomarkers for Early Detection and Prognosis
     of Ovarian Cancer.” Cancer Biomarkers 10 (2012 2011): 267–75. https://doi.org/10.3233/CBM-
     2012-0255.
Fletcher, Nicole, Memaj, Ira, and Saed, Ghassan. “Talcum Powder Enhances Oxidative Stress in
     Ovarian Cancer Cells.” Reproductive Sciences, February 28, 2018.
     https://doi.org/10.1177/1933719118759999.
Fletcher, NM, and GM Saed. “Talcum Powder Enhances Cancer Antigen 125 Levels in Ovarian
     Cancer Cells.” Presented at the 65th Meeting of the Society for Reproductive Investigation, San
     Diego, California, 2018.



                                                   7
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 72 of 94 PageID:
                                    43373


Folkins, Ann K., Elke A. Jarboe, Jonathan L. Hecht, Michael G. Muto, and Christopher P. Crum.
     “Chapter 24 - Assessing Pelvic Epithelial Cancer Risk and Intercepting Early Malignancy.” In
     Diagnostic Gynecologic and Obstetric Pathology (Third Edition), 844–64. Philadelphia: Content
     Repository Only!, 2018. https://doi.org/10.1016/B978-0-323-44732-4.00024-8.
Ford, D., D.F. Easton, M. Stratton, S. Narod, D. Goldgar, P. Devilee, D.T. Bishop, et al. “Genetic
     Heterogeneity and Penetrance Analysis of the BRCA1 and BRCA2 Genes in Breast Cancer
     Families.” The American Journal of Human Genetics 62, no. 3 (March 1998): 676–89.
     https://doi.org/10.1086/301749.
Freedman, Ralph S, Michael Deavers, Jinsong Liu, and Ena Wang. “Peritoneal Inflammation – A
     Microenvironment for Epithelial Ovarian Cancer (EOC).” Journal of Translational Medicine 2,
     no. 23 (2004). https://doi.org/10.1186/1479-5876-2-23.
Friebel, Tara M., Susan M. Domchek, and Timothy R. Rebbeck. “Modifiers of Cancer Risk in
     BRCA1 and BRCA2 Mutation Carriers: Systematic Review and Meta-Analysis.” Journal of the
     National Cancer Institute 106, no. 6 (June 2014): dju091. https://doi.org/10.1093/jnci/dju091.
Frost, G. “The Latency Period of Mesothelioma among a Cohort of British Asbestos Workers (1978-
     2005).” British Journal of Cancer 109, no. 7 (October 1, 2013): 1965–73.
     https://doi.org/10.1038/bjc.2013.514.
Galea, Sandro, and Roger D. Vaughan. “Moving Beyond the Cause Constraint: A Public Health of
     Consequence, May 2018.” American Journal of Public Health 108, no. 5 (May 2018): 602–3.
     https://doi.org/10.2105/AJPH.2018.304390.
Gates, Margaret A., Bernard A. Rosner, Jonathan L. Hecht, and Shelley S. Tworoger. “Risk Factors
     for Epithelial Ovarian Cancer by Histologic Subtype.” American Journal of Epidemiology 171,
     no. 1 (January 1, 2010): 45–53. https://doi.org/10.1093/aje/kwp314.
Gates, Margaret A., Shelley S. Tworoger, Kathryn L. Terry, Linda Titus-Ernstoff, Bernard Rosner,
     Immaculata De Vivo, Daniel W. Cramer, and Susan E. Hankinson. “Talc Use, Variants of the
     GSTM1, GSTT1, and NAT2 Genes, and Risk of Epithelial Ovarian Cancer.” Cancer
     Epidemiology, Biomarkers & Prevention : A Publication of the American Association for Cancer
     Research, Cosponsored by the American Society of Preventive Oncology 17, no. 9 (September
     2008): 2436–44. https://doi.org/10.1158/1055-9965.EPI-08-0399.
Genofre, Eduardo H., Francisco S. Vargas, Milena M. P. Acencio, Leila Antonangelo, Lisete R.
     Teixeira, and Evaldo Marchi. “Talc Pleurodesis: Evidence of Systemic Inflammatory Response
     to Small Size Talc Particles.” Respiratory Medicine 103, no. 1 (January 2009): 91–97.
     https://doi.org/10.1016/j.rmed.2008.07.021.
Germani, D., S. Belli, C. Bruno, M. Grignoli, M. Nesti, R. Pirastu, and P. Comba. “Cohort Mortality
     Study of Women Compensated for Asbestosis in Italy.” American Journal of Industrial Medicine
     36, no. 1 (July 1999): 129–34.
Gertig, D. M., D. J. Hunter, D. W. Cramer, G. A. Colditz, F. E. Speizer, W. C. Willett, and S. E.
     Hankinson. “Prospective Study of Talc Use and Ovarian Cancer.” Journal of the National
     Cancer Institute 92, no. 3 (February 2, 2000): 249–52.
Ghio, Andrew J., Joleen M. Soukup, Lisa A. Dailey, Judy H. Richards, Jennifer L. Turi, Elizabeth N.
     Pavlisko, and Victor L. Roggli. “Disruption of Iron Homeostasis in Mesothelial Cells after Talc
     Pleurodesis.” American Journal of Respiratory Cell and Molecular Biology 46, no. 1 (January 1,
     2012): 80–86. https://doi.org/10.1165/rcmb.2011-0168OC.
Gloyne, S. R. “Two Cases of Squamous Carcinoma of the Lung Occurring in Asbestosis.” Tubercle
     17 (1935): 5–10.




                                                   8
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 73 of 94 PageID:
                                    43374


Godard, B., W. D. Foulkes, D. Provencher, J. S. Brunet, P. N. Tonin, A. M. Mes-Masson, S. A.
     Narod, and P. Ghadirian. “Risk Factors for Familial and Sporadic Ovarian Cancer among French
     Canadians: A Case-Control Study.” American Journal of Obstetrics and Gynecology 179, no. 2
     (August 1998): 403–10.
Gonzalez, Kelly D., Katie A. Noltner, Carolyn H. Buzin, Dongqing Gu, Cindy Y. Wen-Fong, Vu Q.
     Nguyen, Jennifer H. Han, et al. “Beyond Li Fraumeni Syndrome: Clinical Characteristics of
     Families with P53 Germline Mutations.” Journal of Clinical Oncology: Official Journal of the
     American Society of Clinical Oncology 27, no. 8 (March 10, 2009): 1250–56.
     https://doi.org/10.1200/JCO.2008.16.6959.
Gonzalez, Nicole L., Katie M. O’Brien, Aimee A. D’Aloisio, Dale P. Sandler, and Clarice R.
     Weinberg. “Douching, Talc Use, and Risk of Ovarian Cancer.” Epidemiology (Cambridge,
     Mass.) 27, no. 6 (2016): 797–802. https://doi.org/10.1097/EDE.0000000000000528.
Goodman, Marc T, Galina Lurie, Pamela J Thompson, Katharine E McDuffie, and Michael E Carney.
     “Association of Two Common Single-Nucleotide Polymorphisms in the CYP19A1 Locus and
     Ovarian Cancer Risk.” Endocrine-Related Cancer 15, no. 4 (December 2008): 1055–60.
     https://doi.org/10.1677/ERC-08-0104.
Gordon, Ronald E., Sean Fitzgerald, and James Millette. “Asbestos in Commercial Cosmetic Talcum
     Powder as a Cause of Mesothelioma in Women.” International Journal of Occupational and
     Environmental Health 20, no. 4 (October 2014): 318–32.
     https://doi.org/10.1179/2049396714Y.0000000081.
Graham, J., and R. Graham. “Ovarian Cancer and Asbestos.” Environmental Research 1, no. 2
     (October 1967): 115–28.
Graham, and Jenkins. “Value of Modified Starch as a Substitute for Talc.” Lancet (London, England)
     1, no. 6708 (March 22, 1952): 590–91.
Green, A., D. Purdie, C. Bain, V. Siskind, P. Russell, M. Quinn, and B. Ward. “Tubal Sterilisation,
     Hysterectomy and Decreased Risk of Ovarian Cancer. Survey of Women’s Health Study Group.”
     International Journal of Cancer. Journal International Du Cancer 71, no. 6 (June 11, 1997):
     948–51.
Grivennikov, Sergei I., Florian R. Greten, and Michael Karin. “Immunity, Inflammation, and
     Cancer.” Cell 140, no. 6 (March 19, 2010): 883–99. https://doi.org/10.1016/j.cell.2010.01.025.
Gross, A. J., and P. H. Berg. “A Meta-Analytical Approach Examining the Potential Relationship
     between Talc Exposure and Ovarian Cancer.” Journal of Exposure Analysis and Environmental
     Epidemiology 5, no. 2 (June 1995): 181–95.
Hall, J. M., M. K. Lee, B. Newman, J. E. Morrow, L. A. Anderson, B. Huey, and M. C. King.
     “Linkage of Early-Onset Familial Breast Cancer to Chromosome 17q21.” Science (New York,
     N.Y.) 250, no. 4988 (December 21, 1990): 1684–89.
Halme, J., M. G. Hammond, J. F. Hulka, S. G. Raj, and L. M. Talbert. “Retrograde Menstruation in
     Healthy Women and in Patients with Endometriosis.” Obstetrics and Gynecology 64, no. 2
     (August 1984): 151–54.
Hamilton, T. C., H. Fox, C. H. Buckley, W. J. Henderson, and K. Griffiths. “Effects of Talc on the
     Rat Ovary.” British Journal of Experimental Pathology 65, no. 1 (February 1984): 101–6.
Hankinson, S. E., D. J. Hunter, G. A. Colditz, W. C. Willett, M. J. Stampfer, B. Rosner, C. H.
     Hennekens, and F. E. Speizer. “Tubal Ligation, Hysterectomy, and Risk of Ovarian Cancer. A
     Prospective Study.” JAMA 270, no. 23 (December 15, 1993): 2813–18.




                                                   9
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 74 of 94 PageID:
                                    43375


Hannenhalli, Sridhar, and Klaus H. Kaestner. “The Evolution of Fox Genes and Their Role in
      Development and Disease.” Nature Reviews. Genetics 10, no. 4 (April 2009): 233–40.
      https://doi.org/10.1038/nrg2523.
Harlow, B. L., D. W. Cramer, D. A. Bell, and W. R. Welch. “Perineal Exposure to Talc and Ovarian
      Cancer Risk.” Obstetrics and Gynecology 80, no. 1 (July 1992): 19–26.
Harlow, B. L., and P. A. Hartge. “A Review of Perineal Talc Exposure and Risk of Ovarian Cancer.”
      Regulatory Toxicology and Pharmacology: RTP 21, no. 2 (April 1995): 254–60.
      https://doi.org/10.1006/rtph.1995.1039.
Harlow, B. L., and N. S. Weiss. “A Case-Control Study of Borderline Ovarian Tumors: The Influence
      of Perineal Exposure to Talc.” American Journal of Epidemiology 130, no. 2 (August 1989):
      390–94.
Harper, Amy K, and Ghassan Saed. “"Talc Induces a pro-Oxidant State in Normal and Ovarian
      Cancer Cells through Genetic Point Mutations in Key Redox Enzymes,” Accepted for
      Presentation at SGO Meeting,” In Press 2019.
Hartge, P., R. Hoover, L. P. Lesher, and L. McGowan. “Talc and Ovarian Cancer.” JAMA: The
      Journal of the American Medical Association 250, no. 14 (October 14, 1983): 1844.
Hasselbalch, Hans Carl. “Chronic Inflammation as a Promotor of Mutagenesis in Essential
      Thrombocythemia, Polycythemia Vera and Myelofibrosis. A Human Inflammation Model for
      Cancer Development?” Leukemia Research 37, no. 2 (February 2013): 214–20.
      https://doi.org/10.1016/j.leukres.2012.10.020.
Havrilesky, Laura J., Patricia G. Moorman, William J. Lowery, Jennifer M. Gierisch, Remy R.
      Coeytaux, Rachel Peragallo Urrutia, Michaela Dinan, et al. “Oral Contraceptive Pills as Primary
      Prevention for Ovarian Cancer: A Systematic Review and Meta-Analysis.” Obstetrics and
      Gynecology 122, no. 1 (July 2013): 139–47. https://doi.org/10.1097/AOG.0b013e318291c235.
Heller, D. S., R. E. Gordon, and N. Katz. “Correlation of Asbestos Fiber Burdens in Fallopian Tubes
      and Ovarian Tissue.” American Journal of Obstetrics and Gynecology 181, no. 2 (August 1999):
      346–47.
Heller, D. S., R. E. Gordon, C. Westhoff, and S. Gerber. “Asbestos Exposure and Ovarian Fiber
      Burden.” American Journal of Industrial Medicine 29, no. 5 (May 1996): 435–39.
      https://doi.org/10.1002/(SICI)1097-0274(199605)29:5<435::AID-AJIM1>3.0.CO;2-L.
Heller, D. S., C. Westhoff, R. E. Gordon, and N. Katz. “The Relationship between Perineal Cosmetic
      Talc Usage and Ovarian Talc Particle Burden.” American Journal of Obstetrics and Gynecology
      174, no. 5 (May 1996): 1507–10.
Henderson, W. J., T. C. Hamilton, M. S. Baylis, C. G. Pierrepoint, and K. Griffiths. “The
      Demonstration of the Migration of Talc from the Vagina and Posterior Uterus to the Ovary in the
      Rat.” Environmental Research 40, no. 2 (August 1986): 247–50.
Henderson, W. J., C. A. Joslin, A. C. Turnbull, and K. Griffiths. “Talc and Carcinoma of the Ovary
      and Cervix.” The Journal of Obstetrics and Gynaecology of the British Commonwealth 78, no. 3
      (March 1971): 266–72.
Hernán, Miguel A. “The C-Word: Scientific Euphemisms Do Not Improve Causal Inference From
      Observational Data.” American Journal of Public Health 108, no. 5 (May 2018): 616–19.
      https://doi.org/10.2105/AJPH.2018.304337.
Hill, Austin Bradford. “The Environment and Disease: Association or Causation?” Proceedings of the
      Royal Society of Medicine 58, no. 5 (May 1965): 295–300.
Hillegass, Jedd M., Arti Shukla, Maximilian B. MacPherson, Jeffrey P. Bond, Chad Steele, and
      Brooke T. Mossman. “Utilization of Gene Profiling and Proteomics to Determine Mineral



                                                   10
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 75 of 94 PageID:
                                    43376


    Pathogenicity in a Human Mesothelial Cell Line (LP9/TERT-1).” Journal of Toxicology and
    Environmental Health. Part A 73, no. 5 (January 2010): 423–36.
    https://doi.org/10.1080/15287390903486568.
Horowitz, Neil S., Austin Miller, Bunja Rungruang, Scott D. Richard, Noah Rodriguez, Michael A.
    Bookman, Chad A. Hamilton, Thomas C. Krivak, and G. Larry Maxwell. “Does Aggressive
    Surgery Improve Outcomes? Interaction between Preoperative Disease Burden and Complex
    Surgery in Patients with Advanced-Stage Ovarian Cancer: An Analysis of GOG 182.” Journal of
    Clinical Oncology: Official Journal of the American Society of Clinical Oncology 33, no. 8
    (March 10, 2015): 937–43. https://doi.org/10.1200/JCO.2014.56.3106.
Houghton, Serena C., Katherine W. Reeves, Susan E. Hankinson, Lori Crawford, Dorothy Lane, Jean
    Wactawski-Wende, Cynthia A. Thomson, Judith K. Ockene, and Susan R. Sturgeon. “Perineal
    Powder Use and Risk of Ovarian Cancer.” Journal of the National Cancer Institute 106, no. 9
    (September 2014). https://doi.org/10.1093/jnci/dju208.
Huncharek, Michael, J. F. Geschwind, and Bruce Kupelnick. “Perineal Application of Cosmetic Talc
    and Risk of Invasive Epithelial Ovarian Cancer: A Meta-Analysis of 11,933 Subjects from
    Sixteen Observational Studies.” Anticancer Research 23, no. 2C (April 2003): 1955–60.
Huncharek, Michael, Joshua Muscat, Adedayo Onitilo, and Bruce Kupelnick. “Use of Cosmetic Talc
    on Contraceptive Diaphragms and Risk of Ovarian Cancer: A Meta-Analysis of Nine
    Observational Studies.” European Journal of Cancer Prevention: The Official Journal of the
    European Cancer Prevention Organisation (ECP) 16, no. 5 (October 2007): 422–29.
    https://doi.org/10.1097/01.cej.0000236257.03394.4a.
Hunn, Jessica, and Gustavo C. Rodriguez. “Ovarian Cancer: Etiology, Risk Factors, and
    Epidemiology.” Clinical Obstetrics and Gynecology 55, no. 1 (March 2012): 3–23.
    https://doi.org/10.1097/GRF.0b013e31824b4611.
IARC. “IARC Monographs on the Evaluation of Carcinogenic Risks to Humans – IARC : Asbestos,”
    1977. https://monographs.iarc.fr/iarc-monographs-on-the-evaluation-of-carcinogenic-risks-to-
    humans-79/.
———. “IARC Monographs on the Evaluation of Carcinogenic Risks to Humans, Volume
    58. Beryllium, Cadmium, Mercury, and Exposures in the Glass Manufacturing Industry,” 1993.
———. “IARC Monographs on the Evaluation of Carcinogenic Risks to Humans Volume 93 Carbon
    Black, Titanium Dioxide, and Talc.” IARC Monographs on the Evaluation of Carcinogenic Risks
    to Humans / World Health Organization, International Agency for Research on Cancer 93
    (2010): 1–413.
———. “IARC Monographs on the Evaluation of Carcinogenic Risks to Humans: Volume 100C,”
    2012.
———. “IARC Monographs on the Evaluation of the Carcinogenic Risk of Chemicals to Humans:
    Silica and Some Silicates.” IARC, 1987.
———. “IARC Monographs on the Evaluation of the Carcinogenic Risks to Humans. Overall
    Evaluations of Carcinogenicity: An Updating of IARC Monographs Volumes 1-42. Supplement
    7,” 1987. https://monographs.iarc.fr/wp-content/uploads/2018/06/Suppl7.pdf.
IARC, International Agency for Research on Cancer, and World Health Organization, eds. Carbon
    Black, Titanium Dioxide, and Talc. IARC Monographs on the Evaluation of Carcinogenic Risks
    to Humans, v. 93. Lyon, France : Geneva: International Agency for Research on Cancer ;
    Distributed by WHO Press, 2010.
“IMERYS 013188,” n.d.
“IMERYS 088907 Rio Tinto Minerals HSE&EA Science Advisory Meeting.” September 17, 2007.



                                                 11
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 76 of 94 PageID:
                                    43377


“IMERYS 284935,” n.d.
“IMERYS137677-IMERYS137690,” 2004.
“IMERYS209971,” 1972.
“IMERYS210136,” n.d.
“IMERYS241866,” n.d.
“IMERYS248877,” n.d.
“IMERYS255101,” n.d.
“IMERYS255224,” n.d.
“IMERYS255384,” n.d.
“IMERYS255394,” n.d.
“IMERYS255395,” n.d.
“IMERYS279884,” n.d.
“IMERYS279968,” n.d.
“IMERYS281335,” n.d.
“IMERYS281776,” n.d.
“IMERYS324700,” n.d.
“IMERYS-A_0011817,” n.d.
“Inflammation: A Hidden Path to Breaking the Spell of Ovarian Cancer.” Cell Cycle 8, no. 19 (2009):
      3107–11.
Institute of Medicine (US) Committee on Asbestos: Selected Health Effects. Asbestos: Selected
      Cancers. The National Academies Collection: Reports Funded by National Institutes of Health.
      Washington (DC): National Academies Press (US), 2006.
      http://www.ncbi.nlm.nih.gov/books/NBK20332/.
Isaacs, Claudine, and Beth N Peshkin. “Management of Patients at High Risk for Breast and Ovarian
      Cancer.” UpToDate, 2018.
Iturralde, M., and P. F. Venter. “Hysterosalpingo-Radionuclide Scintigraphy (HERS).” Seminars in
      Nuclear Medicine 11, no. 4 (October 1981): 301–14.
J. Lightfoot, G.A. Kingston, and F.D. Pooley. “An Examination of Italian Mine Samples and Relevant
      Powders,” 1972.
Jaiswal, M., N. F. LaRusso, L. J. Burgart, and G. J. Gores. “Inflammatory Cytokines Induce DNA
      Damage and Inhibit DNA Repair in Cholangiocarcinoma Cells by a Nitric Oxide-Dependent
      Mechanism.” Cancer Research 60, no. 1 (January 1, 2000): 184–90.
“JANSSEN-000056 P-23 (Pltf_MISC_00000321) Ortho Diaphragm Information,” n.d.
Jaurand, M. C. “Mechanisms of Fiber-Induced Genotoxicity.” Environmental Health Perspectives
      105 Suppl 5 (September 1997): 1073–84. https://doi.org/10.1289/ehp.97105s51073.
———. “Particulate-State Carcinogenesis: A Survey of Recent Studies on the Mechanisms of Action
      of Fibres.” IARC Scientific Publications, no. 90 (1989): 54–73.
Jaurand, MC. “Mechanisms of Fibre Genotoxicity.” In Mechanisms in Fibre Carcinogensis. New
      York: Plenum Press, 1991.
Jervis, Sarah, Honglin Song, Andrew Lee, Ed Dicks, Jonathan Tyrer, Patricia Harrington, Douglas F.
      Easton, Ian J. Jacobs, Paul P. D. Pharoah, and Antonis C. Antoniou. “Ovarian Cancer Familial
      Relative Risks by Tumour Subtypes and by Known Ovarian Cancer Genetic Susceptibility
      Variants.” Journal of Medical Genetics 51, no. 2 (February 2014): 108–13.
      https://doi.org/10.1136/jmedgenet-2013-102015.




                                                  12
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 77 of 94 PageID:
                                    43378


Jia, D, Y Nagaoka, S Orsulic, and M Katsumata. “Inflammation Is a Key Contributor to Ovarian
      Cancer Cell Seeding.” Scientific Reports 8, no. 12394 (August 17, 2018).
      https://doi.org/10.1038/s41598-018-30261-8.
Jiang, Zhongliang, Nicole M. Fletcher, Rouba Ali-Fehmi, Michael P. Diamond, Husam M. Abu-Soud,
      Adnan R. Munkarah, and Ghassan M. Saed. “Modulation of Redox Signaling Promotes
      Apoptosis in Epithelial Ovarian Cancer Cells.” Gynecologic Oncology 122, no. 2 (August 2011):
      418–23. https://doi.org/10.1016/j.ygyno.2011.04.051.
“JNJ000000704 P-396,” n.d.
“JNJ000011150,” n.d.
“JNJ000016645,” n.d.
“JNJ000019415,” n.d.
“JNJ000025132,” 1976.
“JNJ000025132,” n.d.
“JNJ000026987,” n.d.
“JNJ000046293,” n.d.
“JNJ000245678,” n.d.
“JNJ000245762,” n.d.
“JNJ000251888,” n.d.
“JNJ000260700,” n.d.
“JNJ000261010,” n.d.
“JNJ000265536,” n.d.
“JNJ000279507,” n.d.
“JNJ000348778,” n.d.
“JNJ000404860,” n.d.
“JNJ000460665,” n.d.
“JNJ000526750,” n.d.
John M. DeSesso. “Exponent Talc Defense Presentation Toxic Talc?” January 18, 2018.
Jones, Richard E., and Kristin H. Lopez. “Human Reproductive Biology - 4th Edition Chapter 9 -
      Gamete Transport and Fertilization.” In Human Reproductive Biology, Third., 159–73. San
      Diego: Academic Press, 2006. https://doi.org/10.1016/B978-0-12-382184-3.00009-X.
Jordan, SJ, KL Cushing-Haugen, KG Wicklund, JA Doherty, and MA Rossing. “Breast Feeding and
      Risk of Epithelial Ovarian Cancer.” Cancer Causes & Control : CCC 23, no. 6 (June 2012):
      919–27. https://doi.org/10.1007/s10552-012-9963-4.
Jordan, Susan J., Victor Siskind, Adèle C Green, David C. Whiteman, and Penelope M. Webb.
      “Breastfeeding and Risk of Epithelial Ovarian Cancer.” Cancer Causes & Control: CCC 21, no.
      1 (January 2010): 109–16. https://doi.org/10.1007/s10552-009-9440-x.
Jordan, Susan J., David C. Whiteman, David M. Purdie, Adèle C. Green, and Penelope M. Webb.
      “Does Smoking Increase Risk of Ovarian Cancer? A Systematic Review.” Gynecologic
      Oncology 103, no. 3 (December 2006): 1122–29. https://doi.org/10.1016/j.ygyno.2006.08.012.
Jurinski, Joseph B., and J. Donald Rimstidt. “Biodurability of Talc.” American Mineralogist 86, no. 4
      (April 2001): 392–99. https://doi.org/10.2138/am-2001-0402.
Kane, AB, P Boffetta, R Saracci, and JD Wilbourn. “Mechanisms of Fibre Carcinogenesis.” IARC,
      1996.
Kang, N., D. Griffin, and H. Ellis. “The Pathological Effects of Glove and Condom Dusting
      Powders.” Journal of Applied Toxicology 12, no. 6 (December 1992): 443–49.
      https://doi.org/10.1002/jat.2550120614.



                                                   13
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 78 of 94 PageID:
                                    43379


Karageorgi, Stalo, Margaret A. Gates, Susan E. Hankinson, and Immaculata De Vivo. “Perineal Use
     of Talcum Powder and Endometrial Cancer Risk.” Cancer Epidemiology, Biomarkers &
     Prevention : A Publication of the American Association for Cancer Research, Cosponsored by
     the American Society of Preventive Oncology 19, no. 5 (May 2010): 1269–75.
     https://doi.org/10.1158/1055-9965.EPI-09-1221.
Kasper, C. S., and P. J. Chandler. “Possible Morbidity in Women from Talc on Condoms.” JAMA:
     The Journal of the American Medical Association 273, no. 11 (March 15, 1995): 846–47.
Kauff, Noah D., Nandita Mitra, Mark E. Robson, Karen E. Hurley, Shaokun Chuai, Deborah
     Goldfrank, Eve Wadsworth, et al. “Risk of Ovarian Cancer in BRCA1 and BRCA2 Mutation-
     Negative Hereditary Breast Cancer Families.” Journal of the National Cancer Institute 97, no. 18
     (September 21, 2005): 1382–84. https://doi.org/10.1093/jnci/dji281.
Keskin, Nadi, Yasemin Aktan Teksen, Esra Gürlek Ongun, Yusuf Ozay, and Halil Saygili. “Does
     Long-Term Talc Exposure Have a Carcinogenic Effect on the Female Genital System of Rats?
     An Experimental Pilot Study.” Archives of Gynecology and Obstetrics 280, no. 6 (December
     2009): 925–31. https://doi.org/10.1007/s00404-009-1030-3.
Khan, Mohd Imran, AmoghA. Sahasrabuddhe, Govil Patil, Mohd Javed Akhtar, Mohd Ashquin, and
     Iqbal Ahmad. “Nano-Talc Stabilizes TNF- α m-RNA in Human Macrophages.” Journal of
     Biomedical Nanotechnology 7, no. 1 (January 1, 2011): 112–13.
     https://doi.org/10.1166/jbn.2011.1227.
King, HM. “Talc: The Softest Mineral.,” n.d. https://geology.com/minerals/talc.shtml.
King, Talmadge. “Asbestos-Related Pleuropulmonary Disease.” Edited by Kevin Flaherty.
     UpToDate, 2018.
Kiraly, Orsolya, Guanyu Gong, Werner Olipitz, Sureshkumar Muthupalani, and Bevin P. Engelward.
     “Inflammation-Induced Cell Proliferation Potentiates DNA Damage-Induced Mutations In
     Vivo.” PLoS Genetics, February 3, 2015. https://doi.org/10.1371/journal.pgen.1004901.
Kissler, Stefan, Ernst Siebzehnruebl, Joachim Kohl, Anja Mueller, Nadja Hamscho, Regine Gaetje,
     Andre Ahr, Achim Rody, and Manfred Kaufmann. “Uterine Contractility and Directed Sperm
     Transport Assessed by Hysterosalpingoscintigraphy (HSSG) and Intrauterine Pressure (IUP)
     Measurement.” Acta Obstetricia Et Gynecologica Scandinavica 83, no. 4 (April 2004): 369–74.
Klampfer, Lidija. “Cytokines, Inflammation and Colon Cancer.” Current Cancer Drug Targets 11,
     no. 4 (May 2011): 451–64.
Knudson, A. G. “Mutation and Cancer: Statistical Study of Retinoblastoma.” Proceedings of the
     National Academy of Sciences of the United States of America 68, no. 4 (April 1971): 820–23.
Kunz, G., D. Beil, H. Deiniger, A. Einspanier, G. Mall, and G. Leyendecker. “The Uterine Peristaltic
     Pump. Normal and Impeded Sperm Transport within the Female Genital Tract.” Advances in
     Experimental Medicine and Biology 424 (1997): 267–77.
Kurman, Robert J., and Ie-Ming Shih. “Molecular Pathogenesis and Extraovarian Origin of Epithelial
     Ovarian Cancer. Shifting the Paradigm.” Human Pathology 42, no. 7 (July 2011): 918–31.
     https://doi.org/10.1016/j.humpath.2011.03.003.
———. “The Dualistic Model of Ovarian Carcinogenesis.” The American Journal of Pathology 186,
     no. 4 (April 1, 2016): 733–47. https://doi.org/10.1016/j.ajpath.2015.11.011.
———. “The Origin and Pathogenesis of Epithelial Ovarian Cancer: A Proposed Unifying Theory.”
     The American Journal of Surgical Pathology 34, no. 3 (March 2010): 433–43.
     https://doi.org/10.1097/PAS.0b013e3181cf3d79.
Kurta, Michelle L., Kirsten B. Moysich, Joel L. Weissfeld, Ada O. Youk, Clareann H. Bunker, Robert
     P. Edwards, Francesmary Modugno, Roberta B. Ness, and Brenda Diergaarde. “Use of Fertility



                                                   14
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 79 of 94 PageID:
                                    43380


     Drugs and Risk of Ovarian Cancer: Results from a US-Based Case-Control Study.” Cancer
     Epidemiology, Biomarkers & Prevention : A Publication of the American Association for Cancer
     Research, Cosponsored by the American Society of Preventive Oncology 21, no. 8 (August
     2012): 1282–92. https://doi.org/10.1158/1055-9965.EPI-12-0426.
La Vecchia. “Ovarian Cancer: Epidemiology and Risk Factors.” European Journal of Cancer
     Prevention 26 (2017): 55–62.
Lancaster, Johnathan M., C. Bethan Powell, Lee-may Chen, and Debra L. Richardson. “Society of
     Gynecologic Oncology Statement on Risk Assessment for Inherited Gynecologic Cancer
     Predispositions.” Gynecologic Oncology 136, no. 1 (January 2015): 3–7.
     https://doi.org/10.1016/j.ygyno.2014.09.009.
Landen, Charles N., Michael J. Birrer, and Anil K. Sood. “Early Events in the Pathogenesis of
     Epithelial Ovarian Cancer.” Journal of Clinical Oncology: Official Journal of the American
     Society of Clinical Oncology 26, no. 6 (February 20, 2008): 995–1005.
     https://doi.org/10.1200/JCO.2006.07.9970.
Langseth, H., S. E. Hankinson, J. Siemiatycki, and E. Weiderpass. “Perineal Use of Talc and Risk of
     Ovarian Cancer.” Journal of Epidemiology and Community Health 62, no. 4 (April 2008): 358–
     60. https://doi.org/10.1136/jech.2006.047894.
Langseth, H., B.V. Johansen, J.M. Nesland, and K. Kjaerheim. “Asbestos Fibers in Ovarian Tissue
     from Norwegian Pulp and Paper Workers.” International Journal of Gynecological Cancer 17,
     no. 1 (January 2007): 44–49. https://doi.org/10.1111/j.1525-1438.2006.00768.x.
Langseth, Hilde, and Kristina Kjaerheim. “Ovarian Cancer and Occupational Exposure among Pulp
     and Paper Employees in Norway.” Scandinavian Journal of Work, Environment & Health 30,
     no. 5 (October 2004): 356–61.
Lanphear, B. P., and C. R. Buncher. “Latent Period for Malignant Mesothelioma of Occupational
     Origin.” Journal of Occupational Medicine.: Official Publication of the Industrial Medical
     Association 34, no. 7 (July 1992): 718–21.
Lee, Jennifer S., Esther M. John, Valerie McGuire, Anna Felberg, Kimberly L. Ostrow, Richard A.
     DiCioccio, Frederick P. Li, Alexander Miron, Dee W. West, and Alice S. Whittemore. “Breast
     and Ovarian Cancer in Relatives of Cancer Patients, with and without BRCA Mutations.”
     Cancer Epidemiology, Biomarkers & Prevention: A Publication of the American Association for
     Cancer Research, Cosponsored by the American Society of Preventive Oncology 15, no. 2
     (February 2006): 359–63. https://doi.org/10.1158/1055-9965.EPI-05-0687.
Levanon, Keren, Christopher Crum, and Ronny Drapkin. “New Insights Into the Pathogenesis of
     Serous Ovarian Cancer and Its Clinical Impact.” Journal of Clinical Oncology 26, no. 32
     (November 10, 2008): 5284–93. https://doi.org/10.1200/JCO.2008.18.1107.
Levy-Lahad, E., and E. Friedman. “Cancer Risks among BRCA1 and BRCA2 Mutation Carriers.”
     British Journal of Cancer 96, no. 1 (January 15, 2007): 11–15.
     https://doi.org/10.1038/sj.bjc.6603535.
Lin, Hui-Wen, Ying-Yueh Tu, Shiyng Yu Lin, Wei-Ju Su, Wei Li Lin, Wei Zer Lin, Shen-Chi Wu,
     and Yuen-Liang Lai. “Risk of Ovarian Cancer in Women with Pelvic Inflammatory Disease: A
     Population-Based Study.” The Lancet. Oncology 12, no. 9 (September 2011): 900–904.
     https://doi.org/10.1016/S1470-2045(11)70165-6.
Liou, Geou-Yarh, and Peter Storz. “Reactive Oxygen Species in Cancer.” Free Radical Research 44,
     no. 5 (May 2010): 476–96. https://doi.org/10.3109/10715761003667554.




                                                  15
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 80 of 94 PageID:
                                    43381


Liu, D. T., and A. Hitchcock. “Endometriosis: Its Association with Retrograde Menstruation,
     Dysmenorrhoea and Tubal Pathology.” British Journal of Obstetrics and Gynaecology 93, no. 8
     (August 1986): 859–62.
Lo-Ciganic, Wei-Hsuan, Janice C. Zgibor, Clareann H. Bunker, Kirsten B. Moysich, Robert P.
     Edwards, and Roberta B. Ness. “Aspirin, Nonaspirin Nonsteroidal Anti-Inflammatory Drugs, or
     Acetaminophen and Risk of Ovarian Cancer.” Epidemiology (Cambridge, Mass.) 23, no. 2
     (March 2012): 311–19. https://doi.org/10.1097/EDE.0b013e3182456ad3.
Lockey, J. E. “Nonasbestos Fibrous Minerals.” Clinics in Chest Medicine 2, no. 2 (May 1981): 203–
     18.
“Longo - Feb 2018 MAS Report,” 2018.
Longo, D. L., and R. C. Young. “Cosmetic Talc and Ovarian Cancer.” Lancet 2, no. 8138 (August 18,
     1979): 349–51.
Longo, William E., and Mark W. Rigler. “Analysis of Johnson & Johnson Baby Powder & Valiant
     Shower to Shower Products for Amphibole (Tremolite) Asbestos,” August 2, 2017.
Longo, William E., and Rigler, Mark W. “MAS Project #14-1683, Analysis of William E. Longo,
     PhD and Mark W. Rigler, PhD,” April 28, 2017.
———. “TEM Analysis of Historical 1978 Johnson’s Baby Powder Sample for Amphibole
     Asbestos,” February 16, 2018.
Longo, William E., and Mark W. Rigler. “The Analysis of Johnson & Johnson’s Historical Baby
     Powder & Shower to Shower Products from the 1960’s to the Early 1990’s for Amphibole
     Asbestos,” November 14, 2018.
Longo, William E., Mark W. Rigler, and William B. Egeland. “Below the Waist Application of
     Johnson & Johnson Baby Powder.” Materials Analytical Service, LLC, September 2017.
Luan, Nan-Nan, Qi-Jun Wu, Ting-Ting Gong, Emily Vogtmann, Yong-Lai Wang, and Bei Lin.
     “Breastfeeding and Ovarian Cancer Risk: A Meta-Analysis of Epidemiologic Studies1234.” The
     American Journal of Clinical Nutrition 98, no. 4 (October 2013): 1020–31.
     https://doi.org/10.3945/ajcn.113.062794.
Lundin, Eva, Laure Dossus, Tess Clendenen, Vittorio Krogh, Kjell Grankvist, Marianne Wulff,
     Sabina Sieri, et al. “C-Reactive Protein and Ovarian Cancer: A Prospective Study Nested in
     Three Cohorts (Sweden, USA, Italy).” Cancer Causes & Control: CCC 20, no. 7 (September
     2009): 1151–59. https://doi.org/10.1007/s10552-009-9330-2.
Madsen, Cecilie, Louise Baandrup, Christian Dehlendorff, and Susanne K. Kjaer. “Tubal Ligation and
     Salpingectomy and the Risk of Epithelial Ovarian Cancer and Borderline Ovarian Tumors: A
     Nationwide Case-Control Study.” Acta Obstetricia Et Gynecologica Scandinavica 94, no. 1
     (January 2015): 86–94. https://doi.org/10.1111/aogs.12516.
Magnani, C., D. Ferrante, F. Barone-Adesi, M. Bertolotti, A. Todesco, D. Mirabelli, and B. Terracini.
     “Cancer Risk after Cessation of Asbestos Exposure: A Cohort Study of Italian Asbestos Cement
     Workers.” Occupational and Environmental Medicine 65, no. 3 (March 2008): 164–70.
     https://doi.org/10.1136/oem.2007.032847.
Mäki-Nevala, Satu, Virinder Kaur Sarhadi, Aija Knuuttila, Ilari Scheinin, Pekka Ellonen, Sonja
     Lagström, Mikko Rönty, et al. “Driver Gene and Novel Mutations in Asbestos-Exposed
     Lung Adenocarcinoma and Malignant Mesothelioma Detected by Exome Sequencing.” Lung
     194, no. 1 (February 2016): 125–35. https://doi.org/10.1007/s00408-015-9814-7.
Mallen, Adrianne R., Mary K. Townsend, and Shelley S. Tworoger. “Risk Factors for Ovarian
     Carcinoma.” Hematology/Oncology Clinics of North America, September 2018.
     https://doi.org/10.1016/j.hoc.2018.07.002.



                                                   16
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 81 of 94 PageID:
                                    43382


Mannino, David M. “Cigarette Smoking and Other Possible Risk Factors for Lung Cancer.”
     UpToDate, 2018.
McCullough, Marie. “Condom Makers Stop Using Talc.” Asbury Park Press. January 16, 1996.
———. “Women’s Health Concerns Prompt Condom Makers to Stop Using Talc.” Jersey Journal.
     April 17, 1996, City Edition edition.
McLaughlin-Drubin, Margaret E., and Karl Munger. “Viruses Associated with Human Cancer.”
     Biochimica et Biophysica Acta 1782, no. 3 (March 2008): 127–50.
     https://doi.org/10.1016/j.bbadis.2007.12.005.
McLemore, Miaskowski, Chen Aouizerat, and Dodd. “Epidemiological and Genetic Factors
     Associated With Ovarian Cancer.” Cancer Nursing 32, no. 4 (2009): 281–88.
Melaiu, Ombretta, Federica Gemignani, and Stefano Landi. “The Genetic Susceptibility in the
     Development of Malignant Pleural Mesothelioma.” Journal of Thoracic Disease 10, no. Suppl 2
     (January 2018): S246–52. https://doi.org/10.21037/jtd.2017.10.41.
Meng, Qingsong, Weixue Sun, John Jiang, Nicole M. Fletcher, Michael P. Diamond, and Ghassan M.
     Saed. “Identification of Common Mechanisms between Endometriosis and Ovarian Cancer.”
     Journal of Assisted Reproduction and Genetics 28 (2011): 917–23.
Merritt, Melissa A., Adèle C. Green, Christina M. Nagle, Penelope M. Webb, Australian Cancer
     Study (Ovarian Cancer), and Australian Ovarian Cancer Study Group. “Talcum Powder, Chronic
     Pelvic Inflammation and NSAIDs in Relation to Risk of Epithelial Ovarian Cancer.”
     International Journal of Cancer. Journal International Du Cancer 122, no. 1 (January 1, 2008):
     170–76. https://doi.org/10.1002/ijc.23017.
Miller, Diane M, and Jessica N. McAlpine. “Opportunistic Salpingectomy for Ovarian, Fallopian
     Tubal, and Peritoneal Carcinoma Risk Reduction.” UpToDate, 2018.
Mills, Paul K., Deborah G. Riordan, Rosemary D. Cress, and Heather A. Young. “Perineal Talc
     Exposure and Epithelial Ovarian Cancer Risk in the Central Valley of California.” International
     Journal of Cancer. Journal International Du Cancer 112, no. 3 (November 10, 2004): 458–64.
     https://doi.org/10.1002/ijc.20434.
Milne, R. L., and A. C. Antoniou. “Genetic Modifiers of Cancer Risk for BRCA1 and BRCA2
     Mutation Carriers.” Annals of Oncology: Official Journal of the European Society for Medical
     Oncology 22 Suppl 1 (January 2011): i11-17. https://doi.org/10.1093/annonc/mdq660.
Milne, Roger L., and Antonis C. Antoniou. “Modifiers of Breast and Ovarian Cancer Risks for
     BRCA1 and BRCA2 Mutation Carriers.” Endocrine-Related Cancer 23, no. 10 (2016): T69-84.
     https://doi.org/10.1530/ERC-16-0277.
Moller, Danielsen, and Roursgaard Jantzen. “Oxidatively Damaged DNA in Animals Exposed to
     Particles.” Critical Reviews in Toxicology 43, no. 2 (2013): 96–118.
Moon, Min Chaul, Jung Duck Park, Byung Soon Choi, So Young Park, Dong Won Kim, Yong Hyun
     Chung, Naomi Hisanaga, and Il Je Yu. “Risk Assessment of Baby Powder Exposure through
     Inhalation.” Toxicological Research 27, no. 3 (September 2011): 137–41.
     https://doi.org/10.5487/TR.2011.27.3.137.
Moorman, Patricia G. “Scientific Review of the Epidemiologic Evidence on Talc Use and Ovarian
     Cancer,” February 2018.
Moorman, Patricia G., Rachel T. Palmieri, Lucy Akushevich, Andrew Berchuck, and Joellen M.
     Schildkraut. “Ovarian Cancer Risk Factors in African-American and White Women.” American
     Journal of Epidemiology 170, no. 5 (September 1, 2009): 598–606.
     https://doi.org/10.1093/aje/kwp176.




                                                   17
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 82 of 94 PageID:
                                    43383


Mostafa, S. A., C. B. Bargeron, R. W. Flower, N. B. Rosenshein, T. H. Parmley, and J. D. Woodruff.
     “Foreign Body Granulomas in Normal Ovaries.” Obstetrics and Gynecology 66, no. 5
     (November 1985): 701–2.
Murphy, Megan A., Britton Trabert, Hannah P. Yang, Yikyung Park, Louise A. Brinton, Patricia
     Hartge, Mark E. Sherman, Albert Hollenbeck, and Nicolas Wentzensen. “Non-Steroidal Anti-
     Inflammatory Drug Use and Ovarian Cancer Risk: Findings from the NIH-AARP Diet and
     Health Study and Systematic Review.” Cancer Causes & Control : CCC 23, no. 11 (November
     2012): 1839–52. https://doi.org/10.1007/s10552-012-0063-2.
Muscat, J. E., and M. S. Huncharek. “Causation and Disease: Biomedical Science in Toxic Tort
     Litigation.” Journal of Occupational Medicine.: Official Publication of the Industrial Medical
     Association 31, no. 12 (December 1989): 997–1002.
Nadler, Diana L., and Igor G. Zurbenko. “Estimating Cancer Latency Times Using a Weibull Model,”
     2014, 8.
Narod, Steven A. “Talc and Ovarian Cancer.” Gynecologic Oncology 141, no. 3 (2016): 410–12.
     https://doi.org/10.1016/j.ygyno.2016.04.011.
National Cancer Institute, Surveillance, Epidemiology, and End Results Program. “Cancer Stat Facts:
     Ovarian Cancer,” 2018. https://seer.cancer.gov/statfacts/html/ovary.html.
“National Toxicology Program (NTP) Technical Report (NTP TR 421) on the Toxicology and
     Carcinogenesis Studies of Talc in F344/N Rats and B6C3F1 Mice.” National Institutes of Health,
     1993.
Nelson, Heather H., and Karl T. Kelsey. “The Molecular Epidemiology of Asbestos and Tobacco in
     Lung Cancer.” Oncogene 21, no. 48 (October 21, 2002): 7284–88.
     https://doi.org/10.1038/sj.onc.1205804.
Ness, R. B., and C. Cottreau. “Possible Role of Ovarian Epithelial Inflammation in Ovarian Cancer.”
     JNCI Journal of the National Cancer Institute 91, no. 17 (September 1, 1999): 1459–67.
     https://doi.org/10.1093/jnci/91.17.1459.
Ness, R. B., J. A. Grisso, C. Cottreau, J. Klapper, R. Vergona, J. E. Wheeler, M. Morgan, and J. J.
     Schlesselman. “Factors Related to Inflammation of the Ovarian Epithelium and Risk of Ovarian
     Cancer.” Epidemiology (Cambridge, Mass.) 11, no. 2 (March 2000): 111–17.
Ness, Roberta B., Daniel W. Cramer, Marc T. Goodman, Susanne Krûger Kjaer, Kathy Mallin, Berit
     Jul Mosgaard, David M. Purdie, Harvey A. Risch, Ronald Vergona, and Anna H. Wu.
     “Infertility, Fertility Drugs, and Ovarian Cancer: A Pooled Analysis of Case-Control Studies.”
     American Journal of Epidemiology 155, no. 3 (February 1, 2002): 217–24.
Neutra, Raymond Richard, Carl F. Cranor, and David Gee. “The Use and Misuse of Bradford Hill in
     U.S. Tort Law.” Jurimetrics J., 2018, 127–62.
Newhouse, M. L., G. Berry, J. C. Wagner, and M. E. Turok. “A Study of the Mortality of Female
     Asbestos Workers.” British Journal of Industrial Medicine 29, no. 2 (April 1972): 134–41.
Nick, Alpa M., Robert L. Coleman, Pedro T. Ramirez, and Anil K. Sood. “A Framework for a
     Personalized Surgical Approach to Ovarian Cancer.” Nature Reviews. Clinical Oncology 12, no.
     4 (April 2015): 239–45. https://doi.org/10.1038/nrclinonc.2015.26.
NIOSH. “Asbestos Fibers and Other Elongated Mineral Particles: State of the Science and Roadmap
     for Research (Revised Draft),” January 2009.
———. “Fiber Exposure during Use of Baby Powders, Report No. IWS-36-6.,” July 1972.
     https://www.cdc.gov/niosh/nioshtic-2/00106056.html.
“NIOSH 2011 Current Intelligence Bulletin No. 62,” 2011.




                                                  18
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 83 of 94 PageID:
                                    43384


“NIOSHTIC-2 Publications Search - 00106056 - Fiber Exposure during Use of Baby Powders, Report
     No. IWS-36-6.” Accessed August 16, 2018. https://www.cdc.gov/niosh/nioshtic-
     2/00106056.html.
“NIOSHTIC-2 Publications Search - 00106056 - Fiber .Pdf,” n.d.
Norquist, Barbara M., Maria I. Harrell, Mark F. Brady, Tom Walsh, Ming K. Lee, Suleyman
     Gulsuner, Sarah S. Bernards, et al. “Inherited Mutations in Women With Ovarian Carcinoma.”
     JAMA Oncology 2, no. 4 (April 2016): 482–90. https://doi.org/10.1001/jamaoncol.2015.5495.
NTP. “NTP Technical Report on the Toxicology and Carcinogenesis Studies of Benzophenone (CAS
     No. 119-61-9) In F344/N Rats and B6C3F1 Mice,” February 2006.
“NTP Toxicology and Carcinogenesis Studies of Talc (CAS No. 14807-96-6)(NonAsbestiform) in
     F344/N.Rats and B6C3Fl Mice (Inhalation Studies),” 1993.
Oberdörster, Günter, Eva Oberdörster, and Jan Oberdörster. “Nanotoxicology: An Emerging
     Discipline Evolving from Studies of Ultrafine Particles.” Environmental Health Perspectives
     113, no. 7 (July 2005): 823–39. https://doi.org/10.1289/ehp.7339.
Okada, Futoshi. “Beyond Foreign-Body-Induced Carcinogenesis: Impact of Reactive Oxygen Species
     Derived from Inflammatory Cells in Tumorigenic Conversion and Tumor Progression.”
     International Journal of Cancer 121, no. 11 (December 1, 2007): 2364–72.
     https://doi.org/10.1002/ijc.23125.
Paoletti, L., S. Caiazza, G. Donelli, and F. Pocchiari. “Evaluation by Electron Microscopy Techniques
     of Asbestos Contamination in Industrial, Cosmetic, and Pharmaceutical Talcs.” Regulatory
     Toxicology and Pharmacology: RTP 4, no. 3 (September 1984): 222–35.
Park, Hyo K., Joellen M. Schildkraut, Anthony J. Alberg, Elisa V. Bandera, Jill S. Barnholtz-Sloan,
     Melissa Bondy, Sydnee Crankshaw, et al. “Benign Gynecologic Conditions Are Associated with
     Ovarian Cancer Risk in African-American Women: A Case–Control Study.” Cancer Causes &
     Control, September 29, 2018. https://doi.org/10.1007/s10552-018-1082-4.
Parmar, M. K. B., J. A. Ledermann, N. Colombo, A. du Bois, J.-F. Delaloye, G. B. Kristensen, S.
     Wheeler, et al. “Paclitaxel plus Platinum-Based Chemotherapy versus Conventional Platinum-
     Based Chemotherapy in Women with Relapsed Ovarian Cancer: The ICON4/AGO-OVAR-2.2
     Trial.” Lancet (London, England) 361, no. 9375 (June 21, 2003): 2099–2106.
Parmley, T. H., and J. D. Woodruff. “The Ovarian Mesothelioma.” American Journal of Obstetrics
     and Gynecology 120, no. 2 (September 15, 1974): 234–41.
Pathology of Asbestos-Associated Diseases, 2011.
     http://www.springer.com/medicine/pathology/book/978-1-4419-1894-9.
“PCPC_MDL00062175,” May 25, 1999.
Pearce, Celeste Leigh, Claire Templeman, Mary Anne Rossing, Alice Lee, Aimee M Near, Penelope
     M Webb, Christina M Nagle, et al. “Association between Endometriosis and Risk of Histological
     Subtypes of Ovarian Cancer: A Pooled Analysis of Case–Control Studies.” The Lancet Oncology
     13, no. 4 (April 2012): 385–94. https://doi.org/10.1016/S1470-2045(11)70404-1.
Pejovic, Tanja, and Farr Nezhat. “Missing Link: Inflammation and Ovarian Cancer.” The Lancet.
     Oncology 12, no. 9 (September 2011): 833–34. https://doi.org/10.1016/S1470-2045(11)70203-0.
Pelling, D., and J. G. Evans. “Long-Term Peritoneal Tissue Response in Rats to Mould-Release
     Agents and Lubricant Powder Used on Surgeons’ Gloves.” Food and Chemical Toxicology: An
     International Journal Published for the British Industrial Biological Research Association 24,
     no. 5 (May 1986): 425–30.




                                                   19
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 84 of 94 PageID:
                                    43385


Penninkilampi, Ross, and Guy D. Eslick. “Perineal Talc Use and Ovarian Cancer: A Systematic
      Review and Meta-Analysis.” Epidemiology (Cambridge, Mass.) 29, no. 1 (January 2018): 41–49.
      https://doi.org/10.1097/EDE.0000000000000745.
Peshkin, B., and et al. “Genetic Counseling and Testing for Hereditary Breast and Ovarian Cancer -
      UpToDate,” 2018. https://www.uptodate.com/contents/genetic-counseling-and-testing-for-
      hereditary-breast-and-ovarian-
      cancer?search=Genetic%20counseling%20and%20testing%20for%20hereditary%20breast%20a
      nd%20ovarian%20cancer&source=search_result&selectedTitle=1~150&usage_type=default&di
      splay_rank=1.
———. “Overview of Hereditary Breast and Ovarian Cancer Syndromes - UpToDate,” 2018.
      https://www.uptodate.com/contents/overview-of-hereditary-breast-and-ovarian-cancer-
      syndromes?search=Overview%20of%20hereditary%20breast%20and%20ovarian%20cancer%20
      syndromes&source=search_result&selectedTitle=1~150&usage_type=default&display_rank=1.
———. “Prevalence of BRCA1 and BRCA2 Mutations and Associated Cancer Risks - UpToDate,”
      2018. https://www.uptodate.com/contents/prevalence-of-brca1-and-brca2-mutations-and-
      associated-cancer-risks?search=prevalence-of-brca1-and-brca2-
      mu%E2%80%A6search_result%26selectedTitle%3D1~73%26usage_type%3Ddefault%26displa
      y_rank%3D1&source=search_result&selectedTitle=2~150&usage_type=default&display_rank=
      2.
Phillips, J. C., P. J. Young, K. Hardy, and S. D. Gangolli. “Studies on the Absorption and Disposition
      of 3H-Labelled Talc in the Rat, Mouse, Guinea-Pig and Rabbit.” Food and Cosmetics
      Toxicology 16, no. 2 (April 1978): 161–63.
Pira, E, C Pelucchi, L Buffoni, A Palmas, M Turbiglio, E Negri, P G Piolatto, and C La Vecchia.
      “Cancer Mortality in a Cohort of Asbestos Textile Workers.” British Journal of Cancer 92, no. 3
      (February 2005): 580–86. https://doi.org/10.1038/sj.bjc.6602240.
Pira, Enrico, Canzio Romano, Francesco S. Violante, Andrea Farioli, Giovanna Spatari, Carlo La
      Vecchia, and Paolo Boffetta. “Updated Mortality Study of a Cohort of Asbestos Textile
      Workers.” Cancer Medicine 5, no. 9 (2016): 2623–28. https://doi.org/10.1002/cam4.824.
“Pltf_MISC_00000272 (JANSSEN-000001-19),” 1962.
Porro, F. W., and N. M. Levine. “Pathology of Talc Pneumoconiosis with Report of an Autopsy.”
      Northern New York Medical Journal 3 (April 1946): 23–25.
Pott, R., and K. H. Friedrichs. “Tumors in Rats Following i.p. Injection of Fiberform Dusts.”
      Naturwissenschaften 59 (n.d.): 318–24.
Prat, Jaime, and FIGO Committee on Gynecologic Oncology. “Abridged Republication of FIGO’s
      Staging Classification for Cancer of the Ovary, Fallopian Tube, and Peritoneum.” Cancer 121,
      no. 19 (October 1, 2015): 3452–54. https://doi.org/10.1002/cncr.29524.
Pukkala, Eero, Jan Ivar Martinsen, Elsebeth Lynge, Holmfridur Kolbrun Gunnarsdottir, Pär Sparén,
      Laufey Tryggvadottir, Elisabete Weiderpass, and Kristina Kjaerheim. “Occupation and Cancer -
      Follow-up of 15 Million People in Five Nordic Countries.” Acta Oncologica (Stockholm,
      Sweden) 48, no. 5 (2009): 646–790. https://doi.org/10.1080/02841860902913546.
Purdie, D., A. Green, C. Bain, V. Siskind, B. Ward, N. Hacker, M. Quinn, G. Wright, P. Russell, and
      B. Susil. “Reproductive and Other Factors and Risk of Epithelial Ovarian Cancer: An Australian
      Case-Control Study. Survey of Women’s Health Study Group.” International Journal of Cancer.
      Journal International Du Cancer 62, no. 6 (September 15, 1995): 678–84.




                                                    20
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 85 of 94 PageID:
                                    43386


Purdie, David M., Christopher J. Bain, Victor Siskind, Penelope M. Webb, and Adèle C. Green.
     “Ovulation and Risk of Epithelial Ovarian Cancer.” International Journal of Cancer. Journal
     International Du Cancer 104, no. 2 (March 20, 2003): 228–32. https://doi.org/10.1002/ijc.10927.
Radic, I, I Vucak, J Milosevic, A Marusic, S Vukicevic, and M Marusic. “Immunosuppression
     Induced by Talc Granulomatosis in the Rat.” Clinical and Experimental Immunology 73, no. 2
     (August 1988): 316–21.
Ramus, Susan J., Antonis C. Antoniou, Karoline B. Kuchenbaecker, Penny Soucy, Jonathan Beesley,
     Xiaoqing Chen, Lesley McGuffog, et al. “Ovarian Cancer Susceptibility Alleles and Risk of
     Ovarian Cancer in BRCA1 and BRCA2 Mutation Carriers.” Human Mutation 33, no. 4 (April
     2012): 690–702. https://doi.org/10.1002/humu.22025.
Rasool, Nabila, Amanda Nickles Fader, Leigh Seamon, Nikki L. Neubauer, Fadi Abu Shahin, Heather
     A. Alexander, Kathleen Moore, et al. “Stage I, Grade 3 Endometrioid Adenocarcinoma of the
     Endometrium: An Analysis of Clinical Outcomes and Patterns of Recurrence.” Gynecologic
     Oncology 116, no. 1 (January 2010): 10–14. https://doi.org/10.1016/j.ygyno.2009.10.043.
Rayburn, Elizabeth R., Scharri J. Ezell, and Ruiwen Zhang. “Anti-Inflammatory Agents for Cancer
     Therapy.” Molecular and Cellular Pharmacology 1, no. 1 (2009): 29–43.
     https://doi.org/10.4255/mcpharmacol.09.05.
Rebbeck, Timothy R., Nandita Mitra, Fei Wan, Olga M. Sinilnikova, Sue Healey, Lesley McGuffog,
     Sylvie Mazoyer, et al. “Association of Type and Location of BRCA1 and BRCA2 Mutations
     with Risk of Breast and Ovarian Cancer.” JAMA 313, no. 13 (April 7, 2015): 1347–61.
     https://doi.org/10.1001/jama.2014.5985.
“Reference Manual on Scientific Evidence” Third Edition (2011).
Reid, A., J. Heyworth, N. de Klerk, and A. W. Musk. “The Mortality of Women Exposed
     Environmentally and Domestically to Blue Asbestos at Wittenoom, Western Australia.”
     Occupational and Environmental Medicine 65, no. 11 (November 2008): 743–49.
     https://doi.org/10.1136/oem.2007.035782.
Reid, A., N. de Klerk, and A. W. Musk. “Does Exposure to Asbestos Cause Ovarian Cancer? A
     Systematic Literature Review and Meta-Analysis.” Cancer Epidemiology Biomarkers &
     Prevention 20, no. 7 (July 1, 2011): 1287–95. https://doi.org/10.1158/1055-9965.EPI-10-1302.
Reid, A., N. H. de Klerk, C. Magnani, D. Ferrante, G. Berry, A. W. Musk, and E. Merler.
     “Mesothelioma Risk after 40 Years since First Exposure to Asbestos: A Pooled Analysis.”
     Thorax 69, no. 9 (September 2014): 843–50. https://doi.org/10.1136/thoraxjnl-2013-204161.
Reid, Alison, Amanda Segal, Jane S. Heyworth, Nicholas H. de Klerk, and Arthur W. Musk.
     “Gynecologic and Breast Cancers in Women after Exposure to Blue Asbestos at Wittenoom.”
     Cancer Epidemiology, Biomarkers & Prevention: A Publication of the American Association for
     Cancer Research, Cosponsored by the American Society of Preventive Oncology 18, no. 1
     (January 2009): 140–47. https://doi.org/10.1158/1055-9965.EPI-08-0746.
Reid, Brett M., Jennifer B. Permuth, and Thomas A. Sellers. “Epidemiology of Ovarian Cancer: A
     Review.” Cancer Biology & Medicine 14, no. 1 (February 2017): 9–32.
     https://doi.org/10.20892/j.issn.2095-3941.2016.0084.
Reuter, Simone, Subash C. Gupta, Madan M. Chaturvedi, and Bharat B. Aggarwal. “Oxidative Stress,
     Inflammation, and Cancer: How Are They Linked?” Free Radical Biology and Medicine 49, no.
     11 (December 1, 2010): 1603–16.
Rice, Megan S., Susan E. Hankinson, and Shelley S. Tworoger. “Tubal Ligation, Hysterectomy,
     Unilateral Oophorectomy, and Risk of Ovarian Cancer in the Nurses’ Health Studies.” Fertility
     and Sterility 102, no. 1 (July 2014): 192-198.e3. https://doi.org/10.1016/j.fertnstert.2014.03.041.



                                                     21
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 86 of 94 PageID:
                                    43387


Ring, Kari L., Christine Garcia, Martha H. Thomas, and Susan C. Modesitt. “Current and Future Role
    of Genetic Screening in Gynecologic Malignancies.” American Journal of Obstetrics and
    Gynecology 217, no. 5 (2017): 512–21. https://doi.org/10.1016/j.ajog.2017.04.011.
Riska, A., J. I. Martinsen, K. Kjaerheim, E. Lynge, P. Sparen, L. Tryggvadottir, E. Weiderpass, and E.
    Pukkala. “Occupation and Risk of Primary Fallopian Tube Carcinoma in Nordic Countries.”
    International Journal of Cancer 131, no. 1 (July 1, 2012): 186–92.
    https://doi.org/10.1002/ijc.26337.
Roggli, Victor L., Robin T. Vollmer, Kelly J. Butnor, and Thomas A. Sporn. “Tremolite and
    Mesothelioma.” Annals of Occupational Hygiene 46, no. 5 (July 1, 2002): 447–53.
    https://doi.org/10.1093/annhyg/mef056.
Rohl, A. N. “Asbestos in Talc.” Environmental Health Perspectives 9 (December 1974): 129–32.
Rohl, A. N., A. M. Langer, I. J. Selikoff, A. Tordini, R. Klimentidis, D. R. Bowes, and D. L. Skinner.
    “Consumer Talcums and Powders: Mineral and Chemical Characterization.” Journal of
    Toxicology and Environmental Health 2, no. 2 (November 1976): 255–84.
    https://doi.org/10.1080/15287397609529432.
Roodhouse Gloyne, S. “Two Cases of Squamous Carcinoma of the Lung Occurring in Asbestosis.”
    Tubercle 17, no. 1 (October 1935): 5-IN2. https://doi.org/10.1016/S0041-3879(35)80795-2.
Rosalind A. Eeles, Christine D. Berg, and Jeffery S. Tobias. Cancer Prevention and Screening:
    Concepts, Principles and Controversies. 1st ed. Accessed August 21, 2018.
    https://www.wiley.com/en-
    us/Cancer+Prevention+and+Screening%3A+Concepts%2C+Principles+and+Controversies-p-
    9781118990872.
Rosenblatt, K. A., M. Szklo, and N. B. Rosenshein. “Mineral Fiber Exposure and the Development of
    Ovarian Cancer.” Gynecologic Oncology 45, no. 1 (April 1992): 20–25.
Rosenblatt, Karin A., Noel S. Weiss, Kara L. Cushing-Haugen, Kristine G. Wicklund, and Mary Anne
    Rossing. “Genital Powder Exposure and the Risk of Epithelial Ovarian Cancer.” Cancer Causes
    & Control: CCC 22, no. 5 (May 2011): 737–42. https://doi.org/10.1007/s10552-011-9746-3.
Rösler, J. A., H. J. Woitowitz, H. J. Lange, R. H. Woitowitz, K. Ulm, and K. Rödelsperger. “Mortality
    Rates in a Female Cohort Following Asbestos Exposure in Germany.” Journal of Occupational
    Medicine.: Official Publication of the Industrial Medical Association 36, no. 8 (August 1994):
    889–93.
Ross, M. “Geology, Asbestos, and Health.” Environmental Health Perspectives 9 (December 1974):
    123–24.
Rothman, Kenneth J., Sander Greenland, and Timothy L. Lash. Modern Epidemiology. Lippincott
    Williams & Wilkins, 2008.
Saed, Ghassan M., Rouba Ali-Fehmi, Zhong L. Jiang, Nicole M. Fletcher, Michael P. Diamond,
    Husam M. Abu-Soud, and Adnan R. Munkarah. “Myeloperoxidase Serves as a Redox Switch
    That Regulates Apoptosis in Epithelial Ovarian Cancer.” Gynecologic Oncology 116, no. 2
    (February 2010): 276–81. https://doi.org/10.1016/j.ygyno.2009.11.004.
Saed, Ghassan M., Michael P. Diamond, and Nicole M. Fletcher. “Updates of the Role of Oxidative
    Stress in the Pathogenesis of Ovarian Cancer.” Gynecologic Oncology 145, no. 3 (June 2017):
    595–602. https://doi.org/10.1016/j.ygyno.2017.02.033.
Saed, Ghassan M., Nicole M. Fletcher, Michael P. Diamond, Robert T. Morris, Nardhy Gomez-
    Lopez, and Ira Memaj. “Novel Expression of CD11b in Epithelial Ovarian Cancer: Potential
    Therapeutic Target.” Gynecologic Oncology 148, no. 3 (2018): 567–75.
    https://doi.org/10.1016/j.ygyno.2017.12.018.



                                                    22
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 87 of 94 PageID:
                                    43388


Saed, Ghassan M., Robert T. Morris, and Nicole M. Fletcher. New Insights into the Pathogenesis of
      Ovarian Cancer: Oxidative Stress, 2018.
Schenken, Robert S. “Endometriosis: Pathogenesis, Clinical Features, and Diagnosis.” UpToDate,
      2018.
Schildkraut, Joellen M., Sarah E. Abbott, Anthony J. Alberg, Elisa V. Bandera, Jill S. Barnholtz-
      Sloan, Melissa L. Bondy, Michele L. Cote, et al. “Association between Body Powder Use and
      Ovarian Cancer: The African American Cancer Epidemiology Study (AACES).” Cancer
      Epidemiology, Biomarkers & Prevention: A Publication of the American Association for Cancer
      Research, Cosponsored by the American Society of Preventive Oncology 25, no. 10 (2016):
      1411–17. https://doi.org/10.1158/1055-9965.EPI-15-1281.
“SEER Cancer Statistics Review, 1975-2015, National Cancer Institute, Bethesda, MD, Based on
      November 2017 SEER Data Submission, Posted to the SEER Web Site,” April 2018.
      https://Seer.cancer.gov/csr/1975_2015/.
Shan, Weiwei, and Jinsong Liu. “Inflammation: A Hidden Path to Breaking the Spell of Ovarian
      Cancer.” Cell Cycle 8, no. 19 (2009): 3107–11. https://doi.org/10.4161/cc.8.19.9590.
Shukla, Arti, Maximilian B. MacPherson, Jedd Hillegass, Maria E. Ramos-Nino, Vlada Alexeeva,
      Pamela M. Vacek, Jeffrey P. Bond, Harvey I. Pass, Chad Steele, and Brooke T. Mossman.
      “Alterations in Gene Expression in Human Mesothelial Cells Correlate with Mineral
      Pathogenicity.” American Journal of Respiratory Cell and Molecular Biology 41, no. 1 (July
      2009): 114–23. https://doi.org/10.1165/rcmb.2008-0146OC.
Shushan, A., O. Paltiel, J. Iscovich, U. Elchalal, T. Peretz, and J. G. Schenker. “Human Menopausal
      Gonadotropin and the Risk of Epithelial Ovarian Cancer.” Fertility and Sterility 65, no. 1
      (January 1996): 13–18.
Singh, Naveena, C. Blake Gilks, Lynn Hirschowitz, Sean Kehoe, Iain A. McNeish, Dianne Miller,
      Raj Naik, Nafisa Wilkinson, and W. Glenn McCluggage. “Primary Site Assignment in Tubo-
      Ovarian High-Grade Serous Carcinoma: Consensus Statement on Unifying Practice Worldwide.”
      Gynecologic Oncology 141, no. 2 (2016): 195–98. https://doi.org/10.1016/j.ygyno.2015.10.022.
Sjösten, A. C. E., H. Ellis, and G. a. B. Edelstam. “Retrograde Migration of Glove Powder in the
      Human Female Genital Tract.” Human Reproduction 19, no. 4 (April 1, 2004): 991–95.
      https://doi.org/10.1093/humrep/deh156.
Soini, Tuuli, Ritva Hurskainen, Seija Grénman, Johanna Mäenpää, Jorma Paavonen, and Eero
      Pukkala. “Cancer Risk in Women Using the Levonorgestrel-Releasing Intrauterine System in
      Finland.” Obstetrics and Gynecology 124, no. 2 Pt 1 (August 2014): 292–99.
      https://doi.org/10.1097/AOG.0000000000000356.
Soong, Thing Rinda, Brooke E. Howitt, Alexander Miron, Neil S. Horowitz, Frank Campbell, Colleen
      M. Feltmate, Michael G. Muto, et al. “Evidence for Lineage Continuity between Early Serous
      Proliferations (ESPs) in the Fallopian Tube and Disseminated High-Grade Serous Carcinomas.”
      The Journal of Pathology, July 25, 2018. https://doi.org/10.1002/path.5145.
Stanton, M. F., M. Layard, A. Tegeris, E. Miller, M. May, E. Morgan, and A. Smith. “Relation of
      Particle Dimension to Carcinogenicity in Amphibole Asbestoses and Other Fibrous Minerals.”
      Journal of the National Cancer Institute 67, no. 5 (November 1981): 965–75.
Starman, Daniel H., Leslie A. Litzky, and Larry R. Kaiser. “Epidemiology of Malignant Pleural
      Mesothelioma.” UpToDate, 2018.
Steiling, W., J. F. Almeida, H. Assaf Vandecasteele, S. Gilpin, T. Kawamoto, L. O’Keeffe, G. Pappa,
      K. Rettinger, H. Rothe, and A. M. Bowden. “Principles for the Safety Evaluation of Cosmetic
      Powders.” Toxicology Letters, August 17, 2018. https://doi.org/10.1016/j.toxlet.2018.08.011.



                                                  23
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 88 of 94 PageID:
                                    43389


Steiling, W., M. Bascompta, P. Carthew, G. Catalano, N. Corea, A. D’Haese, P. Jackson, et al.
      “Principle Considerations for the Risk Assessment of Sprayed Consumer Products.” Toxicology
      Letters 227, no. 1 (May 16, 2014): 41–49. https://doi.org/10.1016/j.toxlet.2014.03.005.
Stewart, Louise M., C. D’Arcy J. Holman, Patrick Aboagye-Sarfo, Judith C. Finn, David B. Preen,
      and Roger Hart. “In Vitro Fertilization, Endometriosis, Nulliparity and Ovarian Cancer Risk.”
      Gynecologic Oncology 128, no. 2 (February 2013): 260–64.
      https://doi.org/10.1016/j.ygyno.2012.10.023.
Stewart, Louise M., Katrina Spilsbury, Susan Jordan, Colin Stewart, C. D’Arcy J. Holman, Aime
      Powell, Joanne Reekie, and Paul Cohen. “Risk of High-Grade Serous Ovarian Cancer Associated
      with Pelvic Inflammatory Disease, Parity and Breast Cancer.” Cancer Epidemiology 55 (August
      2018): 110–16. https://doi.org/10.1016/j.canep.2018.05.011.
Straif, Kurt. “Update of the Scientific Evidence on Asbestos and Cancer.” presented at the
      International Conference on Environmental and Occupational Determinants of Cancer:
      Interventions for Primary Prevention, Asturias (Avilés, Gijón), Spain, March 17, 2011.
“Talc.” IARC Monographs on the Evaluation of the Carcinogenic Risk of Chemicals to Humans 42
      (1987): 185–224.
Tarchi, M., D. Orsi, P. Comba, M. De Santis, R. Pirastu, G. Battista, and M. Valiani. “Cohort
      Mortality Study of Rock Salt Workers in Italy.” American Journal of Industrial Medicine 25, no.
      2 (February 1994): 251–56.
Terry, Kathryn L., Stalo Karageorgi, Yurii B. Shvetsov, Melissa A. Merritt, Galina Lurie, Pamela J.
      Thompson, Michael E. Carney, et al. “Genital Powder Use and Risk of Ovarian Cancer: A
      Pooled Analysis of 8,525 Cases and 9,859 Controls.” Cancer Prevention Research
      (Philadelphia, Pa.) 6, no. 8 (August 2013): 811–21. https://doi.org/10.1158/1940-6207.CAPR-
      13-0037.
Tewari, Devansu, James J. Java, Ritu Salani, Deborah K. Armstrong, Maurie Markman, Thomas
      Herzog, Bradley J. Monk, and John K. Chan. “Long-Term Survival Advantage and Prognostic
      Factors Associated with Intraperitoneal Chemotherapy Treatment in Advanced Ovarian Cancer:
      A Gynecologic Oncology Group Study.” Journal of Clinical Oncology: Official Journal of the
      American Society of Clinical Oncology 33, no. 13 (May 1, 2015): 1460–66.
      https://doi.org/10.1200/JCO.2014.55.9898.
Thai, T. H., F. Du, J. T. Tsan, Y. Jin, A. Phung, M. A. Spillman, H. F. Massa, et al. “Mutations in the
      BRCA1-Associated RING Domain (BARD1) Gene in Primary Breast, Ovarian and Uterine
      Cancers.” Human Molecular Genetics 7, no. 2 (February 1998): 195–202.
Thomas, Charles A., and Major G. Seelig. Powder lubricated surgeon’s rubber glove. United States
      US2621333A, filed June 27, 1947, and issued December 16, 1952.
      https://patents.google.com/patent/US2621333/en.
Torre, Lindsey A., Britton Trabert, Carol E. DeSantis, Kimberly D. Miller, Goli Samimi, Carolyn D.
      Runowicz, Mia M. Gaudet, Ahmedin Jemal, and Rebecca L. Siegel. “Ovarian Cancer Statistics,
      2018.” CA: A Cancer Journal for Clinicians 68, no. 4 (July 2018): 284–96.
      https://doi.org/10.3322/caac.21456.
Trabert, Britton. “Body Powder and Ovarian Cancer Risk – What Is the Role of Recall Bias?” Cancer
      Epidemiology, Biomarkers & Prevention : A Publication of the American Association for Cancer
      Research, Cosponsored by the American Society of Preventive Oncology 25, no. 10 (October
      2016): 1369–70. https://doi.org/10.1158/1055-9965.EPI-16-0476.
Trabert, Britton, Ligia Pinto, Patricia Hartge, Troy Kemp, Amanda Black, Mark E. Sherman, Louise
      A. Brinton, et al. “Pre-Diagnostic Serum Levels of Inflammation Markers and Risk of Ovarian



                                                    24
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 89 of 94 PageID:
                                    43390


     Cancer in the Prostate, Lung, Colorectal and Ovarian Cancer (PLCO) Screening Trial.”
     Gynecologic Oncology 135, no. 2 (November 2014): 297–304.
     https://doi.org/10.1016/j.ygyno.2014.08.025.
Trabert, Britton, Elizabeth M Poole, Emily White, Kala Visvanathan, Hans-Olov Adami, Garnet L
     Anderson, Theodore M Brasky, et al. “Analgesic Use and Ovarian Cancer Risk: An Analysis in
     the Ovarian Cancer Cohort Consortium.” JNCI: Journal of the National Cancer Institute, May
     31, 2018. https://doi.org/10.1093/jnci/djy100.
Trabert, Britton, Elizabeth M. Poole, Emily White, Kala Visvanathan, Hans-Olov Adami, Garnet L.
     Anderson, Theodore M. Brasky, et al. “Analgesic Use and Ovarian Cancer Risk: An Analysis in
     the Ovarian Cancer Cohort Consortium.” Journal of the National Cancer Institute 111, no. 2
     (2019). https://doi.org/10.1093/jnci/djy100.
Tsilidis, K K, N E Allen, T J Key, L Dossus, A Lukanova, K Bakken, E Lund, et al. “Oral
     Contraceptive Use and Reproductive Factors and Risk of Ovarian Cancer in the European
     Prospective Investigation into Cancer and Nutrition.” British Journal of Cancer 105, no. 9
     (October 25, 2011): 1436–42. https://doi.org/10.1038/bjc.2011.371.
Tsilidis, Konstantinos K., Naomi E. Allen, Timothy J. Key, Laure Dossus, Rudolf Kaaks, Kjersti
     Bakken, Eiliv Lund, et al. “Menopausal Hormone Therapy and Risk of Ovarian Cancer in the
     European Prospective Investigation into Cancer and Nutrition.” Cancer Causes & Control: CCC
     22, no. 8 (August 2011): 1075–84. https://doi.org/10.1007/s10552-011-9782-z.
Tworoger, Shelley S., Kathleen M. Fairfield, Graham A. Colditz, Bernard A. Rosner, and Susan E.
     Hankinson. “Association of Oral Contraceptive Use, Other Contraceptive Methods, and
     Infertility with Ovarian Cancer Risk.” American Journal of Epidemiology 166, no. 8 (October
     15, 2007): 894–901. https://doi.org/10.1093/aje/kwm157.
Tzonou, A., A. Polychronopoulou, C. C. Hsieh, A. Rebelakos, A. Karakatsani, and D. Trichopoulos.
     “Hair Dyes, Analgesics, Tranquilizers and Perineal Talc Application as Risk Factors for Ovarian
     Cancer.” International Journal of Cancer. Journal International Du Cancer 55, no. 3
     (September 30, 1993): 408–10.
US EPA. “Health Assessment Document for Talc. | National Technical Reports Library - NTIS.” -
     600/8-91/217, 1992.
     https://ntrl.ntis.gov/NTRL/dashboard/searchResults/titleDetail/PB92239524.xhtml.
Van Gosen, B. S., H.A. Lowers, S.J. Sutley, and C.A. Gent. “Using the Geologic Setting of Talc
     Deposits as an Indicator of Amphibole Asbestos Content.” Environmental Geology 45, no. 7
     (2004): 20. https://doi.org/10.1007/s00254-003-0955-2.
Vanderhyden, Barbara C, Tanya J Shaw, and Jean-François Ethier. “Animal Models of Ovarian
     Cancer.” Reproductive Biology and Endocrinology : RB&E 1 (October 7, 2003): 67.
     https://doi.org/10.1186/1477-7827-1-67.
VanOrden, D. “Weight Percent Compositional Analysis of Seven RTV Talc Samples. Analytical
     Report to R. T. Vanderbilt Company, Inc. Submitted to Public Comments Record – C. W.
     Jameson, National Toxicology Program, 10th ROC Nominations ‘Talc (Containing Asbestiform
     Fibers)’. 4 December 2000., National Toxicology Program.,” November 22, 2000.
Vasama-Neuvonen, K., E. Pukkala, H. Paakkulainen, P. Mutanen, E. Weiderpass, P. Boffetta, N.
     Shen, T. Kauppinen, H. Vainio, and T. Partanen. “Ovarian Cancer and Occupational Exposures
     in Finland.” American Journal of Industrial Medicine 36, no. 1 (July 1999): 83–89.
Vasey, Paul A., Gordon C. Jayson, Alan Gordon, Hani Gabra, Rob Coleman, Ronnie Atkinson, David
     Parkin, et al. “Phase III Randomized Trial of Docetaxel-Carboplatin versus Paclitaxel-




                                                   25
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 90 of 94 PageID:
                                    43391


     Carboplatin as First-Line Chemotherapy for Ovarian Carcinoma.” Journal of the National
     Cancer Institute 96, no. 22 (November 17, 2004): 1682–91. https://doi.org/10.1093/jnci/djh323.
Venkatesan, Priya. “Possible X Chromosome-Linked Transmission of Ovarian Cancer.” The Lancet.
     Oncology 19, no. 4 (April 2018): e185. https://doi.org/10.1016/S1470-2045(18)30183-9.
Venter, P. F., and M. Iturralde. “Migration of a Particulate Radioactive Tracer from the Vagina to the
     Peritoneal Cavity and Ovaries.” South African Medical Journal = Suid-Afrikaanse Tydskrif Vir
     Geneeskunde 55, no. 23 (June 2, 1979): 917–19.
Verdoodt, Freija, Christian Dehlendorff, Søren Friis, and Susanne K. Kjaer. “Non-Aspirin NSAID
     Use and Ovarian Cancer Mortality.” Gynecologic Oncology 150, no. 2 (2018): 331–37.
     https://doi.org/10.1016/j.ygyno.2018.06.018.
Vicus, Danielle, Amy Finch, Barry Rosen, Isabel Fan, Linda Bradley, Ilana Cass, Ping Sun, et al.
     “Risk Factors for Carcinoma of the Fallopian Tube in Women with and without a Germline
     BRCA Mutation.” Gynecologic Oncology 118, no. 2 (August 1, 2010): 155–59.
     https://doi.org/10.1016/j.ygyno.2010.03.009.
Vineis, Paolo, Phyllis Illari, and Federica Russo. “Causality in Cancer Research: A Journey through
     Models in Molecular Epidemiology and Their Philosophical Interpretation.” Emerging Themes
     in Epidemiology 14, no. 7 (2017). https://doi.org/DOI 10.1186/s12982-017-0061-7.
Virta, RL. “The Phase Relationship of Talc and Amphiboles in a Fibrous Talc Sample.” IH; Report of
     Investigations, 1985. https://www.cdc.gov/niosh/nioshtic-2/10004328.html.
Vitonis, Allison F., Linda Titus-Ernstoff, and Daniel W. Cramer. “Assessing Ovarian Cancer Risk
     When Considering Elective Oophorectomy at the Time of Hysterectomy.” Obstetrics and
     Gynecology 117, no. 5 (May 2011): 1042–50. https://doi.org/10.1097/AOG.0b013e318212fcb7.
Wang, Chunpeng, Zhenzhen Liang, Xin Liu, Qian Zhang, and Shuang Li. “The Association between
     Endometriosis, Tubal Ligation, Hysterectomy and Epithelial Ovarian Cancer: Meta-Analyses.”
     International Journal of Environmental Research and Public Health 13, no. 11 (November 14,
     2016): 1138. https://doi.org/10.3390/ijerph13111138.
Wang, Xiaorong, Sihao Lin, Ignatius Yu, Hong Qiu, Yajia Lan, and Eiji Yano. “Cause-Specific
     Mortality in a Chinese Chrysotile Textile Worker Cohort.” Cancer Science 104, no. 2 (February
     2013): 245–49. https://doi.org/10.1111/cas.12060.
Watson, Ian R., Koichi Takahashi, P. Andrew Futreal, and Lynda Chin. “Emerging Patterns of
     Somatic Mutations in Cancer.” Nature Reviews. Genetics 14, no. 10 (October 2013): 703–18.
     https://doi.org/10.1038/nrg3539.
Wehner, A. P., A. S. Hall, R. E. Weller, E. A. Lepel, and R. E. Schirmer. “Do Particles Translocate
     from the Vagina to the Oviducts and Beyond?” Food and Chemical Toxicology: An International
     Journal Published for the British Industrial Biological Research Association 23, no. 3 (March
     1985): 367–72.
Wehner, A. P., R. E. Weller, and E. A. Lepel. “On Talc Translocation from the Vagina to the
     Oviducts and Beyond.” Food and Chemical Toxicology: An International Journal Published for
     the British Industrial Biological Research Association 24, no. 4 (April 1986): 329–38.
Weiss, W. “Cigarette Smoking and Lung Cancer Trends. A Light at the End of the Tunnel?” Chest
     111, no. 5 (May 1997): 1414–16.
Wentzensen, Nicolas, Elizabeth M. Poole, Britton Trabert, Emily White, Alan A. Arslan, Alpa V.
     Patel, V. Wendy Setiawan, et al. “Ovarian Cancer Risk Factors by Histologic Subtype: An
     Analysis From the Ovarian Cancer Cohort Consortium.” Journal of Clinical Oncology: Official
     Journal of the American Society of Clinical Oncology 34, no. 24 (20 2016): 2888–98.
     https://doi.org/10.1200/JCO.2016.66.8178.



                                                    26
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 91 of 94 PageID:
                                    43392


Werner, I. “Presence of Asbestos in Talc Samples.” Atemschutzinform 21, no. 5 (1982).
Whiteman, David C., Michael F. G. Murphy, Linda S. Cook, Daniel W. Cramer, Patricia Hartge,
    Polly A. Marchbanks, Philip C. Nasca, Roberta B. Ness, David M. Purdie, and Harvey A. Risch.
    “Multiple Births and Risk of Epithelial Ovarian Cancer.” Journal of the National Cancer
    Institute 92, no. 14 (July 19, 2000): 1172–77. https://doi.org/10.1093/jnci/92.14.1172.
Whittemore, A. S., R. Harris, and J. Itnyre. “Characteristics Relating to Ovarian Cancer Risk:
    Collaborative Analysis of 12 US Case-Control Studies. IV. The Pathogenesis of Epithelial
    Ovarian Cancer. Collaborative Ovarian Cancer Group.” American Journal of Epidemiology 136,
    no. 10 (November 15, 1992): 1212–20.
Whittemore, A. S., M. L. Wu, R. S. Paffenbarger, D. L. Sarles, J. B. Kampert, S. Grosser, D. L. Jung,
    S. Ballon, and M. Hendrickson. “Personal and Environmental Characteristics Related to
    Epithelial Ovarian Cancer. II. Exposures to Talcum Powder, Tobacco, Alcohol, and Coffee.”
    American Journal of Epidemiology 128, no. 6 (December 1988): 1228–40.
Whysner, J., and M. Mohan. “Perineal Application of Talc and Cornstarch Powders: Evaluation of
    Ovarian Cancer Risk.” American Journal of Obstetrics and Gynecology 182, no. 3 (March
    2000): 720–24.
Wignall, B.K., and A.J. Fox. “Mortality of Female Gas Mask Assemblers.” British Journal of
    Industrial Medicine 39, no. 1 (1982): 34–38.
Wild, P. “Lung Cancer Risk and Talc Not Containing Asbestiform Fibres: A Review of the
    Epidemiological Evidence.” Occupational and Environmental Medicine 63, no. 1 (January
    2006): 4–9. https://doi.org/10.1136/oem.2005.020750.
Wolff, Henrik, Tapio Vehmas, Panu Oksa, Jorma Rantanen, and Harri Vainio. “Asbestos, Asbestosis,
    and Cancer, the Helsinki Criteria for Diagnosis and Attribution 2014: Recommendations.”
    Scandinavian Journal of Work, Environment & Health 41, no. 1 (January 2015): 5–15.
    https://doi.org/10.5271/sjweh.3462.
Wong, C., R. E. Hempling, M. S. Piver, N. Natarajan, and C. J. Mettlin. “Perineal Talc Exposure and
    Subsequent Epithelial Ovarian Cancer: A Case-Control Study.” Obstetrics and Gynecology 93,
    no. 3 (March 1999): 372–76.
Woodruff, J. D. “The Pathogenesis of Ovarian Neoplasia.” The Johns Hopkins Medical Journal 144,
    no. 4 (April 1979): 117–20.
Wright, H. R., J. C. Wheeler, J. A. Woods, J. Hesford, P. Taylor, and R. F. Edlich. “Potential Toxicity
    of Retrograde Uterine Passage of Particulate Matter.” Journal of Long-Term Effects of Medical
    Implants 6, no. 3–4 (1996): 199–206.
Wu, A. H., C. L. Pearce, C.-C. Tseng, and M. C. Pike. “African Americans and Hispanics Remain at
    Lower Risk of Ovarian Cancer Than Non-Hispanic Whites after Considering Nongenetic Risk
    Factors and Oophorectomy Rates.” Cancer Epidemiology Biomarkers & Prevention 24, no. 7
    (July 1, 2015): 1094–1100. https://doi.org/10.1158/1055-9965.EPI-15-0023.
Wu, Anna H., Celeste L. Pearce, Chiu-Chen Tseng, and Malcolm C. Pike. “African Americans and
    Hispanics Remain at Lower Risk of Ovarian Cancer Than Non-Hispanic Whites after
    Considering Nongenetic Risk Factors and Oophorectomy Rates.” Cancer Epidemiology,
    Biomarkers & Prevention: A Publication of the American Association for Cancer Research,
    Cosponsored by the American Society of Preventive Oncology 24, no. 7 (July 2015): 1094–1100.
    https://doi.org/10.1158/1055-9965.EPI-15-0023.
Wu, Anna H., Celeste L. Pearce, Chiu-Chen Tseng, Claire Templeman, and Malcolm C. Pike.
    “Markers of Inflammation and Risk of Ovarian Cancer in Los Angeles County.” International




                                                    27
 Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 92 of 94 PageID:
                                    43393


    Journal of Cancer. Journal International Du Cancer 124, no. 6 (March 15, 2009): 1409–15.
    https://doi.org/10.1002/ijc.24091.
Wu, Song, Wei Zhu, Patricia Thompson, and Yusuf A. Hannun. “Evaluating Intrinsic and Non-
    Intrinsic Cancer Risk Factors.” Nature Communications 9, no. 1 (August 28, 2018): 3490.
    https://doi.org/10.1038/s41467-018-05467-z.
Yan, Bin, Yuanlin Peng, and Chuan-Yuan Li. “Molecular Analysis of Genetic Instability Caused by
    Chronic Inflammation.” Methods in Molecular Biology (Clifton, N.J.) 512 (2009): 15–28.
    https://doi.org/10.1007/978-1-60327-530-9_2.
Yan, Bin, Huili Wang, Zahid Rabbani, Yulin Zhao, Wenrong Li, Yuqing Yuan, Fang Li, Mark W.
    Dewhirst, and Chuan-Yuan Li. “Tumor Necrosis Factor-a Is a Potent Endogenous Mutagen That
    Promotes Cellular Transformation.” Cancer Research 66 (December 15, 2006): 11565.
“You Can Steer Clients to Condoms Free from Potentially Harmful Talc: Condom Companies Agree
    to Produce without the Dry Lubricant.” Contraceptive Technology Update 16, no. 11 (November
    1995): 133–44.
Zazenski, R., W. H. Ashton, D. Briggs, M. Chudkowski, J. W. Kelse, L. MacEachern, E. F.
    McCarthy, M. A. Nordhauser, M. T. Roddy, and N. M. Teetsel. “Talc: Occurrence,
    Characterization, and Consumer Applications.” Regulatory Toxicology and Pharmacology: RTP
    21, no. 2 (April 1995): 218–29.
Zervomanoklakis, I, H.W. Ott, D Hadziomerovic, V. Mattle, B.E. Seeber, I. Virgolini, D. Heute, S.
    Kissler, G. Leyendecker, and L. Wildt. “Physiology of Upward Transport in the Human Female
    Genital Tract.” Annals of New York Acadamy of Sciences 1101, no. 1 (2007): 1–20.
    https://doi.org/10.1196/annals.1389.032.
Zhao, Weixing, Justin B. Steinfeld, Fengshan Liang, Xiaoyong Chen, David G. Maranon, Chu Jian
    Ma, Youngho Kwon, et al. “BRCA1-BARD1 Promotes RAD51-Mediated Homologous DNA
    Pairing.” Nature 550, no. 7676 (19 2017): 360–65. https://doi.org/10.1038/nature24060.




                                                 28
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 93 of 94 PageID:
                                   43394




                        Exhibit C
Case 3:16-md-02738-FLW-LHG Document 9740-13 Filed 05/07/19 Page 94 of 94 PageID:
                                   43395


                  DANIEL CLARKE-PEARSON, MD PRIOR TESTIMONY
  Rappaport v. Raleigh Ob/Gyn Centre, P.A., et al., No. 14-CVS-1438. Superior Court of North
  Carolina, Wake County.
